Exhibit 10.38

 

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

COLLABORATION AGREEMENT

THIS COLLABORATION AGREEMENT (the “Agreement”) is made and entered into as of
December 15, 2006 (the “Execution Date”) by and between EXELIXIS, INC., a
Delaware corporation having its principal place of business at 170 Harbor Way,
P.O. Box 511, South San Francisco, California 94083-0511 (“Exelixis”), and
BRISTOL-MYERS SQUIBB COMPANY, a Delaware corporation headquartered at 345 Park
Avenue, New York, New York, 10154 (“BMS”). Exelixis and BMS are sometimes
referred to herein individually as a “Party” and collectively as the “Parties”.

RECITALS

A. BMS is a multinational health care company that has expertise and capability
in researching, developing and marketing human pharmaceuticals.

B. Exelixis is a drug discovery company that has expertise and proprietary
technology relating to therapeutics that modulate signal transduction pathways
involved in oncology and other disease areas.

C. BMS and Exelixis desire to establish a collaboration to apply such Exelixis
technology and expertise to the discovery, lead optimization and
characterization of small molecule compounds that directly bind and modulate
certain targets, with a goal of filing an Investigational New Drug applications
for small molecule compounds in [ * ], and to provide for the development and
commercialization of novel therapeutic and prophylactic products based on such
compounds.

NOW, THEREFORE, the Parties agree as follows:

 

1. DEFINITIONS

Capitalized terms used in this Agreement (other than the headings of the
Sections or Articles) have the following meanings set forth in this Article 1,
or, if not listed in this Article 1, the meanings as designated in the text of
this Agreement.

1.1 “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party. For the purposes of the definition in this
Section 1.1, the word “control” (including, with correlative meaning, the terms
“controlled by” or “under the common control with”) means the actual power,
either directly or indirectly through one (1) or more intermediaries, to direct
or cause the direction of the management and policies of such entity, whether by
the ownership of at least fifty percent (50%) of the voting stock of such
entity, or by contract or otherwise.

1.2 “Allowable Expenses” means those expenses that are specifically attributable
to a Co-Promotion Product in the U.S. and that consist of: [ * ].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------

1.3 “ANDA” means an Abbreviated New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.4 “Appealable Matter” means any dispute between the Parties (or their
respective designees or Committees) concerning: (a) whether the [ * ] have or
may [ * ] have [ * ] the [ * ] of any [ * ]; (b) [ * ] have or may [ * ] have a
[ * ] the [ * ] of any [ * ]. For clarity, any dispute regarding whether [ * ]
shall be an Appealable Matter.

1.5 “Approved Plan” means, with respect to a Product, any one or more of the
Global Development Plans, each Annual Development Plan, the Global
Commercialization Strategy, and the U.S. Commercialization Plan, in each case as
adopted or approved under the terms of this Agreement.

1.6 “BMS [ * ]” or “[ * ]” means [ * ] which the [ * ] (or a successor thereto)
(“[ * ]”) [ * ], including [ * ] (typically, [ * ]) and [ * ] to that effort. At
[ * ], the following have been established: (a) one or more [ * ] (through BMS [
* ]); (b) [ * ] to BMS; (c) [ * ] at [ * ]; (d) [ * ]; (e) assay [ * ] for the [
* ] assays; (f) assays for [ * ]; and (g) [ * ] assays.

1.7 “BMS [ * ]” or “[ * ]” means [ * ] which [ * ] for a compound that has [ * ]
and a [ * ] made to [ * ]. For clarity, [ * ].

1.8 “BMS [ * ]” or “[ * ]” means [ * ] which [ * ] one or more compounds [ * ]
to [ * ]. [ * ], the [ * ] for [ * ] information needed [ * ]. [ * ] is [ * ].
This [ * ] is typically made about [ * ] prior to [ * ]. At [ * ] there will be
evidence of [ * ], [ * ], which will include [ * ]. There will be [ * ], and [ *
]. Not all [ * ] testing ([ * ]) will be [ * ] at [ * ], but [ * ] be [ * ]
reached. The [ * ] will be [ * ].

1.9 “BMS [ * ]” or “[ * ]” means [ * ] which the BMS [ * ] based [ * ]. An [ * ]
follows [ * ]. BMS [ * ] once it contains [ * ].

1.10 “BMS Licensed Know-How” means all Information (other than Patents)
Controlled by BMS and its Affiliates, including Information Controlled jointly
with Exelixis, as of the Effective Date and during the term of the Agreement
that: (a) covers a Collaboration Compound, a composition containing a
Collaboration Compound (e.g., a formulation containing a Collaboration
Compound), or the manufacture or use of a Collaboration Compound; and (b) is [ *
] for Exelixis to exercise the rights licensed to it under the Agreement or to
perform its obligations to the Collaboration under the Agreement.

1.11 “BMS Licensed Patents” means all Patents Controlled by BMS and its
Affiliates, including Patents Controlled jointly with Exelixis, as of the
Effective Date and during the term of this Agreement that: (a) cover a
Collaboration Compound, a composition containing a Collaboration Compound (e.g.,
a formulation containing a Collaboration Compound), or the manufacture or use of
a Collaboration Compound; and (b) are [ * ] for Exelixis to exercise the rights
licensed to it under the Agreement or to perform its obligations to the
Collaboration under the Agreement.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------

1.12 “Change of Control” means any transaction in which a Party: (a) sells,
conveys or otherwise disposes of all or substantially all of its property or
business; or (b)(i) merges, consolidates with, or is acquired by any other
Person (other than a wholly-owned subsidiary of such Party); or (ii) effects any
other transaction or series of transactions; in each case of clause (i) or (ii),
such that the stockholders of such Party immediately prior thereto, in the
aggregate, no longer own, directly or indirectly, beneficially or legally, at
least fifty percent (50%) of the outstanding voting securities or capital stock
of the surviving Person following the closing of such merger, consolidation,
other transaction or series of transactions. As used in this Section 1.12,
“Person” means any corporation, firm, partnership or other legal entity.

1.13 “Clinical Costs” means the costs incurred by a Party or for its account,
during the term and pursuant to this Agreement, in connection with clinical
studies of a Co-Developed Product in the Co-Development Territory, including the
following: (a) the preparation for and conduct of clinical trials (except for
related Manufacturing Costs otherwise included in Development Costs); (b) data
collection and analysis, and report writing; and (c) clinical laboratory work.
The Clinical Costs shall exclude costs incurred in connection with [ * ].

1.14 “Co-Developed Product” shall mean a Product for which: (a) Exelixis has
exercised an Exelixis Co-Development Option; and (b) Exelixis has not opted-out
pursuant to Section 4.7(a).

1.15 “Co-Development Territory” shall mean [ * ].

1.16 “Collaboration” means the collaborative research, development, and
commercialization program between the Parties that is contemplated by this
Agreement.

1.17 “Collaboration Compounds” means the Lead Compound and Program Backups in
each Lead Op Program, Provisional Collaboration Program or Collaboration
Program.

1.18 “Commercialize” means to promote, market, distribute, sell (and offer for
sale or contract to sell) or provide product support for a Product, including by
way of example: (a) detailing and other promotional activities in support of a
Product; (b) advertising and public relations in support of a Product, including
market research, development and distribution of selling, advertising and
promotional materials, field literature, direct-to-consumer advertising
campaigns, media/journal advertising, and exhibiting at seminars and
conventions; (c) developing reimbursement programs and information and data
specifically intended for national accounts, managed care organizations,
governmental agencies (e.g., federal, state and local), and other group
purchasing organizations, including pull-through activities; (d) co-promotion
activities not included in the above; (e) conducting medical education
activities and journal advertising; and (f) [ * ]. For clarity,
“Commercializing” and “Commercialization” have a correlative meaning.

1.19 “Committee” means the JEC, JRC, JDC, JCC, or JFC, as the case may be.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

3



--------------------------------------------------------------------------------

1.20 “Committee-Governed Product” means: (a) any Co-Promotion Product; (b) any
Co-Developed Product; and (c) any Product with respect to which Exelixis
exercised its Product-Opt-Out option pursuant to Section 4.7(a) [ * ].

1.21 “Completed Screening Program” means a Screening Program for which there
exists a lead molecule that has completed the following activities (as
applicable to such lead molecule): (a) [ * ]; (b) [ * ]; (c) [ * ];
(d) completion of [ * ]; (e) completion of [ * ]; (f) [ * ].

1.22 “Controlled” means, with respect to any compound, material, Information or
intellectual property right, that the Party owns or has a license to such
compound, material, Information or intellectual property right and has the
ability to grant to the other Party access, a license or a sublicense (as
applicable) to such compound, material, Information or intellectual property
right as provided for herein without violating the terms of any agreement or
other arrangements with any Third Party existing at the time such Party would be
first required hereunder to grant the other Party such access, license or
sublicense.

1.23 “Co-Promotion Product” means a Product for which Exelixis has exercised its
option to Co-Promote in the U.S. as set forth in Section 6.4.

1.24 “Core Program” shall mean, with respect to a Product, [ * ] for which any [
* ] or any [ * ] first [ * ] with respect to such Product.

1.25 “Development” means, with respect to a Product, those activities, including
research, pre-clinical development activities, clinical trials, supporting
manufacturing activities and related regulatory activities, that are [ * ] to:
(a) obtain the approval by the applicable Regulatory Authorities of the Drug
Approval Application with respect to such Product in the applicable regulatory
jurisdiction, whether alone or for use together, or in combination, with another
active agent or pharmaceutical product; (b) maintain such approvals; or
(c) obtain or maintain compendia listings with respect to such Product. For
clarity, “Co-Develop”, “Develop” and “Developing” have a correlative meaning.

1.26 “Development Candidate” means a [ * ] that has met Exelixis’ internal
developability criteria, which criteria are consistent with Exelixis’ internal
developability criteria for all Exelixis programs (including programs outside of
the Collaboration), and that has been approved by Exelixis to transition from [
* ] to [ * ].

1.27 “Development Costs” means the costs incurred by a Party or for its account,
during the term and pursuant to this Agreement, that are specifically
identifiable (or reasonably allocable) to the Development of a Co-Developed
Product in the Co-Development Territory and that are directed to achieving or
maintaining Regulatory Approval of such Co-Developed Product in the
Co-Development Territory. The Development Costs shall include amounts that a
Party pays to Third Parties involved in the Development of a Co-Developed
Product ([ * ]), and all internal costs incurred by a Party in connection with
the Development of such Co-Developed Product. Development Costs include the
following: (a) preclinical costs such as toxicology and formulation development,
test method development, delivery system development, stability testing and
statistical analysis; (b) Clinical Costs; (c) expenses related to adverse event
reporting;

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

4



--------------------------------------------------------------------------------

(d) Manufacturing Costs for a Co-Developed Product for use in preclinical and
clinical activities including the manufacture, purchase or packaging of
comparators or placebo for use in Clinical Trials (with the manufacturing costs
for comparators or placebo to be determined in the same manner as Manufacturing
Costs are determined for any Product), as well as the direct costs and expenses
of disposal of drugs and other supplies used in such Clinical Trials and any
associated release testing and QA/QC development costs; (e) [ * ] incurred in
connection with [ * ], to the extent provided therein; and (f) development of
the Manufacturing process for a Co-Developed Product (including with respect to
any excipients or any active pharmaceutical ingredient included in such
Co-Developed Products) and related scale-up, manufacturing process validation,
manufacturing process improvements, and qualification and validation of Third
Party contract manufacturers; (g) regulatory expenses relating to Development
activities for the purpose of obtaining Regulatory Approval for an indication
for a Co-Developed Product; (h) costs of real property rented specifically for
Development activities (to the extent actually used); and (i) other out-of
pocket development expenses including, without limitation institutional and
advisory review boards, investigator meetings, quality of life studies,
epidemiology and outcomes research.

1.28 “Diligent Efforts” means the carrying out of obligations or tasks in a
sustained manner consistent with the efforts a Party devotes to a product or a
research, development or marketing project of similar market potential, profit
potential or strategic value resulting from its own research efforts, based on
conditions then prevailing. Diligent Efforts requires that the Party: (a) [ * ],
(b) [ * ], and (c) [ * ] with respect to such [ * ].

1.29 “Distribution Costs” means the costs, [ * ], incurred by a Party or for its
account, during the term and pursuant to the Agreement that are reasonably
allocable (as determined by the JFC) to the distribution of a Co-Promotion
Product in the U.S., including: (a) handling and transportation to fulfill
orders (excluding such costs to the extent they are treated as a deduction in
the definition of Net Sales); (b) customer services, including order entry,
billing and adjustments, inquiry and credit and collection; and (c) direct costs
of storage and distribution of Co-Promotion Products.

1.30 “Dollars” or “$” means the legal tender of the United States.

1.31 “Drug Approval Application” or “DAA” means: (a) in the United States, an
NDA (or a supplemental NDA for following indications), and (b) in any other
country or regulatory jurisdiction, an equivalent application for regulatory
approval required before commercial sale or use of a Product (or with respect to
a subsequent indication) in such country or regulatory jurisdiction.

1.32 “ECN” or “Early Candidate Nomination” means a compound or other substance
that has been approved [ * ] to transition from [ * ] in a [ * ] to [ * ].

1.33 “EMEA” means [ * ] commercial territory, consisting of the following
countries and regions: [ * ]. The EMEA also includes: (a) [ * ]; and (b) exports
from [ * ] not separately identified in the list. For clarity, the specific list
of countries and regions may change to align with any corresponding [ * ].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

5



--------------------------------------------------------------------------------

1.34 “EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto. The member countries of the European Union
as of the Execution Date are Belgium, Denmark, Germany, Greece, Spain, France,
Ireland, Italy, Luxembourg, The Netherlands, Austria, Portugal, Finland, Sweden,
the United Kingdom, Estonia, Latvia, Lithuania, Poland, Czech Republic,
Slovakia, Hungary, Slovenia, Malta, and Cyprus.

1.35 “Executive Officers” means: (a) in the case of Exelixis, the President and
Chief Executive Officer of Exelixis; and (b) in the case of BMS, either (i) a
direct report of the BMS CSO (for disputes involving development matters) or
(ii) the Head of U.S. Operations (for disputes involving commercial matters).

1.36 “Exelixis Licensed Know-How” means all Information (other than Patents)
Controlled by Exelixis and its Affiliates, including Information Controlled
jointly with BMS, as of the Effective Date and during the term of this Agreement
that: (a) covers a Collaboration Compound, a composition containing a
Collaboration Compound (e.g., a formulation containing a Collaboration
Compound), or the manufacture or use of a Collaboration Compound; and (b) is [ *
] for BMS to exercise the rights licensed to it under the Agreement or to
perform its obligations to the Collaboration under the Agreement.

1.37 “Exelixis Licensed Patents” means all Patents controlled by Exelixis and
its Affiliates, including patents controlled jointly with BMS, as of the
Effective Date and during the term of this Agreement that: (a) cover a
Collaboration Compound, a composition containing a Collaboration Compound (e.g.,
a formulation containing a Collaboration Compound), or the manufacture or use of
a Collaboration Compound; and (b) are [ * ] for BMS to exercise the rights
licensed to it under the Agreement or to perform its obligations to the
Collaboration under the Agreement.

1.38 “FDA” means the U.S. Food and Drug Administration, and any successor
thereto.

1.39 “FTE” means the equivalent of the work of one (1) employee full time for
one (1) year consisting of a total of [ * ] hours per year (or such other number
as may be agreed to by the JFC) directly related to the Development or
Commercialization of any Co-Developed Product or Co-Promotion Product, as the
case may be, or any other activities contemplated under this Agreement. Any
individual who devotes less than [ * ] hours per year (or such other number as
may be agreed by the JFC) shall be treated as an FTE on a pro-rata basis upon
the actual number of hours worked divided by [ * ] (or such other number as may
be agreed by the JFC). Unless modified by the JFC, the [ * ] figure shall be
used without regard to the Parties’ own internal definition of the number of
hours that comprises an FTE.

1.40 “GAAP” means U.S. generally accepted accounting principles, consistently
applied.

1.41 “[ * ]” means, with respect to a particular Product in a country, [ * ]
such Product ([ * ]); and (b) is [ * ] or otherwise), whether [ * ] or [ * ].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

6



--------------------------------------------------------------------------------

1.42 “HSR Act” means the U.S. Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended from time to time, and the rules, regulations, guidance and
requirements promulgated thereunder as may be in effect from time to time.

1.43 “Identified Target(s)” means the set of one or more Lead Op Targets or
Collaboration Targets (as applicable) that the JRC, the JDC or the Parties (as
the case may be) reasonably believes [ * ] in such Lead Op Program, Provisional
Collaboration Program or Collaboration Program.

1.44 “IND” means an Investigational New Drug Application submitted to the FDA in
conformance with applicable laws and regulations, or the foreign equivalent of
any such application in any other country.

1.45 “Information” means information, results and data of any type whatsoever,
in any tangible or intangible form whatsoever, including, databases, practices,
methods, techniques, specifications, formulations, formulae, knowledge,
know-how, skill, experience, test data including pharmacological, biological,
chemical, biochemical, toxicological and clinical test data, analytical and
quality control data, stability data, studies and procedures. For clarity,
Information does not include any Patents.

1.46 “Initial Lead Op Programs” means the [ * ] programs conducted by Exelixis
on the initial Lead Op Targets selected by the Parties pursuant to
Section 3.3(a).

1.47 “Invention” means any and all inventions and improvements thereto, invented
or discovered by or on behalf of a Party (and/or its Affiliates) in the
performance of its obligations under this Agreement.

1.48 “Joint Invention” means any Invention invented or discovered jointly by or
on behalf of the employee(s), contractor(s) or agent(s) of both Parties (and/or
their Affiliates).

1.49 “Joint Commercialization Committee” or “JCC” means the committee described
in Section 2.4.

1.50 “Joint Development and Regulatory Committee” or “JDC” means the committee
described in Section 2.3.

1.51 “Joint Executive Committee” or “JEC” means the committee described in
Section 2.2.

1.52 “Joint Finance Committee” or “JFC” means the committee described in
Section 2.6.

1.53 “Joint Research Committee” or “JRC” means the committee described in
Section 2.5.

1.54 “Knowledge” means, with respect of a Party, the good faith [ * ] facts and
information in the possession of an [ * ] of such Party, or any [ * ] of, or [ *
], such Party or its Affiliates, [ * ] execution of this Agreement. For purposes
of this definition, an “[ * ]” means any person in the [ * ] of a Party.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

7



--------------------------------------------------------------------------------

1.55 “Launch” means, for each Product in each country, the first arm’s-length
sale to a Third Party for use or consumption by the public of such Product in
such country after Regulatory Approval of such Product in such country. A Launch
shall not include any Product sold for use in clinical trials, for research or
for other non-commercial uses, or that is supplied as part of a compassionate
use or similar program.

1.56 “Lead Compound” means, with respect to a Provisional Collaboration Program
or Collaboration Program: (a) the Program Lead for such Provisional
Collaboration Program or Collaboration Program; and (b) any [ * ] compound
described in subsection (a).

1.57 “Lead Op Program” has the meaning described in Section 3.3. The Lead Op
Programs include: (a) Initial Lead Op Programs; and (b) any [ * ] programs that
were [ * ] and that were [ * ] programs pursuant to Section 3.3(c).

1.58 “Lead Op Target(s)” means: (a) the initial list of targets identified by
the Parties pursuant to Section 3.3(a); and (b) any additional target(s)
identified by the Parties pursuant to Sections 3.2(b) or 3.3(a). The Lead Op
Targets shall be listed in Exhibit 3.3, which shall be updated periodically by
the Parties.

1.59 “Major European Countries” means France, Germany, Spain, Italy, and the
United Kingdom.

1.60 “Major Territory” means each of the following territories: (a) [ * ].

1.61 “Manufacturing” means all activities related to the production,
manufacture, processing, filling, finishing, packaging, labeling, inspection,
receiving, holding and shipping of Lead Compounds, Program Backups,
Collaboration Compounds, Products, or any raw materials or packaging materials
with respect thereto, or any intermediate of any of the foregoing, including
process and cost optimization, process qualification and validation, commercial
manufacture, stability and release testing, quality assurance and quality
control. For clarity, “Manufacture” has a correlative meaning.

1.62 “Manufacturing Costs” means costs that relate to a Co-Developed Product or
a Co-Promotion Product which is: (a) supplied by a Third Party; or
(b) manufactured directly by a Party or its Affiliate, in each case to the
extent such costs relate to the development of a Co-Developed Product or the
Commercialization of a Co-Promotion Product in the U.S., as further described
below and as allocated in accordance with GAAP.

For costs in subsection (a), Manufacturing Costs means: (i) the amount paid to
such a Third Party [ * ]; plus (ii) the relevant manufacturing Party’s
reasonable direct and identifiable internal costs and out-of-pocket costs,
incurred or accrued (including any prepayments) by the manufacturing Party in
connection with manufacturing process improvements, storage, manufacturing
scale-up, manufacturing site qualification, quality assurance and quality
control (including testing), supply chain management, capital equipment, similar
activities comprising the manufacturing Party’s oversight of the manufacturing
process of the non-Affiliate Third Party, and any value-added tax or similar tax
due for amounts paid to such Third Party.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

8



--------------------------------------------------------------------------------

For costs in subsection (b), Manufacturing Costs means the “standard cost” per
unit, including variances to standard costs and inventory write-offs. This
standard cost shall include the cost of raw materials, labor, and other direct
and identifiable variable costs incurred or accrued by the manufacturing Party
in connection with the manufacture of a Co-Promotion Product, manufacturing
process improvements, storage, manufacturing scale-up, manufacturing site
qualification, quality assurance and quality control (including testing), supply
chain management, and costs of equipment, plant operations and plant support
services necessary to produce a Co-Promotion Product. These costs of plant
operations and support services shall include [ * ] and other similar
activities, including [ * ] charges. Costs that cannot be identified to a
specific activity supporting manufacturing of a Co-Promotion Product, such as
charges for corporate overhead that are not controllable by the manufacturing
plant, shall be [ * ] from the determination of Manufacturing Cost.

Subject to the preceding paragraph, “standard cost” per unit for purposes of
ongoing cost accounting purposes shall be calculated in accordance with [ * ].
The Parties shall reconcile the standard cost charges and appropriate credit or
payment shall be made to effect such reconciliation as directed by the JFC not
less than annually against the above Manufacturing Cost definition.

Manufacturing Costs shall include costs of such activities that are undertaken
at any time during the term of this Agreement (including [ * ]).

1.63 “Medical Education Activities” means activities designed to ensure or
improve appropriate medical use of, conduct medical education of, or further
research regarding, a Co-Promotion Product sold in the U.S., including by way of
example: (a) activities of medical sales liaisons; (b) grants to support
continuing medical education, symposia, or research related to a Co-Promotion
Product in the U.S. (excluding Phase IV Clinical Trials and Development
activities conducted for purposes of obtaining an initial Regulatory Approval
for an indication for a Co-Promotion Product in the U.S.); (c) development,
publication and dissemination of publications relating to Co-Promotion Product
in the U.S., as well as medical information services provided in response to
inquiries communicated via sales representatives or received by letter, phone
call or email; and (d) conducting advisory board meetings or other consultant
programs, the purpose of which is to obtain advice and feedback related to the
Development or Commercialization of a Co-Promotion Product in the U.S.

1.64 “NDA” means a New Drug Application submitted to the FDA in conformance with
applicable laws and regulations.

1.65 “Net Sales” means the amount invoiced or otherwise billed by BMS or its
Affiliate or sublicensee for sales or other commercial disposition of a Product
to a Third Party purchaser, less the following to the extent included in such
billing or otherwise actually allowed or incurred with respect to such sales:
(a) discounts, including cash, trade and quantity discounts, price reduction
programs, retroactive price adjustments with respect to sales of a product,
charge-back payments and rebates granted to managed health care organizations or
to federal,

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

9



--------------------------------------------------------------------------------

state and local governments (or their respective agencies, purchasers and
reimbursers) or to trade customers, including but not limited to, wholesalers
and chain and pharmacy buying groups; (b) credits or allowances actually granted
upon rejections or returns of Products, including for recalls or damaged goods;
(c) freight, postage, shipping and insurance charges actually allowed or paid
for delivery of Products, to the extent billed; (d) customs duties, surcharges
and other governmental charges incurred in connection with the exportation or
importation of a Product; (e) bad debts relating to sales of Products that are
actually written off by BMS in accordance with GAAP during the applicable
calculation period; (f) costs due to the factoring of receivables; and
(g) taxes, duties or other governmental charges levied on, absorbed or otherwise
imposed on sale of Products, including value-added taxes, or other governmental
charges otherwise measured by the billing amount, when included in billing, as
adjusted for rebates and refunds, but specifically excluding taxes based on net
income of the seller; provided that all of the foregoing deductions are
calculated in accordance with generally accepted accounting principles
consistently applied throughout the Party’s organization.

Notwithstanding the foregoing, if any Product is sold under a bundled or
capitated arrangement with other BMS products, then, solely for the purpose of
calculating Net Sales under this Agreement, any discount on such Products sold
under such an arrangement shall be [ * ] for the applicable accounting period.
In case of any dispute as to the applicable [ * ] under the preceding sentence,
the determination of same shall be calculated and certified by [ * ], whose
decision shall be binding.

A sale of a Product is deemed to occur upon invoicing. [ * ].

For sake of clarity and avoidance of doubt, sales by BMS, its Affiliates or
sublicensees of a Product to [ * ]. Any Products [ * ] considered in determining
Net Sales hereunder.

In the event a Product is sold as an end-user product consisting of a
combination of active functional elements or as a combined product and/or
service, Net Sales, for purposes of determining royalty payments on such
Product, shall be calculated by multiplying the Net Sales of the end-user
product and/or service by the fraction A over A+B, in which A is the gross
selling price of the Product portion of the end-user product and/or service when
such Product is sold separately during the applicable accounting period in which
the sales of the end-user product were made, and B is the gross selling price of
the other active elements and/or service, as the case may be, of the end-user
product and/or service sold separately during the accounting period in question.
All gross selling prices of the elements of such end-user product and/or service
shall be calculated as the average gross selling price of the said elements
during the applicable accounting period for which the Net Sales are being
calculated. In the event that, in any country or countries, no separate sale of
either such above-designated Product or such above designated elements of the
end-user product and/or service are made during the accounting period in which
the sale was made or if gross retail selling price for an active functional
element, component or service, as the case may be, cannot be determined for an
accounting period, Net Sales allocable to the Product in each such country shall
be determined by mutual agreement reached in good faith by the Parties prior to
the end of the accounting period in question based on an equitable method of
determining same that takes into account, on a country-by-country basis,
variations in potency, the relative contribution of each active agent, component
or service, as the

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

10



--------------------------------------------------------------------------------

case may be, in the combination, and relative value to the end user of each
active agent, component or service, as the case may be. Notwithstanding the
foregoing, the Parties agree that, for purposes of this paragraph, drug delivery
vehicles, adjuvants, and excipients shall not be deemed to be “active
ingredients” or “active functional elements”.

1.66 “Operating Profit (or Loss)” means Net Sales of Co-Promotion Products in
the U.S. less Allowable Expenses in the U.S. For sake of clarity, Operating
Profit (or Loss) shall be determined [ * ], and if such terms are used
individually, “Operating Profit” shall mean a positive Operating Profit (or
Loss), and “Operating Loss” shall mean a negative Operating Profit (or Loss).

1.67 “Patent” means all: (a) unexpired letters patent (including inventor’s
certificates and utility models) which have not been held invalid or
unenforceable by a court of competent jurisdiction from which no appeal can be
taken or has been taken within the required time period (and which have not been
admitted to be invalid or unenforceable through reissue, disclaimer or
otherwise, or been abandoned in accordance with or as permitted by the terms of
this Agreement or by mutual written agreement), including any substitution,
extension, registration, confirmation, reissue, re-examination, supplementary
protection certificates, confirmation patents, patent of additions, renewal or
any like filing thereof; (b) pending applications for letters patent which have
not been canceled, withdrawn from consideration, finally determined to be
unallowable by the applicable governmental authority or court for whatever
reason (and from which no appeal is or can be taken), and/or abandoned in
accordance with or as permitted by the terms of this Agreement or by mutual
written consent, including any continuation, division or continuation-in-part
thereof and any provisional or other priority applications; and (c) any
international counterparts, and counterparts in any country, to clauses (a) and
(b) above.

1.68 “Phase I Clinical Trial” means a clinical trial of a Product on sufficient
numbers of normal volunteers and/or patients that is designed to establish that
such Product is safe for its intended use, can be delivered in a dose(s) that is
therapeutically useful, and to support its continued testing in Phase II
Clinical Trials.

1.69 “Phase II Clinical Trial” means a Phase IIa Clinical Trial or a Phase IIb
Clinical Trial.

1.70 “Phase IIa Clinical Trial” means a controlled clinical trial of a Product
that utilizes the pharmacokinetic and pharmacodynamic information obtained from
one (1) or more previously conducted Phase I Clinical Trial(s) and/or other
Phase IIa Clinical Trial(s) in order to confirm the optimal manner of use of
such Product (dose and dose regimens) and to better determine safety and
efficacy.

1.71 “Phase IIb Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to provide a preliminary
determination of safety and efficacy of such Product in the target patient
population over a range of doses and dose regimens.

1.72 “Phase III Clinical Trial” means a clinical trial of a Product on
sufficient numbers of patients that is designed to establish that such Product
is safe and efficacious for its

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

11



--------------------------------------------------------------------------------

intended use, and to define warnings, precautions and adverse reactions that are
associated with such Product in the dosage range to be prescribed, and to
support Regulatory Approval of such Product or label expansion of such Product.

1.73 “Phase IIIb Clinical Trial” means a clinical trial of a Product, initiated
before regulatory approval and is not required for same, but which may provide
data that further defines how and where the drug should be used. A Phase IIIb
Clinical Trial may include epidemiological studies, modeling and
pharmacoeconomic studies, and investigator-sponsored clinical trials that are
approved by the JDC and that otherwise fit the foregoing definition.

1.74 “Phase IV Clinical Trial” means a product support clinical trial of a
Product commenced after receipt of Regulatory Approval in the country where such
trial is conducted. A Phase IV Clinical Trial may include epidemiological
studies, modeling and pharmacoeconomic studies, and investigator-sponsored
clinical trials studying Product that are approved by the JDC and that otherwise
fit the foregoing definition.

1.75 “Product” means any therapeutic or prophylactic product (for use in animals
or humans) that contains or comprises a Collaboration Compound for which BMS has
exercised its Co-Development Option in accordance with the terms of this
Agreement.

1.76 “Program Backups” means, with respect to a Lead Op Program, Provisional
Collaboration Program or Collaboration Program any compounds, other than the
Program Lead, that: (a) were created by BMS or Exelixis as part of such Lead Op
Program, Provisional Collaboration Program or Collaboration Program (or Backup
Program pursuant to Section 3.5); (b) [ * ] the applicable Lead Op Target(s) or
Collaboration Target(s) [ * ]; and (c) [ * ] Lead Op Target(s) or Collaboration
Target(s), based on the [ * ], and any [ * ] of any such compounds described in
((a), (b) and (c)) above.

1.77 “Program Lead” means, for any Lead Op Program, Provisional Collaboration
Program or Collaboration Program, a small molecule compound that: (a) was
created by Exelixis as part of the relevant Lead Op Program, Provisional
Collaboration or Collaboration Program; (b) [ * ] the applicable Lead Op
Target(s) or Collaboration Target(s) [ * ]; (c) [ * ] Lead Op Target(s) or
Collaboration Target(s), based on the [ * ]; (d) meets Exelixis’ internal
standards applicable to a Development Candidate; and (e) is [ * ] that would
otherwise result in [ * ].

1.78 “Registrational Trial” means, with respect to a given Product, either (i) a
Phase III Clinical Trial with such Product or (ii) a Phase IIb Clinical Trial
that, at the time of commencement, is expected to be the basis for initial
Regulatory Approval of such Product.

1.79 “Regulatory Approval” means any and all approvals (including Drug Approval
Applications, supplements, amendments, pre- and post-approvals, pricing and
reimbursement approvals), licenses, registrations or authorizations of any
Regulatory Authority, national, supra-national (e.g., the European Commission or
the Council of the EU), regional, state or local regulatory agency, department,
bureau, commission, council or other governmental entity, that are necessary for
the manufacture, distribution, use or sale of a Product in a regulatory
jurisdiction.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

12



--------------------------------------------------------------------------------

1.80 “Regulatory Authority” means the applicable national (e.g., the FDA),
supra-national (e.g., the European Commission or the Council of the EU),
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity that, in each case, governs the approval of
a Product in such applicable regulatory jurisdiction.

1.81 “Regulatory Expenses” means costs incurred to prepare product regulatory
submissions and to obtain and maintain Regulatory Approval in the U.S. and to
comply with Regulatory Approvals and requirements of Regulatory Authorities,
including FDA user and other fees, reporting and regulatory affairs activities,
and recalls and withdrawals for Co-Promotion Product (other than costs for
Co-Promotion Product that are deductible from Net Sales or that are included as
Development Costs).

1.82 “Reporting-Only Product” means any Product with respect to which Exelixis
exercised a Product Opt-Out pursuant to Section 4.7(a) prior to [ * ] such
Product.

1.83 “Royalty-Bearing Product” means a Product: (a) with respect to which
Exelixis failed to make the co-development election contemplated by
Section 3.7(c); or (b) with respect to which: (i) Exelixis has notified BMS of a
Product Opt-Out; or (ii) with respect to which Exelixis elected not to exercise
its Co-Promotion Option or where such Co-Promotion Option expired unexercised.

1.84 “Royalty Territory” means the world, excluding the U.S.

1.85 “Sales and Marketing Costs” means the [ * ] costs that are [ * ] the sales
and marketing of a Co-Promotion Product in the U.S., including: (a) activities
directed to the advertising and marketing of a Co-Promotion Product;
(b) professional education (to the extent not performed by sales
representatives), including launch meetings; (c) costs of advertising, public
relations and medical education agencies; (d) peer-to-peer activities, such as
continuing medical education, grand rounds, and lunch and dinner meetings;
(e) speaker programs, including the training of such speakers; (f) grants to
support continuing medical education or research (excluding Clinical Costs);
(g) development, publication and dissemination of publications relating to a
Co-Promotion Product; (h) developing, obtaining and providing training packages
of a Co-Promotion Product, promotional literature, promotional materials and
other selling materials; (i) developing and performing market research;
(j) conducting symposia and opinion leader development activities;
(k) development reimbursement programs; (l) developing information and data
specifically intended for national accounts, managed care organizations and
group purchasing organizations; (m) [ * ] incurred in connection with [ * ], to
the extent provided therein; (n) direct expenses relating to selling by
non-Affiliate Third Parties; (o) costs of transporting, housing and maintaining
sales representatives for training; (p) conducting Phase IIIb Clinical Trials
and Phase IV Clinical Trials, and clinical trials performed for marketing
purposes and post-marketing surveillance activities; (q) administration,
operation and maintenance of the sales force that promotes a Co-Promotion
Product in the U.S., sales bulletins and other communications, sales meetings,
specialty sales forces, consultants, call reporting and other
monitoring/tracking costs, district and regional sales management, home office
personnel who support the sales force; and (r) costs associated with Medical
Education Activities, and other ancillary services to the foregoing (to the
extent not otherwise falling within

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

13



--------------------------------------------------------------------------------

subsections (a) through (r). Sales and Marketing Costs shall include costs of
such activities that are undertaken at any time during the term of this
Agreement (including prior to the initial Regulatory Approval of a Co-Promotion
Product in the U.S.).

1.86 “Screening Target(s)” means any one or more targets that: (a) the Parties
mutually agree becomes part of the Collaboration pursuant to Section 3.2(a); and
(b) are not the subject of: (i) a collaboration between Exelixis and a Third
Party; or (ii) discussions between Exelixis and a Third Party concerning a bona
fide collaboration. The Screening Targets shall be listed in Exhibit 3.2, which
shall be updated periodically by the Parties.

1.87 “Sole Invention” means any Invention invented or discovered solely by or on
behalf of a Party (or its Affiliate) and its employees, contractors and/or
agents.

1.88 “Specificity Criteria” means, for each Collaboration Compound, that such
Collaboration Compound: (a) demonstrates [ * ] as determined [ * ]; and (b) has
a [ * ] in such [ * ].

1.89 “Target Potency Threshold” means, for each Collaboration Compound, that
such Collaboration Compound [ * ].

1.90 “Territory” means the world.

1.91 “Third Party” means any entity other than: (a) Exelixis; (b) BMS; or (c) an
Affiliate of either Party.

1.92 “Third Party Royalties” means royalties and other payments payable to a
Third Party in consideration for rights [ * ] for the [ * ] of Co-Promotion
Product.

1.93 “Trademark Costs” mean the fees and expenses paid to outside counsel and
other Third Parties, direct costs of in-house counsel and filing and maintenance
expenses, incurred in connection with the establishment and maintenance of
rights under trademarks applicable to Co-Promotion Product in the U.S.,
including costs of filing and registration fees, actions to enforce or maintain
a trademark and other proceedings.

1.94 “United States” or “U.S.” means the United States of America, and its
territories, districts and possessions.

1.95 “Unrelated Compound” means, with respect to a Lead Op Program, Provisional
Collaboration Program or Collaboration Program, any Program Backups that:
(a) were created by BMS or Exelixis as part of such Lead Op Program, Provisional
Collaboration Program or Collaboration Program (or Backup Program pursuant to
Section 3.5); and (b) either: (i) [ * ] applicable Lead Op Target(s) or
Collaboration Target(s) [ * ]; or (ii) are [ * ] Lead Op Target(s) or
Collaboration Target(s), based on the [ * ].

1.96 “Valid Claim” means (a) a claim in an issued Patent that has not:
(i) expired or been canceled; (ii) been declared invalid by an unreversed and
unappealable or unappealed decision of a court or other appropriate body of
competent jurisdiction; (iii) been admitted to be

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

14



--------------------------------------------------------------------------------

invalid or unenforceable through reissue, disclaimer or otherwise; or (iv) been
abandoned in accordance with or as permitted by the terms of this Agreement or
by mutual written agreement of the Parties; or (b) a claim under an application
for a Patent that has been pending for [ * ] for [ * ], and, in any case, which
has not been canceled, withdrawn from consideration, finally determined to be
unallowable by the applicable governmental authority or court for whatever
reason (and from which no appeal is or can be taken), or abandoned.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

15



--------------------------------------------------------------------------------

Additional Definitions

The following table identifies the location of definitions set forth in various
Sections of the Agreement.

 

Definition

 

Location (Section)

Alliance Manager   2.8(a) Annual Development Plan   4.2(a) Backup Program  
3.5(b)(i) [ * ]   [ * ] BMS Rejected Lead Op Target   3.3(d) Co-Development
Option   3.1(b) Collaboration Program   3.4(b)(i) Collaboration Target   3.3(b)
[ * ]   [ * ] [ * ]   [ * ] Co-Promotion Agreement   6.4(a) Co-Promotion Notice
  6.4(b) Co-Promotion Option   6.4(a) DCP   3.3(b) [ * ]   [ * ] Effective Date
  13.6 Exelixis Co-Development Option   3.7(c) [ * ]   [ * ] Global
Commercialization Strategy   6.2(a) Global Development Plan   4.1(a) Indication
Opt-Out   4.7(b) JAMS   3.6(b)(iii) Lead Op Candidate   3.2(b) [ * ]   [ * ]
Party Implementation Matter   2.7(c)(ii) Party Vote   2.7(c)(i)
Pharmacovigilance Agreement   5.7 Product Opt-Out   4.7(a) Provisional
Collaboration Program   3.4(a) Rejected Lead Op Target   3.3(c) [ * ]   [ * ]
Rejected Screening Target   3.2(b) Research Term   3.10 ROC   1.6 Royalty Term  
9.11 Screening Program   3.2 [ * ]   [ * ] [ * ]   [ * ] Term   12.1 U.S.
Commercialization Plan   6.2(a) Working Group   2.7(f)

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

16



--------------------------------------------------------------------------------

2. MANAGEMENT OF COLLABORATION

2.1 General.

(a) Role of Committees. Subject to Section 2.1(b) and the other terms and
conditions of this Agreement, the Parties shall establish: (i) a joint executive
committee (the “Joint Executive Committee” or “JEC”) that will oversee the
Collaboration and facilitate communications between the Parties with respect to
the Development, Regulatory Approval, and Commercialization of
Committee-Governed Products hereunder; and (ii) four (4) specialized joint
committees consisting of one to focus on each of the following areas arising out
of the Collaboration: (A) discovery efforts in connection with Screening
Programs, Lead Op Programs, Provisional Collaboration Programs and Collaboration
Programs, as described in Article 3 (such committee, the “Joint Research
Committee” or “JRC”); (B) Development and Regulatory Approval and other
regulatory matters (such committee, the “Joint Development and Regulatory
Committee” or “JDC”); (C) Commercialization (such committee, the “Joint
Commercialization Committee” or “JCC”); and (D) financial issues (such
committee, the “Joint Finance Committee” or “JFC”). Each Committee shall have
the responsibilities and authority allocated to it in this Article 2 and
elsewhere in this Agreement. It is contemplated that: (X) all significant
matters (other than Party Implementation Matters, as defined in
Section 2.7(c)(ii)) relating to: (I) the discovery and pre-clinical Development
of Collaboration Compounds; and (II) the clinical Development of
Committee-Governed Products and the Commercialization of Co-Promotion Products,
in each case under this Agreement will be addressed by the applicable first-tier
Committees (i.e., the JRC, the JDC, the JCC, or the JFC) and, if appropriate, by
the JEC, as contemplated by Section 2.7(c); and (Y) the Parties’ respective
activities under this Agreement (including Party Implementation Matters) will be
reported to the relevant Committees in a reasonable and appropriate level of
detail. Each of the JRC (to the extent applicable), JDC, JCC, and the JFC shall
provide, on a [ * ] basis (unless otherwise requested by the JEC), updates on
its activities and achievements to the JEC for review and comment. The Parties
intend that their respective organizations will work together to assure the
success of the Collaboration.

(b) Limitations on the Authority of Committees. Notwithstanding the Committee
structure established pursuant to Section 2.1(a) to oversee the Collaboration,
each Party shall retain the rights, powers and discretion granted to it under
this Agreement, and no such rights, powers, or discretion shall be delegated to
or vested in a Committee unless such delegation or vesting of rights is
expressly provided for in this Agreement or the Parties expressly so agree in
writing. Without limiting the generality of the foregoing, no Committee shall
have any authority or jurisdiction to: (i) amend, modify, or waive compliance
with this Agreement, any of which shall require mutual written agreement of the
Parties; (ii) interpret this Agreement, or determine whether or not a Party has
met its diligence or other obligations under the Agreement or whether or not a
breach of this Agreement has occurred; (iii) require Exelixis to [ * ] (other
than [ * ], [ * ] that are carried out in accordance with the [ * ], and any [ *
] obligations with respect to [ * ] that are set forth in the applicable [ * ])
without Exelixis’ express written consent ([ * ]); (iv) require Exelixis to [ *
] (other than [ * ], [ * ] that are carried out in accordance with [ * ], and
any [ * ] with respect to [ * ] that are set forth in the applicable [ * ])

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

17



--------------------------------------------------------------------------------

without Exelixis’ express written consent (which [ * ]); (v) require BMS to [ *
] (other than [ * ]) without BMS’ express written consent (which [ * ]);
(vi) make any decision on any matter that this Agreement expressly states is an
option or election to be made by a Party; (vii) make any retroactive updates,
amendments and modifications to, or waivers of provisions of, an Approved Plan,
any which shall require the mutual agreement of the Parties; and (viii) such
other matters as are reserved to the consent, approval, agreement or other
decision-making authority of one or both Parties in this Agreement and that are
not required by this Agreement to be considered by one or more Committees prior
to the exercise of such consent, approval or other decision-making authority.
For clarity, a Party’s right to cast a deciding vote on a matter in a Committee
pursuant to Article 2 shall not, in and of itself, subject such matter to the
preceding sentence. Notwithstanding the foregoing, neither Party shall be
restricted from bringing before any appropriate Committee for discussion any
matter relating to the Collaboration that it believes warrants discussion
between the Parties through the Committees, provided that the consideration of
any such matter by any Committee shall not infringe or limit the exercise of a
Party’s right of consent or approval or other decision-making authority granted
to it by this Agreement nor shall any such consideration, as contemplated by
this sentence, subject any such right of consent or approval or other
decision-making authority to any dispute resolution mechanism provided for in
Section 2.7(c) or Article 15 or elsewhere in this Agreement.

2.2 Joint Executive Committee.

(a) Formation and Purpose. Exelixis and BMS shall establish the JEC within [ * ]
after the first exercise by BMS of its Co-Development Option pursuant to
Section 3.4(b). Subject to Sections 2.1(b) and 2.7(c), the JEC shall have
overall responsibility for the success of the Collaboration, and its general
areas of responsibility shall be: (a) to determine the global Development,
regulatory, Commercialization, and manufacturing strategy for the Collaboration;
(b) to coordinate the Parties’ activities hereunder; and (c) as applicable, to
review, comment on, approve, and resolve disputes with respect to, plans and
budgets for, and the implementation of, the Collaboration, including the
specific responsibilities of the JEC outlined below, in each case (clauses (a),
(b) and (c) above) solely with respect to Committee-Governed Products. The JEC
shall have the membership and shall operate by the procedures set forth in
Section 2.7.

(b) Specific Responsibilities of the JEC. In addition to its overall
responsibility for the Collaboration, but subject to Sections 2.1(b) and 2.7(c),
the JEC shall, in particular, have the following specific responsibilities with
respect to Committee-Governed Products:

(i) approve the global development, regulatory and commercialization strategies
for the Collaboration;

(ii) coordinate the Parties’ activities hereunder;

(iii) approve plans and budgets for the Collaboration proposed by the JDC or
JCC;

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

18



--------------------------------------------------------------------------------

(iv) review all significant and strategic issues within the purview of the
various Committees;

(v) manage and oversee the development and commercialization of each Product
pursuant to the terms of the Agreement;

(vi) review and approve any material amendments to the Approved Plans and any
other items submitted to the JEC by the JDC or JCC;

(vii) oversee life cycle management of, and intellectual property protection
for, a Product;

(viii) provide a forum for dispute resolution; and

(ix) such other responsibilities as may be assigned to the JEC pursuant to the
Agreement or as may be agreed between the Parties from time to time.

2.3 Joint Development and Regulatory Committee.

(a) Formation and Purpose. Exelixis and BMS shall establish the JDC within [ * ]
after the earlier of: (i) [ * ]; or (ii) [ * ]. Subject to Sections 2.1(b) and
2.7(c), the JDC shall oversee, coordinate and expedite the Development of, and
the making of regulatory filings for, each Committee-Governed Product worldwide
in order to obtain Regulatory Approvals (or compendia listings, as
applicable). The JDC will also facilitate the flow of information with respect
to Development activities being conducted for each Product and oversee
Development activities required to support Regulatory Approvals (or compendia
listings, as applicable). The JDC shall have the membership and shall operate by
the procedures set forth in Section 2.7.

(b) Specific Responsibilities of the JDC. In support of its responsibility for
overseeing, coordinating and expediting the Development of, and regulatory
filings for, each Committee-Governed Product, but subject to Sections 2.1(b) and
2.7(c), the JDC shall, in particular, and solely with respect to Committee
Governed Products:

(i) monitor Development activities;

(ii) prepare the Global Development Plan and each Annual Development Plan;

(iii) review all material information generated in the course of implementing
the Global Development Plan and the Annual Development Plans;

(iv) assist in coordinating scientific interactions and division of
responsibilities with respect to Development Activities, and resolving
disagreements during the course of implementing the Global Development Plan and
the Annual Development Plans;

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

19



--------------------------------------------------------------------------------

(v) design, in collaboration with the JCC, pharmacoeconomic studies or Phase IV
Clinical Trials;

(vi) monitor and coordinate all regulatory actions, communications and
submissions for Products, including establishing the schedule and implementation
strategy for all regulatory filings for Products;

(vii) provide on a quarterly basis updates on its activities and achievements to
the JEC for review and comment;

(viii) pursuant to Section 3.6(b), review and determine whether the definition
of Identified Target(s) for each applicable Lead Op Program, Provisional
Collaboration Program and Collaboration Program need to be modified; and

(ix) such other responsibilities as may be assigned to the JDC pursuant to the
Agreement or as may be agreed between the Parties from time to time.

2.4 Joint Commercialization Committee.

(a) Formation and Purpose. Exelixis and BMS shall establish the JCC within [ * ]
after [ * ], which Committee shall, subject to Sections 2.1(b) and 2.7(c),
oversee: (i) the Commercialization strategy of each Co-Promotion Product in the
Co-Development Territory; and (ii) the Commercialization of Co-Promotion
Products in the U.S. including the marketing, sales and distribution of each
Co-Promotion Product in the U.S. The JCC shall have the membership and shall
operate by the procedures set forth in Section 2.7.

(b) Specific Responsibilities of the JCC. In support of its responsibilities as
described in clause (a) above, the JCC shall, subject to Sections 2.1(b) and
2.7(c), perform the following activities solely with respect to Co-Promotion
Products:

(i) prepare the Global Commercialization Strategy and the U.S. Commercialization
Plan, and any updates thereto;

(ii) review the allocation of Commercialization responsibilities between the
Parties to ensure consistency with the terms of this Agreement, the Global
Commercialization Strategy, and the U.S. Commercialization Plan;

(iii) coordinate and oversee the Parties’ plans for labeling, branding and
selecting trademarks for each Product;

(iv) review life cycle management opportunities;

(v) review pricing and reimbursement strategies with respect to Products in the
Royalty Territory and

(vi) With respect to Co-Promotion Products in the U.S. only:

(1) review and approve advertising materials and strategies and promotional
materials developed by a Party for the Parties’ Sales Representatives;

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

20



--------------------------------------------------------------------------------

(2) approve the selection of major or key marketing vendors (e.g., public
relations and advertising agencies and medical education agencies) ;

(3) approve pricing and reimbursement, patient assistance, vendor return and
co-pay strategies;

(4) design, in collaboration with the JDC, pharmacoeconomic studies or Phase IV
Clinical Trials;

(5) approve market research plans;

(6) approve and coordinate all sales force activities, including training,
number, proportion of time to be devoted to promotion, and territory alignment;

(7) approve packaging designs, and oversee educational and professional
symposia, and speaker and peer-to-peer activity programs;

(8) discuss a range of suggested prices at which a Co-Promotion Product will be
sold to unaffiliated Third Parties and any discount strategies for such
Co-Promotion Product (it being understood that BMS will determine all pricing
and reimbursement terms for Co-Promotion Products sold to customers);

(9) review of each Party’s reports pertaining to its Sales and Marketing Costs;
and

(10) review early access and compassionate use programs.

(c) Available Resources. Except as otherwise provided in Article 6 or any
applicable Co-Promotion Agreement, the JCC shall, in allocating responsibilities
between the Parties with respect to Commercialization activities for
Co-Promotion Products under this Agreement in the United States: (i) endeavor to
take advantage of the respective resources, capabilities and expertise of
Exelixis and BMS; and (ii) endeavor to: (A) maintain, to the extent reasonably
practical and commercially appropriate, continuity in functions and commitments
of personnel and physical resources of the Parties; (B) avoid duplication of
efforts by the Parties; and (C) foster efficient use by the Parties of resources
and personnel, consistent with this Agreement and the applicable Global
Commercialization Strategy and the applicable U.S. Commercialization Plan. For
clarity, BMS shall be solely responsible for the Commercialization of each
Product in the Royalty Territory and for each Royalty-Bearing Product in the
United States.

2.5 Joint Research Committee. Exelixis and BMS shall establish the JRC within [
* ] after the Effective Date, which Committee shall, subject to Sections 2.1(b)
and 2.7(c), oversee the discovery efforts with respect to Screening Programs,
Lead Op Programs, Provisional Collaboration Programs and Collaboration Programs,
as described in Article 3, including work

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

21



--------------------------------------------------------------------------------

performed by BMS on Provisional Collaboration Programs in accordance with
Section 3.4(a). The JRC shall have the membership and shall operate by the
procedures set forth in Section 2.7, and shall disband subsequent to the
Research Term or otherwise at the direction of the JEC. Without limiting the
generality of the foregoing, the JRC shall have the specific responsibilities
set forth below:

(a) provide a forum to allow BMS to review and comment with respect to discovery
and pre-clinical Development activities and for Exelixis to report progress with
respect to discovery and pre-clinical Development activities;

(b) make decisions with respect to: (i) which targets will become Screening
Targets, Lead Op Candidates and Lead-Op Programs; (ii) which Screening Targets,
Lead Op Candidates, Lead-Op Targets and Collaboration Candidates will be
terminated; and (iii) which compounds will become Program Leads;

(c) review [ * ] proposed by BMS, and discuss the progress of Lead-Op
Candidates, Development Candidates and Collaboration Candidates in relation to
those [ * ]; and

(d) pursuant to Section 3.6(b), review and determine whether the definition of
Identified Target(s) for each applicable Lead Op Program, Provisional
Collaboration Program and Collaboration Program need to be modified.

2.6 Joint Finance Committee. Exelixis and BMS shall establish a JFC within
forty-[ * ] subsequent to the [ * ]. The JFC shall provide support to all other
Committees with respect to accounting and financial matters relating to
Committee-Governed Products. The JFC shall have the membership and shall operate
by the procedures set forth in Section 2.7.

2.7 General Committee Membership and Procedures.

(a) Membership. Each Committee shall be composed of such number of
representatives as may be agreed by the Parties. Each of BMS and Exelixis shall
designate representatives with appropriate expertise to serve as members of each
Committee, and each representative may serve on more than one Committee as
appropriate in view of the individual’s expertise. Each Party may replace its
Committee representatives at any time upon written notice to the other
Party. Each Committee shall have co-chairpersons. BMS and Exelixis shall each
select from their representatives a co-chairperson for each of the Committees,
and each Party may change its designated co-chairpersons from time to time upon
written notice to the other Party. The Alliance Managers shall be responsible
for calling meetings, preparing and circulating an agenda in advance of each
meeting of such Committee, and preparing and issuing minutes of each meeting
within [ * ] thereafter; provided that a Committee co-chairperson shall call a
meeting of the applicable Committee promptly upon the written request of the
other co-chairperson to convene such a meeting. The minutes of each meeting
shall, among other things, record all matters acted upon and approved or
disapproved by the Committee, actions to be taken, and any matters the Committee
failed to resolve. Such minutes will not be finalized until both Alliance
Managers review and confirm in writing the accuracy of such minutes.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

22



--------------------------------------------------------------------------------

(b) Meetings. Each Committee shall hold meetings at such times as it elects to
do so, but in no event shall such meetings be held less frequently than once
every [ * ] for the JRC and once every [ * ] for the JDC, the JCC, and the JFC,
and once every [ * ] for the JEC. Each Committee shall meet alternately at
Exelixis’ facilities in South San Francisco, California, and BMS’ facilities in
Princeton, New Jersey, or at such other locations as the Parties may agree. The
Alliance Managers shall, and other employees of each Party involved in the
Development, Manufacture or Commercialization of any Product may as needed,
attend meetings of each Committee (as nonvoting participants unless they are
members of such Committee), and consultants, representatives or advisors
involved in the Development, Manufacture or Commercialization of any Product may
attend meetings of each Committee as nonvoting observers; provided that such
Third Party representatives are under obligations of confidentiality and non-use
applicable to the Confidential Information of each Party that are at least as
stringent as those set forth in Article 11, and in the case of non-employees of
a Party, subject to the consent of the other Party, which shall not be
unreasonably withheld or delayed. Each Party shall be responsible for all of its
own expenses of participating in any Committee (including in any Working Group).
Meetings of any Committee may be held by audio or video teleconference with the
consent of each Party, which shall not be unreasonably withheld or delayed;
provided that at least [ * ] per year of such Committee shall be held in person.
No action taken at any meeting of a Committee shall be effective unless a
representative of each Party is participating.

(c) Decision-Making.

(i) Voting on Committee Decisions. Subject to Section 2.1(b), each Party’s
designees on a Committee shall, collectively, have one (1) vote (the “Party
Vote”) on all matters brought before the Committee, which Party Vote shall be
determined by [ * ] of such Party’s designees present (in person or otherwise)
at the meeting. Except as expressly provided in this Section 2.7(c) and subject
to Section 2.1(b), each Committee shall operate as to matters within its
jurisdiction by unanimous Party Vote. All decisions of a Committee shall be
documented in writing in the minutes of the applicable Committee meeting by the
Alliance Managers, and, to the extent applicable, included on the target status
list described in Section 3.9.

(ii) Operational Decisions. Before selection by BMS of a Collaboration Program
pursuant to exercise of BMS’ Co-Development Option, day-to-day operational level
decisions concerning the identification, optimization, non-clinical development
and clinical development (up through IND submission) of Collaboration Compound
shall be made by Exelixis, except as expressly stated in this Agreement.
Following selection by BMS of a Collaboration Program pursuant to exercise of
BMS’ Co-Development Option, day-to-day operational level decisions concerning
the Development and Commercialization of Products in such Collaboration Program
shall be made by the Party to which responsibility for such decisions has been
allocated under the Agreement (each such decision, a “Party Implementation
Matter”). Unless otherwise directed by the appropriate Committee(s), [ * ] shall
be the lead Party, and shall be primarily responsible for, all Development,
regulatory activities and Manufacturing and, subject to [ * ], Commercialization
activities with respect to a Product. Any disputes with respect to a Party
Implementation Matter shall first be referred to the Alliance Managers, and, if
the dispute is not resolved within [ * ] after such referral to the Alliance

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

23



--------------------------------------------------------------------------------

Managers, then it shall, upon written notice by a Party to the other, be
referred for resolution as follows: (A) disputes between designees of BMS and
Exelixis with respect to Development and Regulatory Approval matters shall be
referred to the JDC for resolution; and (B) disputes between designees of BMS
and Exelixis with respect to Commercialization shall be referred to the JCC for
resolution. In each case, except for Appealable Matters, the Committee to which
such matter is referred shall have final decision-making authority with respect
to such matter, and [ * ] shall [ * ] with respect to such matter, [ * ].

(iii) Disagreements on Committees. Except for: (A) matters outside the
jurisdiction and authority of the Committees as provided in Section 2.1(b); and
(B) any Party Implementation Matter (other than Appealable Matters), and in any
event without limiting the other rights and obligations of the Parties under
this Agreement, any disagreement between the designees of BMS and Exelixis on
the JDC, JCC, JRC or JFC as to matters within such Committee’s jurisdiction
shall, at the election of either Party, be addressed, first, with the Alliance
Managers, and, if the dispute is not resolved within [ * ] after such referral
to the Alliance Managers, then it shall, upon written notice by a Party to the
other, be submitted to the JEC for resolution (except that (1) any disputes
arising from the JFC shall be submitted to the Committee to which such dispute
relates (i.e., the JRC, JDC, or the JCC), and (2) prior to the creation of the
JEC, disputes at the JRC shall be referred to management of the Parties as set
forth in the following sentence). If the JEC (or JRC, prior to the creation of
the JEC) does not resolve any such matter submitted to it for resolution within
[ * ] after such submission, or in the event of any disagreement between the
designees of BMS and Exelixis on the JEC (or JRC, prior to the creation of the
JEC) with respect to any other matter within its jurisdiction, then, subject to
Section 2.1(b), the JEC (or JRC, prior to the creation of the JEC) shall submit
the respective positions of the Parties with respect to such matter for
discussion in good faith by the Chief Executive Officer of Exelixis and either
the Head of R&D or Head of U.S. Operations of BMS (depending on the nature of
the dispute). If such individuals are not able to mutually agree upon the
resolution to such matter within [ * ] after submission of the matter to them,
then: (X) [ * ], the [ * ], subject to Section [ * ]; [ * ] (Y) [ * ], the [ *
], subject to Section [ * ].

(iv) [ * ] Decisions. [ * ] right to [ * ] pursuant to Section [ * ] (“[ * ]
Decisions”) shall be subject to the following limitations:

(1) All [ * ] Decisions shall be made in good faith, with due regard for the
impact of such decisions on Collaboration Compounds. No such decision by [ * ]
shall violate or breach any term or condition of this Agreement. [ * ] shall
make all [ * ] Decisions only after [ * ] (through its JEC or JRC members, as
applicable) on such matters and the proposed [ * ] Decision.

(2) [ * ] shall [ * ]: (A) on matters that would [ * ]; (B) on any decision that
would [ * ]; (C) any decision that would [ * ]; (D) on [ * ]; (E) on which [ * ]
(F) on [ * ]; (G) on [ * ] for Collaboration Compounds within the associated [ *
]; (H) on [ * ]; (I) to [ * ]; (J) on [ * ] in [ * ]; (K) whether to [ * ]; or
(J) decisions described in Section [ * ]. Resolution of disputes relating to the
foregoing matters shall [ * ] (except as otherwise expressly set forth in this
Agreement).

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

24



--------------------------------------------------------------------------------

(v) [ * ] Decisions. [ * ] right to [ * ] (“[ * ] Decisions”) shall be subject
to the following limitations:

(1) All [ * ] Decisions shall be made in good faith, with due regard for the
impact of such decisions on Products [ * ], and, consistent in all material
respects with the applicable Approved Plan and the terms of this Agreement. No
such decision [ * ] shall violate or breach any term or condition of this
Agreement. [ * ] shall make all [ * ] Decisions only after [ * ] (through its
JEC or JRC members, as applicable) on such matters and [ * ], and in the case of
[ * ] Decision made pursuant to Section [ * ], only after [ * ] and the [ * ] on
such matters.

(2) [ * ] shall [ * ]: (A) on any decision that would [ * ]; (B) any decision
that would amend, violate or breach any provision of this Agreement; (C) on
which [ * ] within the associated [ * ]; (D) on the decision to [ * ] (except to
the extent provided for in Section [ * ]); (E) to adjust the [ * ]; (F) on the [
* ]; (G) on matters related to the determination of [ * ]; or (H) whether [ * ].
Resolution of disputes relating to the foregoing matters shall [ * ] (except as
otherwise expressly set forth in this Agreement).

(d) Meeting Agendas and Minutes. Each Party shall disclose to the other proposed
agenda items along with appropriate information at least [ * ] in advance of
each meeting of the applicable Committee; provided that under exigent
circumstances requiring Committee input, a Party may provide its agenda items to
the other Party within a shorter period of time in advance of the meeting, or
may propose that there not be a specific agenda for a particular meeting, so
long as such other Party consents to such later addition of such agenda items or
the absence of a specific agenda for such Committee meeting.

(e) Multiple JDCs and JCCs at the Discretion of the JEC. The JEC may determine
that a separate JDC and/or JCC be formed for each Provisional Collaboration
Program or Collaboration Program. In such event, the Parties will appoint
representatives to such additional committees and such committees will be
subject to the all of the applicable terms and conditions of this Agreement with
respect to the JDC and the JCC, in each case, solely with respect to the
Provisional Collaboration Program or Collaboration Program to which such
Committees relate.

(f) Working Groups. From time to time, the JEC, JDC, JCC, JRC or JFC may
establish and delegate duties to other committees, sub-committees or directed
teams (each, a “Working Group”) on an “as-needed” basis to oversee particular
projects or activities, which delegation shall be reflected in the minutes of
the meetings of the applicable Committee. Each such Working Group shall be
constituted and shall operate as the JEC, JDC, JCC, JRC or JFC, as the case may
be, determines. The Working Groups may be established on an ad hoc basis for
purposes of a specific project, for the life of a Product, or on such other
basis as the applicable Committee may determine. Each Working Group and its
activities shall be subject to the oversight, review and approval of, and shall
report to, the Committee that established such Working Group. In no event shall
the authority of the Working Group exceed that specified for the relevant
Committee in this Article 2. Any disagreement between the designees of BMS and
Exelixis on a Working Group shall be referred to the applicable Committee for
resolution.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

25



--------------------------------------------------------------------------------

(g) Interactions Between Committees and Internal Teams. The Parties recognize
that each Party possesses an internal structure (including various committees,
teams and review boards) that will be involved in administering such Party’s
activities under this Agreement. Each Committee shall establish procedures to
facilitate communications between such Committee or Working Group and the
relevant internal committee, team or board of each of the Parties in order to
maximize the efficiency of the Collaboration, including by requiring appropriate
members of such Committee to be available at reasonable times and places and
upon reasonable prior notice for making appropriate oral reports to, and
responding to reasonable inquiries from, the relevant internal committee, team
or board.

2.8 Alliance Managers.

(a) Appointment. Each of the Parties shall appoint a single individual to act as
a single point of contact between the Parties to assure a successful
Collaboration (each, an “Alliance Manager”). Each Party may change its
designated Alliance Manager from time to time upon written notice to the other
Party. Any Alliance Manager may designate a substitute to temporarily perform
the functions of that Alliance Manager by written notice to the other Party.

(b) Responsibilities. The Alliance Managers shall use good faith efforts to
attend all Committee meetings and support the co-chairpersons of each Committee
in the discharge of their responsibilities. Alliance Managers shall be nonvoting
participants in such Committee meetings, unless they are also appointed members
of such Committee pursuant to Section 2.7(a). An Alliance Manager may bring any
matter to the attention of any Committee if such Alliance Manager reasonably
believes that such matter warrants such attention. Each Alliance Manager shall
be charged with creating and maintaining a collaborative work environment within
and among the Committees. In addition, each Alliance Manager: (i) will be the
point of first referral in all matters of conflict resolution; (ii) will
coordinate the relevant functional representatives of the Parties in developing
and executing strategies and plans for the Products in an effort to ensure
consistency and efficiency throughout the world; (iii) will provide a single
point of communication for seeking consensus both internally within the
respective Parties’ organizations and between the Parties regarding key strategy
and plan issues; (iv) will identify and bring disputes to the attention of the
appropriate Committee in a timely manner; (v) will plan and coordinate
cooperative efforts and internal and external communications (including the
preparation of the target status list described in Section 3.9); and (vi) will
take responsibility for ensuring that governance activities, such as the conduct
of required Committee meetings and production of meeting minutes, occur as set
forth in this Agreement, and that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed.

2.9 Collaboration Guidelines.

(a) General. Each Party, in working with the other to Develop and Commercialize
each Product and otherwise as set forth herein, shall assign responsibilities
for the various operational aspects of the Collaboration to those portions of
its organization that have the appropriate resources, expertise and
responsibility for such functions and, consistent with this Agreement, treat
each Product as if it were a proprietary product solely of its own organization.
In all matters related to the Collaboration, the Parties shall strive to balance
as best they can the legitimate interests and concerns of the Parties and to
realize the full economic potential of each Product (taking into account the
risks and costs of further Development and Commercialization).

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

26



--------------------------------------------------------------------------------

(b) Independence. Subject to the terms of this Agreement, the activities and
resources of each Party shall be managed by such Party, acting independently and
in its individual capacity. The relationship between Exelixis and BMS is that of
independent contractors and neither Party shall have the power to bind or
obligate the other Party in any manner.

2.10 Reports Relating to Reporting-Only Products. Beginning [ * ] after the
first existence of a Reporting-Only Product or a Royalty-Bearing Product, and
every [ * ] thereafter during the term of the Agreement, BMS shall submit to
Exelixis a written progress report [ * ] the research and development performed
by BMS on Reporting-Only Products. If reasonably [ * ] for Exelixis to exercise
its rights under this Agreement, Exelixis may request that BMS provide more
detailed information and data regarding such reports by BMS, and BMS shall
promptly provide Exelixis with information and data as is reasonably related to
such request, at Exelixis’ expense. All such reports shall be considered
Confidential Information of BMS.

2.11 Overview of Accounting.

(a) Development Costs and Allowable Expenses. For purposes of determining
Development Costs and Allowable Expenses, any expense allocated by either Party
to a particular category under Development Costs or Allowable Expenses for a
particular Co-Promotion Product shall not be allocated to another category under
Development Costs or Allowable Expenses for such Co-Promotion Product. Each
Party agrees to determine Development Costs and Allowable Expenses for
Co-Promotion Products using its standard accounting procedures, consistently
applied, to the maximum extent practical as if such Co-Promotion Product were a
solely owned Product of such Party, except as specifically provided in this
Agreement. The Parties also recognize that such procedures may change from time
to time and that any such changes may affect the definition of Development Costs
or Allowable Expenses. The Parties agree that, where such changes are
economically material to either Party, and consistent with GAAP, adjustments
shall be made to compensate the affected Party to preserve the same economics as
reflected under this Agreement under such Party’s accounting procedures in
effect as of the date on which the activity in question (e.g., Development,
Commercialization or Manufacturing) first commences under this Agreement. Where
the change is or would be material to the other Party, the Party proposing to
make the change shall provide the other Party with an explanation for the
proposed change and an accounting of the effect of the change on the relevant
expense category. Should the Parties disagree on the adjustment, the matter
shall be placed before the JFC to resolve. Transfers between a Party and its
Affiliates (or between its Affiliates) shall not have effect for purposes of
calculating revenues, costs, profits, royalties or other payments or expenses
under this Agreement.

(b) Affiliates. If either Party enters into any agreement with any of its
Affiliates for the provision of materials or services pursuant to this
Agreement, all costs incurred for the provision of such materials or services
that are shared by the Parties under this Agreement shall be accounted for on
the basis of the cost thereof to such Affiliate and not on the basis of any
higher transfer price in effect between such Party and such Affiliate.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

27



--------------------------------------------------------------------------------

2.12 Compliance with Law. Each Party hereby covenants and agrees to comply with
applicable law in performing its activities connected with the Development,
manufacture and Commercialization (as applicable) of each Product.

2.13 Records. Each Party shall maintain complete and accurate records of all
work conducted under the Collaboration and all results, data and developments
made pursuant to its efforts under the Collaboration. Such records shall be
complete and accurate and shall fully and properly reflect all work done and
results achieved in the performance of the Collaboration in sufficient detail
and in good scientific manner appropriate for patent and regulatory purposes.
Each Party shall maintain such records for a period of [ * ] after such records
are created; provided that the following records may be maintained for a longer
period, in accordance with each Party’s internal policies on record retention,
provided that in no case shall such period be shorter than [ * ] from the date
of creation of such records: (a) scientific notebooks; and (b) any other records
that the other Party reasonably requests be retained in order to ensure the
preservation, prosecution, maintenance or enforcement of intellectual property
rights. Either Party shall have the right to review and copy such records of the
other Party at reasonable times to the extent [ * ] for it to conduct its
obligations or enforce its rights under this Agreement

 

3. DISCOVERY PROGRAM

3.1 Overview.

(a) Programs. During the Research Term, Exelixis shall be responsible for
conducting the [ * ]. Exelixis will devote to each program similar resources
(including comparably qualified and experienced personnel) and funding as it
does to internal programs at a similar stage of discovery or pre-clinical
development, with the goal of delivering not less than six (6) Provisional
Collaboration Programs for possible exercise by BMS of up to three (3) of its
Co-Development Options.

(b) BMS Co-Development Option. BMS shall have the [ * ] option to select each
Provisional Collaboration Program as a Collaboration Program for collaborative
Development and Commercialization under this Agreement (the “Co-Development
Option”); provided, however, that in no event would BMS be permitted to select
more than three (3) Collaboration Programs pursuant to this Co-Development
Option. The Co-Development Option shall be exercisable solely in accordance with
the remainder of this Article 3.

3.2 Screening Programs.

(a) In General. During each year of the Research Term, as described in more
detail below, Exelixis shall conduct programs as part of the Collaboration
(“Screening Programs”) in which Exelixis will [ * ]. As of the Execution Date,
the Parties shall mutually agree to the initial prioritized list of up to [ * ]
Screening Targets for the [ * ] Research Term, which shall be listed in Exhibit
3.2. No later than at the last JRC meeting prior to the [ * ],

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

28



--------------------------------------------------------------------------------

Exelixis will share its list of planned screening targets for the [ * ] Research
Term and, within [ * ] subsequent to the date upon which such planned screening
targets are shared, BMS shall select up to [ * ] such prioritized targets as
Screening Targets for the [ * ] Research Term, which shall be added to the table
described in Section 3.9; provided that BMS may [ * ] Screening Targets and up
to [ * ] such targets [ * ] Screening Targets by mutual agreement of the
Parties. If at the start of the [ * ] Research Term, or during any quarter
thereafter, and subject to Section 3.2(c), the number of Lead Op Candidates has
dropped below [ * ], then Exelixis shall conduct at least [ * ] Screening
Programs in each subsequent calendar quarter, with the Screening Targets for
such new Screening Programs [ * ] or, [ * ] added to the table described in
Section 3.9. Such [ * ] shall continue until such time as either: (A) [ * ]; or
(B) there [ * ]. Each quarter during the [ * ] Research Term, the JRC (by mutual
agreement) may [ * ], in which case the Alliance Managers shall reflect such [ *
] pursuant to Section 3.9.

(b) Completion of Screening; Lead Op Candidates. After a given Screening Program
has become a Completed Screening Program, [ * ] (such Completed Screening
Program, if [ * ], becomes a “Lead Op Candidate”). If the [ * ], then the
target(s) associated with such Lead Op Program shall become a “Lead Op
Target(s).” If the [ * ], not to maintain such Lead Op Candidate(s) within the
Collaboration, then the Screening Target(s) associated with such advanced
Screening Program shall no longer be Screening Target(s) but shall instead be
“Rejected Screening Target(s)”, subject to Section 8.6(b). Otherwise, such Lead
Op Candidate(s) shall remain Lead Op Candidate(s) (pending a future decision by:
(i) [ * ]. For clarity, Exelixis may, [ * ], [ * ](s) into a [ * ], provided
that: (I) Exelixis will maintain an [ * ] (by mutual agreement) [ * ]; and (II)
[ * ] will remain subject to the terms and conditions of this Agreement,
including without limitation Section [ * ]; provided that BMS may [ * ] at any
time prior to the [ * ], and (for clarity) [ * ] be deemed to be either (1) [ *
] a Lead Op Program pursuant to Section [ * ], or (2) [ * ] with respect to such
Lead Op Program for purposes of Section [ * ] and or Section [ * ].

(c) Removal of Lead Op Candidates. Notwithstanding the Parties designation of a
Screening Program as a Lead Op Candidate, [ * ] may, at any time after the
number of Lead Op Candidates becomes greater than [ * ], designate a Lead Op
Candidate as Rejected Screening Target, except if such designation would reduce
the number of Lead Op Candidates below [ * ].

3.3 Lead Op Programs.

(a) In General. During each [ * ] Research Term, as described in more detail
below, Exelixis shall conduct programs as part of the Collaboration (“Lead Op
Programs”) in which Exelixis will optimize lead compounds that were identified
in Screening Programs for the purpose of advancing a lead compound to
Development Candidate status. As of the Execution Date, the initial list of the
[ * ] Lead Op Targets for the first year of the Research Term is set forth in
Exhibit 3.3. These initial Lead Op Targets shall serve as the targets for the
Initial Lead Op Programs. Additional Lead Op Targets shall be added to the table
described in Section 3.9, which shall be updated by the Alliance Managers
pursuant to Section 3.9. Exelixis shall use Diligent Efforts to maintain and
advance, [ * ] Lead Op Programs on behalf of the Collaboration during the
Research Term [ * ] Lead Op Programs [ * ] Exelixis shall use Diligent Efforts
to

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

29



--------------------------------------------------------------------------------

maintain and advance [ * ] during the [ * ] Research Term (such minimum Lead Op
Programs, “[ * ]”). For clarity, Exelixis may, [ * ], advance [ * ] Lead Op
Candidate(s) into lead optimization programs other than [ * ], provided that
such lead optimization programs will remain subject to the terms and conditions
of this Agreement (as described in the last sentence of Section 3.2(b)).

(b) Completion of Lead Op Programs. Once Exelixis determines that a compound in
any Lead Op Program has completed lead optimization and has met the criteria of
a Program Lead, Exelixis will so notify BMS in writing and provide BMS with the
Development Candidate proposal including such information as included in [ * ]
and documenting the properties of such Program Lead as per [ * ] (the “DCP”).
Within [ * ] of receiving the DCP, BMS shall notify Exelixis in writing if BMS
will [ * ] with respect to the Lead Op Program that generated such Program Lead.
If Exelixis receives BMS’ notice stating that [ * ], then the provisions of
Section [ * ] shall apply. Otherwise, Exelixis will advance such Lead Op Program
into preclinical development as a Provisional Collaboration Program, and [ * ]
on [ * ]. The target(s) associated with each such Provisional Collaboration
Program shall no longer be Lead Op Target(s) but shall instead automatically be
a “Collaboration Target(s).”

(c) Termination of Lead Op Programs. If the JRC (by mutual agreement) elects to
terminate a Lead Op Program before the lead compound in such Lead Op Program has
completed lead optimization, then, [ * ]. If no such [ * ], or if [ * ], then
Exelixis will [ * ] (subject to Exelixis’ obligations to a Third Party that
would [ * ]), which program shall be [ * ]; or (ii) in the event that [ * ]. In
any case, any such Lead Op Target(s) associated with such a terminated Lead Op
Program shall no longer be Lead Op Target(s) but shall instead automatically be
a “Rejected Lead Op Target(s)”, subject to Section 8.6(e).

(d) Limited Replacement of Lead Op Programs. At any time prior to the date which
is [ * ] subsequent to the delivery by Exelixis of the DCP with respect to a
given Lead Op Program in accordance with Section 3.3(b), [ * ] replace such Lead
Op Program, [ * ], with any of the following: (i) [ * ] for which Exelixis [ *
]; (ii) [ * ]; or (iii) a [ * ]. [ * ] shall cease after [ * ]. The target(s)
associated with each such former Lead Op Program shall no longer be Lead Op
Target(s) but shall instead automatically be “Rejected Lead Op Target(s)”,
subject to Section 8.6(e).

3.4 Provisional Collaboration Programs; Exercise of BMS’ Co-Development Option.

(a) In General. Exelixis shall conduct programs as part of the Collaboration in
which Exelixis pre-clinically develops compounds (that were identified as
Program Leads in Lead Op Programs) with the goal of submitting an IND on such
compound where such IND meets the criteria for clinical development that is
consistent with Exelixis’ internal criteria for all Exelixis programs (including
programs outside of the Collaboration) and, where reasonably possible, takes
into account the [ * ] (such programs, “Provisional Collaboration Programs”).
BMS [ * ] activities (for purposes of [ * ]) that were [ * ], including one or
more of the following: [ * ] as needed to help [ * ] for Provisional
Collaboration Programs [ * ]. [ * ] solely for use [ * ] described in this
Section 3.4(a).

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

30



--------------------------------------------------------------------------------

(b) Exercise of BMS’ Co-Development Option. Once Exelixis determines that [ * ],
Exelixis will provide to BMS written notice and a data package (containing data
not already in BMS’ possession) with sufficient detail regarding such
Collaboration Compound (and any Program Backups) as per Exelixis’ internal
standards and incorporating data applicable to the [ * ]. Upon receipt of each
such data package, BMS will have [ * ] to notify Exelixis in writing whether BMS
exercised its Co-Development Option with respect to the Provisional
Collaboration Program to which such Collaboration Compound relates; provided
that such [ * ]. For clarity, BMS may exercise its Co-Development Option at any
time prior to such date, including [ * ].

(i) Acceptance. If Exelixis receives BMS’ notice (within the applicable [ * ]
period) stating that BMS exercised its Co-Development Option for a given
Provisional Collaboration Program, then such Provisional Collaboration Program
shall become a “Collaboration Program”, and the provisions of Section 3.7 shall
apply, and BMS shall be responsible for submitting the IND for such
Collaboration Program’s Lead Compound (and other applicable regulatory and
clinical documents).

(ii) Rejection. If Exelixis receives BMS’ notice (within the applicable [ * ]
period) stating that BMS did not exercise its Co-Development Option for a given
Provisional Collaboration Program, or if Exelixis did not receive BMS’ notice
within the applicable [ * ] period, then in either case, the provisions of
Section 3.8 shall apply, and BMS shall not be responsible for submitting the IND
for such Provisional Collaboration Program’s Lead Compound (and other applicable
regulatory and clinical documents).

(iii) [ * ]. If Exelixis receives BMS’ notice (within the applicable [ * ]
period) stating that [ * ] its Co-Development Option for a given Provisional
Collaboration Program, [ * ] set forth in such notice, then Exelixis may [ * ].
Alternatively, Exelixis may [ * ]. If the [ * ] for such Lead Compound, then
Exelixis may elect to either (i) [ * ] or (ii) [ * ]. If the [ * ] for such
Provisional Collaboration Program’s Lead Compound, then Exelixis will so notify
BMS in writing. BMS will [ * ]. Upon receipt of such notice from BMS, the
provisions of Section [ * ] shall apply if Exelixis received BMS’ notice (within
the applicable [ * ] period) stating that [ * ], or Section [ * ] shall apply if
either (A) [ * ], or (B) [ * ].

3.5 Backup Compounds.

(a) Provisions Relating to BMS’ Exercise of its Co-Development Option. If BMS
does not exercise its Co-Development Option with respect to a Provisional
Collaboration Program by the applicable deadline, then Exelixis shall retain all
right, title and interest in all compounds generated for such Provisional
Collaboration Program, subject to [ * ]. If BMS does exercise its Co-Development
Option with respect to a Provisional Collaboration Program, then any compounds
generated for such Provisional Collaboration Program (or Lead Op Program that
became such Provisional Collaboration Program) that satisfy the definition of a
Program Backup shall become part of the Collaboration Program, and, subject to
Section 8.1(d), neither Party shall use any such compounds for any purpose
outside of the Collaboration without the prior written consent of the other
Party. The compounds generated for such Provisional Collaboration Program (or
Lead Op Program that became such Provisional Collaboration Program) that do not

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

31



--------------------------------------------------------------------------------

satisfy the definition of Program Backups shall become Unrelated Compounds, and
Exelixis shall be free to use such Unrelated Compounds outside of the
Collaboration, subject to Section 8.6. For clarity, BMS shall pay Exelixis the
milestone payments described in Section 9.5 for Program Backups that are
Royalty-Bearing Products and that meet the applicable milestone events.

(b) Provisions Relating to Exercise of the Exelixis Co-Development Option. In
the event that Exelixis has exercised the Exelixis Co-Development Option with
respect to a Collaboration Program, then the following terms shall apply with
respect to Backup Programs:

(i) Commencement of a Backup Program. The Parties shall determine, via the JDC,
whether or not to commence a backup program (a “Backup Program”) with respect to
some or all of the Collaboration Programs, as well as the appropriate timing for
such Backup Program(s). The Backup Program(s) shall be subject JDC oversight and
decision making and to a Backup Research Plan to be established by the JDC prior
to the start of backup work.

(ii) Exelixis Conduct of Backup Programs. Exelixis shall have the first right to
conduct such backup work up until designation of a backup compound as a
Development Candidate and shall promptly notify the JDC in writing whether
Exelixis will conduct such Backup Program. Upon designation of a backup compound
as a Development Candidate, the JDC shall determine [ * ] (with [ * ], in any
case, having the right to perform [ * ]. In the event that [ * ] work on Backup
Programs for Collaboration Programs shall be [ * ], to the extent such work is
incurred and with reimbursement on a quarterly basis, up to [ * ] Dollars ($[ *
]) per Backup Program (such amount, the “[ * ] Backup Funding”); provided,
however, that: (A) such [ * ] Backup Funding shall not be deemed to be [ * ]
(except as set forth below); and (B) any costs associated with such Backup
Program that are in excess of [ * ] shall be [ * ]. Notwithstanding clause
(A) above, [ * ], then the [ * ] Backup Funding [ * ].

(iii) BMS Conduct of Backup Programs. If Exelixis notifies BMS that Exelixis
will not conduct such Backup Program, or in the event that Exelixis opts-out of
co-Development with respect to such Collaboration Program, then BMS may conduct
such Backup Program and such any costs associated with such Backup Program shall
be [ * ] and shall be [ * ]. Exelixis will transition to BMS any necessary [ * ]
and other know-how necessary or reasonably useful for BMS to conduct such Backup
Program.

(iv) Reporting and Accounting. Except as set forth in paragraph (ii) above,
reporting and accounting of shared costs for the Backup Programs shall be as set
forth in Section 4.6 for Development Costs.

3.6 Information Exchange; [ * ]; and Identified Targets.

(a) Information Exchange and [ * ]. BMS, through the JRC, shall be allowed to
review data from Screening Programs, Lead Op Programs and Provisional
Collaboration Programs on a [ * ] basis, excluding any [ * ] relating to any
compounds in any

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

32



--------------------------------------------------------------------------------

such Screening Programs, Lead Op Programs or Provisional Collaboration Programs
(unless the Parties expressly agree in writing to disclosure of such [ * ]; [ *
]). Once a Lead Op Program or Provisional Collaboration Program contains a
Program Lead, BMS shall be notified and may at any time (or from time to time)
thereafter (with reasonable prior written notice) request that Exelixis provide[
* ] with the following information solely for the purpose of [ * ]: (i) a
summary describing the [ * ] such Program Lead; (ii) the [ * ]; (iii) a list of
[ * ]; and (iv) any other information reasonably requested by BMS and in the
possession of Exelixis. In the event that BMS has not provided written request
for disclosure, or has only made written request for disclosure [ * ], then
Exelixis shall at all times [ * ]. BMS may make suggestions with respect to the
direction or conduct of a Screening Program, Lead Op Program or Provisional
Collaboration Program, but Exelixis shall retain all authority over the conduct
of such program (subject to Sections 3.2(b), 3.3(c), 3.3(d), 3.4(a) and 3.5). To
maximize the probability that a Provisional Collaboration Program will be
ultimately accepted by BMS, Exelixis shall give good faith consideration to the
[ * ] (the “[ * ]”) and shall endeavor through the JRC to work with BMS to [ *
]; provided, however, that Exelixis shall not be required to [ * ]. It is
expected that both Parties will work closely together through the JRC to discuss
and to endeavor to jointly establish the [ * ].

(b) Identified Targets, Potency Threshold and Specificity Criteria.

(i) Determination. For each Lead Op Program, Provisional Collaboration Program
and Collaboration Program (as applicable), the JRC or the JDC (or the Parties in
the case of a Collaboration Program with respect to which Exelixis has exercised
a Product Opt-Out) shall determine: (A) whether the definition of Identified
Target(s) for each applicable Lead Op Program, Provisional Collaboration Program
and Collaboration Program need to be [ * ]; and/or (B) whether the definition of
the Target Potency Threshold and/or Specificity Criteria need to be [ * ]. If
so, the Parties shall do so by mutual agreement and in writing through a
separate side letter. The JRC, JDC or the Parties (as the case may be) shall
also specify [ * ] If the Parties mutually agree that the definitions of
Identified Target(s), Target Potency Threshold or Specificity Criteria (as
applicable) [ * ]. If the Parties mutually agree that the definitions of
Identified Target(s), Target Potency Threshold or Specificity Criteria (as
applicable) [ * ], then Exelixis may [ * ] the Collaboration as [ * ] to the
extent such [ * ] (as applicable), and subject to [ * ].

(ii) Party Resolution of Disputes. If the JRC or JDC (or the Parties, as the
case may be) is unable to agree on the definition of Identified Target(s),
Target Potency Threshold or Specificity Criteria (as applicable) at the
applicable JRC or JDC meeting (or other meetings and correspondence between the
Parties), including as to whether such definition(s) need revision, then the
Parties shall try to settle their differences amicably between themselves first,
by referring the disputed matter to the Party’s respective Executive Officers.
Either Party may initiate such informal dispute resolution by sending written
notice of the dispute to the other Party, and, within [ * ] after such notice,
such Executive Officers shall meet for attempted resolution by good faith
negotiations. If such Executive Officers are unable to resolve such dispute
within [ * ] of their first meeting for such negotiations, then the Parties
shall proceed to dispute resolution pursuant to Section 3.6(c)(iii).

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

33



--------------------------------------------------------------------------------

(iii) Arbitration of Disputes. Any dispute not resolved internally by the
Parties pursuant to Section 3.6(b)(ii) must be finally resolved through binding
arbitration by JAMS (formerly, the Judicial Arbitration and Mediation Service)
(“JAMS”) in accordance with its Streamlined Arbitration Rules and Procedures in
effect at the time the dispute arises, except as modified in this Agreement and
applying the substantive law specified in Section 15.2. Either Party may
initiate arbitration under this Section 3.6(b)(iii) by written notice to the
other Party of its intention to arbitrate, and such notice shall specify in
reasonable detail the nature of the dispute. For each arbitration: (A) each
Party shall submit to the arbitrator its proposal for resolving such dispute,
such proposal based on the applicable scientific factors, and shall provide a
copy of such proposal to the other Party; (B) each Party may, within [ * ] of
receipt of the other Party’s proposal, provide a rebuttal to such other Party’s
proposal to the arbitrator (which rebuttal shall be limited to responding to
arguments or scientific evidence presented in such other Party’s proposal), and
shall provide a copy of such rebuttal to the other Party; (C) the arbitrator
shall select the proposal that is the most scientifically reasonable; and
(D) such proposal shall become the new definition of Identified Target(s),
Target Potency Threshold or Specificity Criteria (as applicable).
Notwithstanding anything to the contrary, the arbitrators will not have the
ability to change the terms of either Party’s proposal. The determination of the
arbitrator shall be final. The arbitration proceedings shall be conducted in
such location as determined by the arbitrator. The Parties agree that they shall
share equally the cost of the arbitration filing and hearing fees, and the cost
of the arbitrator. Each Party shall bear its own attorneys’ fees and associated
costs and expenses.

3.7 Acceptance of Collaboration Programs. In the event that BMS timely exercises
its Co-Development Option with respect to a Provisional Collaboration Program,
then such Provisional Collaboration Program shall become a Collaboration
Program, and each of the following shall apply:

(a) Payment. BMS shall pay the fee set forth in Section 9.2.

(b) [ * ] CMC Responsibilities. If not already completed (i.e., [ * ]), [ * ]
shall: (i) complete the Chemistry, Manufacturing and Control (“CMC”) portion of
an IND submission package for each Collaboration Compound approved for IND
submission (as well as such other sections of the IND submission package as may
be reasonably required of it); and (ii) complete any pre-IND toxicity testing
and other testing reasonably required to file an IND for the applicable
Collaboration Compound.

(c) Exelixis Co-Development Option. Exelixis shall provide written notice to
BMS, within [ * ] after the acceptance of such Collaboration Program by BMS, as
to whether or not Exelixis will exercise its option to Co-Develop with BMS the
Lead Compound arising from such Collaboration Program (the “Exelixis
Co-Development Option”). In the event Exelixis declines to exercise its right to
Co-Develop such Lead Compound, Exelixis shall lose any right to Co-Develop and
Co-Promote any Product containing such Lead Compound and any subsequent Products
or Related Products generated from such Collaboration Program.

(d) Transfer. Exelixis shall use Diligent Efforts to transfer to BMS within [ *
] of BMS’ exercise of its Co-Development Option: (i) reasonable quantities of
the relevant Lead

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

34



--------------------------------------------------------------------------------

Compound; (ii) all Information reasonably necessary for the further development
and commercialization of such Collaboration Program’s Lead Compound; (iii) all
regulatory filings (including any INDs, drug dossiers, and drug master files) in
Exelixis’ name for such Lead Compound; (iv) any agreements with Third Parties
necessary for the further development and commercialization of such
Collaboration Program’s Lead Compound (including any agreements relating to the
conduct of the Phase I Clinical Studies of such Lead Compound); and (v) any
trademark rights Controlled by Exelixis covering such Collaboration Program’s
Lead Compound, that in each case ((i) through (v)) are existing, in Exelixis’
Control, and specifically relate to such Lead Compound. The costs and expenses
incurred by Exelixis in carrying out such transfer shall be either: (A) treated
as Development Expenses in the event that such expenses relate to a Co-Developed
Product, or (B) reimbursed one hundred percent (100%) by BMS in the in the event
that such expenses relate to a Royalty-Bearing Product. For clarity, Exelixis’
transfer of Manufacturing-related rights and materials shall be governed by
Section 7.3.

3.8 Rejection of Provisional Collaboration Programs. In the event that BMS
declines to exercise its Co-Development Option with respect to a Provisional
Collaboration Program, or if Exelixis does not receive BMS’ notice of exercising
its Co-Development Option with respect to a Provisional Collaboration Program,
then each of the following shall apply:

(a) Reversion of Rights. All rights with respect to such Provisional
Collaboration Program shall automatically revert to Exelixis, and BMS shall have
no further rights with respect to the Development or Commercialization of any
compounds (including Program Backups) by Exelixis under such Provisional
Collaboration Program ([ * ].

(b) Expiration of Rights. Without limiting the generality of Section 3.8(a),
Exelixis’ obligations, and BMS rights, under Sections 3.1, 3.4(a) (to the extent
applicable), and 3.6 shall expire with respect to such Provisional Collaboration
Program.

(c) Phase I Clinical Trial Requirement. [ * ] shall be required to use Diligent
Efforts to commence a Phase I Clinical Trial with respect to such Provisional
Collaboration Program within [ * ] subsequent to acceptance of an IND with
respect to such Provisional Collaboration Program. For purposes of this
Section 3.8(c), “commence a Phase I Clinical Trial” means that the first site at
which such clinical trial will be conducted has received approval from the
appropriate investigational review board (“IRB”) and is ready to enroll
patients.

(d) Transfer & Transition. If BMS conducted any work on such Provisional
Collaboration Program pursuant to Section 3.4(a), then BMS shall: (i) provide to
Exelixis all data generated by BMS with respect to the studies undertaken by it;
(ii) grant to Exelixis the license set forth in Section 8.2(c); and
(iii) transition over to Exelixis any ongoing studies then being conducted by
BMS (with Exelixis to assume the cost therefore from and after the date that BMS
transfers such studies). With the prior written agreement of the Parties, BMS
may complete any of the ongoing studies described in the foregoing clause
(iii) at Exelixis’ expense.

(e) [ * ]. For any compound arising out of a Provisional Collaboration Program
that [ * ] (a “[ * ]”), if Exelixis decides to [ * ] prior to [ * ] (whichever
occurs first) for such [ * ], then [ * ]. During the [ * ], [ * ]. If [ * ] at
or before the end of such [ * ] (or at such earlier time that [ * ]), then [ *
].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

35



--------------------------------------------------------------------------------

Nothing herein shall preclude [ * ], including with the goal of [ * ], and any
such work shall not [ * ], unless otherwise agreed by the Parties in writing.
Additionally, if BMS declines to exercise its Co-Development Option with respect
to a Provisional Collaboration Program, then any [ * ] as the Provisional
Collaboration Program [ * ] shall not [ * ].

3.9 Target Status List. Based on the applicable minutes from each JRC and JDC
meeting, the respective Alliance Managers shall prepare a list that is
substantially in the form of Exhibit 3.9 and that shall reflect the status of
each target that is active (or was at one time) within the Collaboration. Each
target shall be labeled with one of the following: Screening Target
(chosen-awaiting-screening); Screening Target (screen-in-progress); Rejected
Screening Target; Lead Op Candidate; Lead Op Target; Rejected Lead Op Target; or
Collaboration Target. The updated target list shall be attached to all JRC and
JDC minutes with written confirmation provided in a timely manner by the
Alliance Managers.

3.10 Research Term. The “Research Term” shall commence on the Effective Date and
continue until the earliest to occur of the following: (a) [ * ]; or
(b) delivery to BMS of the [ * ] for possible exercise of its Co-Development
Option. The Parties may extend the Research Term upon their mutual written
agreement. Following the end of the Research Term, Exelixis shall have no
obligation to conduct any work under any Screening Programs, Lead Op Programs,
Provisional Collaboration Programs and Collaboration Programs (other than
Exelixis’ responsibilities, as set forth in the remainder of this Agreement,
with respect to Co-Developed Products and Backup Programs for Collaboration
Targets), and all rights with respect to Lead Op Candidates, Lead Op Targets and
Collaboration Compounds, other than Collaboration Compounds included in a
Collaboration Program for which BMS has exercised its Co-Development Option
under Section 3.4, and in any case subject to Section 3.8(e), shall revert to
Exelixis.

3.11 Record of Discovery Efforts; Inspection. Exelixis shall keep complete, true
and accurate books of accounts and records for the purpose of determining the
resources and funding that Exelixis provides pursuant to Section 3.1. All such
books, records and accounts shall be retained by Exelixis for a period of [ * ]
after the end of the period to which such books, records and accounts pertain or
such longer period as may be required by applicable law. BMS shall have the
right to have an independent certified public accountant, reasonably acceptable
to Exelixis, have access during normal business hours, and upon reasonable prior
written notice, to examine only those records of Exelixis as may be reasonably
necessary to determine, with respect to any calendar year ending not more than [
* ] prior to such Party’s request, Exelixis’ compliance with the requirements of
Section 3.1. The foregoing right of review may be exercised only once per year
and only once with respect to any given period. Results of any such examination
shall be: (i) limited to information relating to the applicable Screening
Program, Lead Op Program, Provisional Collaboration Program or Collaboration
Program; (ii) made available to both Parties; and (iii) subject to Article 11.
In general, BMS shall bear the full cost of the performance of any such audit.
However, if such audit discloses a [ * ] to the applicable Screening Program,
Lead Op Program, Provisional Collaboration Program or Collaboration Program, [ *
] (as determined by the auditor(s)), then Exelixis shall bear the full cost of
the performance of such audit. The results of such audit shall be final, absent
manifest error.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

36



--------------------------------------------------------------------------------

4. DEVELOPMENT OF PRODUCTS

4.1 Global Development Plans.

(a) Scope. The Development of each Co-Developed Product shall be governed by a
comprehensive, multi-year, worldwide plan (each, a “Global Development Plan”)
covering the Development of such Product for use in the U.S., Canada, each of
the Major European Countries and Europe as a whole, and, broken out on a
region-by-region or country-by-country basis only to the extent BMS does so for
its own internal oncology products, the remaining countries in the
Co-Development Territory. Each Global Development Plan shall: (i) provide a
planned Development program that is designed to generate the non-clinical,
clinical and regulatory information required for submitting Drug Approval
Applications and to obtain Regulatory Approvals for the relevant indications in
the U.S.; (ii) provide a planned Development program that is designed to
generate the non-clinical, clinical and regulatory information required for
submitting Drug Approval Applications and to achieve Regulatory Approvals for
the relevant indications in the Royalty Territory, (iii) indicate the Core
Program [ * ], (iv) set forth those obligations assigned to each Party with
respect to the performance of the Development activities contemplated by such
Global Development Plan; and (v) provide an expected forecast, based on the
information available at the time, including patient estimates and cost
forecasts (and methodology, if available).

(b) Initial Global Development Plan. As soon as practicable following
designation of a Collaboration Program in accordance with Article 3 (and
consistent with BMS’ internal [ * ] process), the JDC shall prepare, and submit
to the JEC for its approval, a Global Development Plan, or an amendment to an
existing Global Development Plan, that meets the requirements set forth in
Section 4.1(a).

(c) Updates to the Global Development Plan. Following approval by the JEC of an
initial Global Development Plan pursuant to Section 4.1(b), any material update,
amendment or modification to, or waiver of, any provisions of such Global
Development Plan shall require the approval of the JEC.

4.2 Annual Development Plans.

(a) Scope. The Development of each Co-Developed Product in the Co-Development
Territory for a given calendar year shall be governed by a detailed and specific
worldwide Development plan (each, an “Annual Development Plan”) covering all
material Development activities to be performed for such Co-Developed Product
for such year, and budgets covering all Development Costs for those Development
activities for such Co-Developed Product conducted in support of Regulatory
Approvals in the Co-Development Territory. Each Annual Development Plan and
Budget shall be proposed by the JDC for approval by the JEC. Each Annual
Development Plan for a Co-Developed Product, and any modifications thereto,
shall cover, and be consistent in all material respects with, all the
Development activities and budgets in the then-current Global Development Plan
for such Co-Developed Product that are to be performed in that particular
calendar year.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

37



--------------------------------------------------------------------------------

(b) Procedure. Within [ * ] after the date on which a Global Development Plan
(or an amendment to an existing Global Development Plan, as the case may be) is
first approved with respect to a particular Co-Developed Product, the JDC shall
submit for approval by the JEC an Annual Development Plan for such Co-Developed
Product, covering the activities contemplated by the Global Development Plan
with respect thereto for the remainder of such calendar year and the next
subsequent calendar year. Thereafter, the JDC shall submit on an annual basis an
Annual Development Plan for such Co-Developed Product to the JEC for its review,
comment, and approval. Each such submission shall be no later than [ * ]
calendar year immediately preceding the year covered by such Annual Development
Plan, with a goal of having the Annual Development Plan approved, and any
disputes resolved, by [ * ] of such immediately preceding calendar year.

4.3 Lead Development Party. It is expected that BMS would act as the lead
development Party for each Product, although the Annual Development Plan may
specify that outside contractors (and/or, in the case of Co-Promotion Products,
Exelixis) will have responsibility to direct and conduct any additional
pre-clinical activities and applicable clinical trials in any country. The JDC
shall make such determinations in the best interests of the Collaboration. In
the event Exelixis files an IND on a Provisional Collaboration Program’s Lead
Compound, and BMS exercises its Co-Development Option for such Provisional
Collaboration Program pursuant to Section 3.4(b)(iii), then any Phase I Clinical
Study agreements that were entered into between Exelixis and a clinical site
before the effective date of BMS’ exercise of its Co-Development Option and that
specifically relate to such Lead Compound, shall become part of the initial
Global Development Plan and initial Annual Development Plan.

4.4 Diligence. Each Party shall use Diligent Efforts to carry out its
responsibilities under the Global Development Plan and the then-applicable
Annual Development Plan.

4.5 Limitations on Development. After the Effective Date and during the term of
this Agreement, neither Party nor any of its Affiliates shall, directly or
through any Third Party, sponsor, conduct or cause to be conducted, otherwise
assist in, supply any Product for use in connection with, or otherwise fund, any
clinical trial or clinical study of any Product outside of the Global
Development Plan or any Annual Development Plan, without the prior written
consent of the other Party.

4.6 Development Costs.

(a) In general. Subject to Section 4.6(e), any Development Costs incurred by
either Party shall be borne by the Parties as follows:

(i) BMS shall bear [ * ] percent ([ * ]%) of all Development Costs, and Exelixis
shall bear [ * ] ([ * ]%) of all Development Costs; and,

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

38



--------------------------------------------------------------------------------

(ii) for clarity, all costs relating to Development activities undertaken solely
for the purposes of seeking Regulatory Approval(s) in [ * ], BMS shall bear one
hundred percent (100%) of such costs.

(b) FTE Records and Calculations; Adjustments to FTE Rate. Each Party shall
record and account for its FTE effort for the Development of each Product to the
extent that such FTE efforts are included in Development Costs or Allowable
Expenses that are, or may in the future be, shared under this Agreement, and
shall report such FTE effort to the JDC on a quarterly basis, in each case in a
manner that allocates such FTE effort to the extent practicable to each
applicable indication. Except to the extent provided herein, each Party shall
calculate and maintain records of FTE effort incurred by it in the same manner
as used for other products developed by such Party. The JFC shall facilitate any
reporting hereunder. The FTE rate shall initially be [ * ] for FTEs associated
with activities prior to IND submission with respect to a Collaboration Program
and [ * ] for all other FTEs and shall be adjusted annually, with each annual
adjustment effective as of January 1 of each Year, with the first such annual
adjustment to be made as of January 1, 2008, by mutual agreement of the JRC or
the JFC.

(c) Other Expenses. Any expenses incurred by a Party for Development activities
that do not fall within the definitions of Development Costs shall be borne
solely by such Party unless the JDC determines otherwise.

(d) Reports. Each Party shall report to the other Party within [ * ] after the
end of each quarter with regard to the Development Costs incurred by it during
such quarter. Such report shall specify in reasonable detail (as agreed by the
JFC) all expenses included in such Development Costs during such quarter and
shall be accompanied by invoices, and/or such other appropriate supporting
documentation as may be required by the JFC. Within [ * ] after the end of each
of the first three quarters and, for the last quarter in a year, within [ * ]
after the end of such quarter, the Party that has incurred less than its share
of such Development Costs shall make a reconciling payment to the other Party to
achieve the appropriate allocation of Development Costs provided for in
Section 4.6(a). Each Party shall report to the other Development Costs incurred
by it for comparison against the Annual Development Plan, on a line item basis
(e.g., budgeted FTE costs and actual out-of-pocket cost). The Parties shall seek
to resolve any questions related to such accounting statements within [ * ]
following receipt by each Party of the other Party’s report hereunder. The JFC
shall facilitate the reporting of Development Costs hereunder and the resolution
of any questions concerning such reports. Each Party shall have the right at
reasonable times and upon reasonable prior notice to audit the other Party’s
records as provided in Section 9.19 to confirm the accuracy of the other Party’s
costs and reports with respect to Development Costs that are shared under this
Agreement.

(e) Exelixis’ Development Cost Obligations. If the Development Costs in a
particular calendar quarter cause Exelixis’ aggregate share of the Development
Costs with respect to a particular Collaboration Program to exceed [ * ]), then
Exelixis may elect to defer payment of its share of such Development Costs that
are in excess of [ * ] with respect to such Collaboration Program in accordance
with the remainder of this Section 4.6(e). Such election may be made in writing
anytime during the [ * ] following the end of such calendar quarter. If Exelixis
does not make such election, then Exelixis would continue to pay its share of
the

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

39



--------------------------------------------------------------------------------

Development Costs with respect to such Collaboration Program in accordance with
Section 4.6(a). If Exelixis does make such election, then Exelixis’ shall have
no obligation to pay its share of such Development Costs, to the extent such
share exceeds [ * ] (such excess amount, the “Deferred Development Costs”) until
[ * ] first Product arising from such Collaboration Program. Until such [ * ],
BMS shall bear [ * ] Development Costs with respect to such Collaboration
Program, and after such Regulatory Approval, Exelixis shall make a payment to
BMS in an amount equal to [ * ] Deferred Development Costs (the “Development
Cost Mechanism Amount”), which payment shall be paid by Exelixis as an offset:
(i) against Exelixis’ share of the [ * ] from such Product, up to a maximum of [
* ] of such [ * ] in any given quarter (in the case where Exelixis has not
exercised its Product Opt-Out for such Product); or (ii) [ * ] with respect to
such Product, up to a maximum of [ * ] in any given quarter. Once the
Development Cost Mechanism Amount is fully paid to BMS, Exelixis shall receive [
* ] consistent with Article 9. For clarity, Exelixis will continue to fund its
share of Development Costs for indications outside of the Core Program with
respect to a Collaboration Program for which Exelixis has not opted out pursuant
to Section 4.7.

(f) Records. Each Party shall keep detailed records of the Development Costs it
incurs, including all supporting documentation for such expenses. Each Party
shall keep such records for at least [ * ] after the date that such expense was
incurred.

4.7 Exelixis’ Opt-Out Rights.

(a) Entire Product. Within [ * ] after the completion of any Phase I Clinical
Trial, Phase II Clinical Trial or Phase III Clinical Trial for a particular
Co-Promotion Product, the Party primarily responsible for the conduct of such
clinical trial shall prepare and deliver to the other Party a data package
detailing the clinical outcome of such trial. Exelixis shall have the right to
cease its involvement in the Development and Commercialization of such Product
(a “Product Opt-Out”), upon written notice to BMS within [ * ] after the
delivery of such data package. Commencing on the date that Exelixis provides BMS
with written notice of a Product Opt-Out, Exelixis shall have no further
responsibility for conducting new activities or funding new Development or
Commercialization activities with respect to the applicable Product, and shall
complete any ongoing activities with respect to such Product subject to
reimbursement by BMS of one hundred percent (100%) of any costs associated with
such continuing activities unless such work is transferred to BMS at the
discretion of the JDC.

(b) [ * ]. Before [ * ], Exelixis [ * ] the right to [ * ] the Development and
Commercialization of such Product [ * ]. After [ * ], Exelixis shall have the
right to [ * ] as follows. Within [ * ] after [ * ], for a Product [ * ] for
such Product (as specified in the Global Development Plan for such Product), BMS
shall prepare and deliver to Exelixis: (i) [ * ]; or (ii) [ * ]. Exelixis shall
[ * ] BMS within [ * ] after [ * ] (as appropriate). For purposes of this
Section 4.7(b), [ * ] shall not include [ * ]. Notwithstanding the foregoing, if
Exelixis exercises its Co-Promotion Option with respect to a Product, it will be
required to [ * ]. Commencing the date that Exelixis [ * ], Exelixis shall [ *
], and shall [ * ] thereto. For clarity, Exelixis may [ * ], and in the event
that Exelixis decides to [ * ], it [ * ].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

40



--------------------------------------------------------------------------------

5. REGULATORY

5.1 Regulatory Lead Party. BMS shall be the lead Party for all regulatory
activities regarding a Product. However, Exelixis shall have a participatory
role in all [ * ] that [ * ] All [ * ] would be made and implemented after
conferring with the JDC. [ * ] Regulatory Authorities as well as [ * ] will be [
* ] through the JDC. BMS shall be the lead Party for worldwide
pharmacovigilance. Notwithstanding any other provision of this Agreement, in the
event any dispute with respect to the content of any regulatory filing or
dossier, pharmacovigilance reports, patient risk management strategies and
plans, Core Data Sheet, Product labeling, safety, and the decision to file any
DAA is not resolved by the JEC, [ * ] with respect to such matters at the JEC [
* ] referring such dispute to the Designated Officers or submitting such dispute
to any other dispute resolution procedures provided for in Section 15.1.

5.2 Ownership of Regulatory Dossier. BMS will own all regulatory filings for
Products in order to facilitate BMS’ interactions with Regulatory Authorities.
For any Collaboration Program for which Exelixis filed the IND for such
Collaboration Program’s Lead Compound and for which BMS exercised its
Co-Development Option pursuant to Section 3.4(b)(iii), Exelixis hereby agrees to
transfer and assign to BMS, and BMS hereby agrees to receive from Exelixis, all
of Exelixis’ right, title and interest to such IND. Additionally, Exelixis shall
notify the applicable Regulatory Authorities in writing that it is transferring
such IND for the applicable Lead Compound to BMS, and BMS shall notify the
applicable Regulatory Authorities in writing that it is accepting such IND and
all responsibilities associated therewith, including without limitation, the
responsibility for reporting adverse events.

5.3 Regulatory Matters Relating to Co-Promotion Products in the United
States. With respect to Co-Promotion Products in the United States:

(a) Regulatory Filings. Through their members on the JDC, Exelixis and BMS shall
cooperate in the drafting and review of all submissions (including any
supplements or modifications thereto, but excluding routine adverse event
filings (i.e., not relating to serious adverse events as defined by applicable
law) to the FDA (including the preparation of an electronic submission of a Drug
Approval Application to the FDA, with BMS having primary responsibility for
preparing the electronic dossier for each indication). Each Party shall have a
right to review and approve (through its members of the appropriate Committee),
the content and subject matter of, and strategy for, each Drug Approval
Application to be filed in the United States, all correspondence submitted to
the FDA related to clinical trial design, all proposed Product labeling
(including the final FDA-approved labeling) and post-Regulatory Approval
labeling changes. Each Party shall promptly provide the other with copies of all
written or electronic communications received by it from, or sent by it to, the
FDA with respect to obtaining and maintaining, Regulatory Approvals for a
Product in the United States (it being understood that routine adverse event
filings (i.e., not relating to serious adverse events as defined by applicable
law) shall not fall within the meaning of maintenance) and copies of all contact
reports produced by such Party. BMS shall be the [ * ] point of contact with any
Regulatory Authorities (except as provided in Section [ * ]).

(b) Notice of Regulatory Filing Requirements. BMS shall provide to Exelixis,
within [ * ] of discovery by BMS, notice of any event with respect to any Co-

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

41



--------------------------------------------------------------------------------

Promotion Product that triggers any FDA filing requirement that is subject to a
deadline imposed by applicable law of less than twenty-one (21) days after the
discovery of such an event. The co-chairpersons of the JDC shall discuss in good
faith and on a timely basis determine the most effective and expeditious means
of responding to such FDA filing requirement.

(c) Notice of Changed Regulatory Requirements. BMS shall provide notice to
Exelixis of any additional requirements which the FDA may impose with respect to
obtaining or maintaining Regulatory Approval for a Co-Promotion Product
(including additional clinical trials), and of all FDA inquiries with respect to
a Co-Promotion Product requiring a response within [ * ] of receipt thereof by
BMS.

(d) Regulatory Meetings. BMS shall provide Exelixis with notice of all meetings,
conferences, and discussions (including FDA advisory committee meetings and any
other meeting of experts convened by the FDA concerning any topic relevant to a
Co-Promotion Product, as well as Product labeling and post-Regulatory Approval
Product labeling discussions with the FDA) scheduled with the FDA concerning any
pending Drug Approval Application or any material regulatory matters relating to
a Co-Promotion Product within [ * ] after BMS receives notice of the scheduling
of such meeting, conference, or discussion (or within such shorter period as may
be necessary in order to give Exelixis a reasonable opportunity to participate
in such meetings, conferences and discussions). Exelixis shall be entitled to be
present at, and to participate in, all such meetings, conferences or
discussions. Exelixis’ and BMS’ respective members of the JDC shall use
reasonable efforts to agree in advance on the scheduling of such meetings and on
the objectives to be accomplished at such meetings, conferences, and discussions
and the agenda for the meetings, conferences, and discussions with the FDA. BMS
shall also include Exelixis in any unscheduled, ad-hoc meetings, conferences and
discussions with the FDA concerning any pending IND, Drug Approval Application
or any material regulatory matters relating to a Product.

(e) Regulatory Data. Each Party shall provide to the other Party on a timely
basis copies of all material pre-clinical and clinical data compiled in support
of a Drug Approval Application or other regulatory filings in the United States
with respect to each Product (via electronic copies of such data in a form that
may be analyzed and manipulated by the other Party).

(f) Common Database. If deemed appropriate by the JDC, the Parties will
establish a common database to be controlled, maintained and administered by BMS
for the receipt, investigation, recordation, communication, and exchange (as
between the Parties) of data arising from clinical trials for Products. The
Parties shall agree upon guidelines and procedures for such common database that
shall be in accordance with, and enable the Parties and their Affiliates to
fulfill their reporting obligations under applicable law. Furthermore, such
guidelines and procedures shall be consistent with relevant International
Council for Harmonisation (“ICH”) guidelines. The Parties’ costs incurred in
connection with receiving, investigating, recording, reviewing, communicating,
and exchanging such efficacy data shall be included as an element of Development
Costs or as Allowable Expenses (to the extent specifically identifiable to or
reasonably allocable to the Development or Commercialization of Products for the
United States), calculated on a FTE cost and direct out-of-pocket cost basis.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

42



--------------------------------------------------------------------------------

(g) Rights of Reference. Each Party shall have the right to cross reference,
file or incorporate by reference any regulatory filing or drug master file (as
defined in the Code of Federal Regulations) (and any data contained therein) for
any Product, or any component thereof, made in any country in the Territory
(including all Approvals) in order to support regulatory filings that such Party
is permitted to make under this Agreement for any Product in the United States
and to enable either Party to fulfill its obligations under this Agreement to
Develop or manufacture (anywhere in the world) any such Product for use in the
United States or Commercialize any such Product in the United States. Each Party
shall support the other, as may be reasonably necessary, in obtaining Regulatory
Approvals for each Product in the United States, including providing necessary
documents, or other materials required by applicable law to obtain Regulatory
Approvals, in each case in accordance with the terms and conditions of this
Agreement.

5.4 Recalls in the United States. Any decision to initiate a recall or
withdrawal of a Co-Developed or Co-Promotion Product in the United States shall
be [ * ], [ * ]; provided, however, that if, as a result of patient safety
concerns, there is not [ * ], and in any event before [ * ], the Parties shall
promptly and in good faith discuss the reasons therefor and the strategy for
implementing any such recall or withdrawal. The costs of any such recall or
withdrawal relating to: (i) the Development of a Co-Developed Product for an
indication prior to the approval of the Drug Approval Application (or compendia
listing, as the case may be) for such indication (other than with respect to a
recall related to a [ * ]); or (ii) the Commercialization of a Co-Promotion
Product shall each be included in Regulatory Expenses. The costs of any such
recall or withdrawal relating to the Development of a Co-Developed Product for a
[ * ] or the Commercialization of a Royalty-Bearing Product, each shall be borne
solely by BMS and shall be excluded from Development Costs and Allowable
Expenses. Notwithstanding the preceding two (2) sentences, to the extent that
any such recall or withdrawal is attributable to the negligence of a Party, such
Party shall bear such costs, and such costs shall be excluded from Development
Costs and Allowable Expenses. Under no circumstances shall either Party
unreasonably object to a recall or withdrawal requested by the other Party, and
with respect to Co-Developed and Co-Promotion Products, neither Party shall have
any right to object to a recall or withdrawal requested by the other Party for
failure of a Product to meet the Specifications, for material safety concerns,
for the manufacture of such Product in a manner that does not comply with
applicable law or as requested by Regulatory Authorities. In the event of any
recall or withdrawal, BMS shall take any and all necessary action to implement
such recall or withdrawal in accordance with applicable law, with assistance
from Exelixis as reasonably requested.

5.5 Regulatory Matters Relating to Royalty-Bearing Products in the United States
and Products in the Royalty Territory. With respect to Royalty-Bearing Products
in the United States and Products in the Royalty Territory:

(a) Preparation of Regulatory Filings. BMS shall prepare and draft all filings
(including any supplements or modifications thereto and including the
preparation of any electronic submission of a Drug Approval Application) to
Regulatory Authorities in each such

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

43



--------------------------------------------------------------------------------

country. BMS shall keep Exelixis informed with respect to, and shall promptly
provide to Exelixis copies of, all material written or electronic communications
received by it from, or sent by it to: (a) a Regulatory Authority in the U.S.,
Japan, a Major European Country or for the EU; and (b) a Regulatory Authority
outside the Major European Countries to the extent that the substance of such
communications: (i) vary materially from what BMS has already disclosed to
Exelixis with respect to the U.S., Japan, a Major European Country or for the EU
under this Section 5.4(a); and (ii) [ * ].

(b) Pricing and Reimbursement Approvals. [ * ] in all pricing and reimbursement
approval proceedings relating to each Product in the Royalty Territory.

(c) Rights of Reference. BMS shall have the right to cross reference, file or
incorporate by reference any regulatory filing or drug master file (as defined
in the Code of Federal Regulations) (and any data contained therein) for any
Product made in any country in the Territory (including all Approvals) in order
to support regulatory filings that BMS is permitted to make under this Agreement
for any such Product in the Royalty Territory and to enable BMS to fulfill its
obligations under this Agreement to Develop, Manufacture (anywhere in the
world), or Commercialize any such Product for use in the Royalty Territory.

5.6 Recalls in the Royalty Territory. Any decision to initiate a recall or
withdrawal of a Product in the Royalty Territory shall be made by BMS. In the
event of any recall or withdrawal, BMS shall take any and all necessary action
to implement such recall or withdrawal in accordance with applicable law, with
assistance from the non-lead Party as reasonably requested by BMS. The costs of
any such recall or withdrawal in the Royalty Territory shall be borne solely by
BMS, except to the extent that the recall or withdrawal is attributable to:
(a) the negligence of Exelixis, in which event Exelixis shall bear such costs;
or (b) the negligence of both Parties, in which event each Party shall bear such
costs to the extent of its respective responsibility, and in either case ((a) or
(b)), such costs shall be excluded from Development Costs and Allowable
Expenses.

5.7 Pharmacovigilance Agreement. Subject to the terms of this Agreement, and
within [ * ] after the [ * ] with respect to a Collaboration Program, BMS and
Exelixis (under the guidance of their respective Pharmacovigilance Departments,
or equivalent thereof) shall define and finalize the responsibilities the
Parties shall employ to protect patients and promote their well-being in a
written Agreement (hereafter referred to as the “Pharmacovigilance Agreement”).
These responsibilities shall include mutually acceptable guidelines and
procedures for the receipt, investigation, recordation, communication, and
exchange (as between the Parties) of adverse event reports, pregnancy reports,
and any other information concerning the safety of any Product. Such guidelines
and procedures shall be in accordance with, and enable the Parties and their
Affiliates to fulfill, local and national regulatory reporting obligations to
government authorities. Furthermore, such agreed procedures shall be consistent
with relevant International Council for Harmonisation (ICH) guidelines, except
where said guidelines may conflict with existing local regulatory safety
reporting requirements, in which case local reporting requirements shall
prevail. The Pharmacovigilance Agreement will provide for a worldwide safety
database to be maintained by BMS. Each Party hereby agrees to comply with its
respective obligations under such Pharmacovigilance Agreement (as the Parties
may agree to modify it from time to time) and to cause its Affiliates and
Sublicensees to comply with such obligations.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

44



--------------------------------------------------------------------------------

6. COMMERCIALIZATION

6.1 Overview. As between the Parties, BMS shall be the lead Party for all
Commercialization activities throughout the world, and BMS shall book sales of
all Products in all countries.

6.2 Commercialization Plans.

(a) Commercialization Plans. For each Product, the JCC shall be responsible for
creating a global strategy for the Commercialization of each Product pursuant to
a comprehensive, rolling, three-year commercialization plan (the “Global
Commercialization Strategy”), along with creating a comprehensive, rolling,
three-year commercialization plan setting forth the anticipated
Commercialization activities in the U.S. (including without limitation market
research, launch plans, product positioning, and detailing activities) and
timelines for such activities (the “U.S. Commercialization Plan”). The U.S.
Commercialization Plan shall, in the case of Co-Promotion Products, allocate
responsibility for carrying out such activities between BMS and Exelixis, and
shall include a detailed and specific budget for all such activities. Each U.S.
Commercialization Plan shall be consistent with the then-current Global
Commercialization Strategy and the Co-Promotion Agreement, and the U.S.
Commercialization Plan may be included as a part of the Global Commercialization
Strategy.

(b) No later than [ * ] after commencement of the [ * ] for a particular
Product, and on an annual basis thereafter, the JCC shall prepare, and submit to
the JEC for its approval, a U.S. Commercialization Plan that meets the
requirements of Section 6.2(a). Each updated U.S. Commercialization Plan for a
particular Product, once approved by the JEC, shall become effective and
supersede the previous U.S. Commercialization Plan for such Product as of the
date of such approval or at such other time decided by the JEC. The JEC shall
not approve a U.S. Commercialization Plan that is inconsistent with or
contradicts the terms of this Agreement or the Co-Promotion Agreement without
the written consent of the Parties, and in the event of any inconsistency
between the U.S. Commercialization Plan, on the one hand, and this Agreement or
the Co-Promotion Agreement, on the other hand, the terms of this Agreement or
the Co-Promotion Agreement, as the case may be, shall prevail.

6.3 Diligent Commercialization. BMS (and Exelixis with respect to Co-Promotion
Products in the U.S.) shall use Diligent Efforts to Commercialize each Product
in each country in the Major Territory for each indication for which it receives
Regulatory Approval.

6.4 Option to Co-Promote.

(a) In General. BMS hereby grants to Exelixis the first and exclusive option (a
“Co-Promotion Option”) to co-promote each Co-Developed Product in the U.S. in
accordance with a co-promotion agreement (a “Co-Promotion Agreement”) to be
negotiated in good faith by the Parties following Exelixis’ exercise of the
Co-Promotion Option with respect to a particular Co-Developed Product.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

45



--------------------------------------------------------------------------------

(b) Exercise. BMS shall give Exelixis prompt written notice (the “Co-Promotion
Notice”) of the [ * ] for each Co-Developed Product, and shall provide with such
notice: (i) the anticipated date of Launch of the applicable Product in the
U.S.; and (ii) any material updates to the budget for the then-current U.S.
Commercialization Plan. Exelixis may exercise its Co-Promotion Option with
respect to such Co-Developed Product by written notice to BMS no later than [ *
] after Exelixis receives a Co-Promotion Notice. If Exelixis timely exercises
its Co-Promotion Option with respect to such Co-Developed Product, then such
Co-Developed Product shall become a Co-Promotion Product, and the Parties shall
share Operating Profits (or Losses) in accordance with Sections 6.5 and 9.3. If
Exelixis does not timely exercise its Co-Promotion Option with respect to such
Co-Developed Product, then such Co-Developed Product shall become a
Royalty-Bearing Product. Exelixis’ exercise or failure to exercise its
Co-Promotion Option with respect to a particular Co-Developed Product shall not
have any effect on its Co-Promotion Options for other Co-Developed Products.

(c) Co-Promotion Agreement. The Co-Promotion Agreement will include the specific
terms set forth in Exhibit 6.4(c), along with additional terms and conditions
customary in the industry for an agreement of this type. In the event of any
inconsistency between the terms of this Agreement and the terms of the
Co-Promotion Agreement, the terms of this Agreement shall prevail.

6.5 Commercialization Costs. All costs and expenses incurred by the Parties in
connection with the Commercialization of Co-Promotion Products in the U.S. shall
be included in the calculation of Operating Profit (or Losses), and shall be
allocated between the Parties, in accordance with Sections 9.3 and 9.4. BMS
shall bear all costs and expenses incurred by the Parties in connection with the
Commercialization of: (a) all Products in the Royalty Territory; and (b) all
Royalty-Bearing Products in the U.S.

6.6 Commercialization Reports. BMS shall keep the JCC fully informed regarding
the progress and results of its Commercialization activities and those of its
Affiliates, sublicensees, and Third Party contractors in the Royalty Territory.
On a [ * ] basis, BMS shall provide the JCC with a written report that
summarizes, in reasonable detail, all Commercialization activities performed
during the preceding [ * ] period, and compares such performance with the goals
and timelines set forth in the Global Commercialization Strategy and (as
appropriate) the U.S. Commercialization Plan. BMS shall also promptly provide
any additional Information regarding the Commercialization of Products
reasonably requested by the JCC or by Exelixis. For clarity, each Party will
provide [ * ] updates to the JCC with respect to its Commercialization
activities relating to Co-Promotion Products in the U.S.

6.7 Standards of Conduct. BMS shall perform, or shall ensure that its
Affiliates, sublicensees and Third Party contractors perform, all
Commercialization activities in a good scientific and ethical business manner
and in compliance with applicable laws, rules and regulations.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

46



--------------------------------------------------------------------------------

6.8 Sales Force Training. BMS shall develop and conduct training programs
specifically relating to the Products for its sales representatives. BMS agrees
to utilize such training programs on an ongoing basis to assure a consistent,
focused promotional strategy.

 

7. MANUFACTURING

7.1 Research Supply. Exelixis shall Manufacture, or arrange with Third Parties
for the Manufacture of, Lead Compounds and Program Backups for the purpose of
Exelixis’ research and Development activities to be performed under Article 3
prior to BMS’ exercise of its Co-Development Option with respect to such
compounds and for BMS’ research activities under Section 3.4(a).

7.2 Clinical and Commercial Supply. After BMS’ selection of a Collaboration
Program and prior to the completion of Exelixis’ transfer under Section 7.3 of
the Manufacturing technology for the Collaboration Compounds in such
Collaboration Program, Exelixis shall Manufacture, or arrange with Third Parties
for the Manufacture of, the Lead Compound in such Collaboration Program for the
purpose of transitional supply of Lead Compound for the first Phase I Clinical
Trial of such Lead Compound. As part of such Phase I Clinical Trial supply,
Exelixis will enable BMS’ regulatory function to test and release all supplies
of such Lead Compound for such Phase I Clinical Trial (if applicable). The costs
and expenses incurred by Exelixis in carrying out such Manufacturing shall be
either: (a) treated as Development Expenses in the event that such expenses
relate to a Co-Developed Product; or (b) reimbursed one hundred percent
(100%) by BMS in the in the event that such expenses relate to a Royalty-Bearing
Product. After the completion of Exelixis’ transfer under Section 7.3 of the
Manufacturing technology for the Collaboration Compounds in such Collaboration
Program, BMS shall Manufacture, or arrange with Third Parties for the
Manufacture of, Collaboration Compounds and Products (in bulk and finished form)
for use in Development and for commercial sale.

7.3 Transfer of Manufacturing Right.

(a) Promptly following [ * ], Exelixis shall transfer the Manufacturing
technology for the Collaboration Compounds in such Collaboration Program to
either (i) BMS or (ii) a Third Party manufacturer reasonably acceptable to
Exelixis, which election shall be made by BMS. As soon as is practicable after
its receipt of such request, Exelixis shall transfer to BMS or such Third Party
manufacturer, as the case may be, all Information Controlled by Exelixis that is
related to the Manufacturing of such Collaboration Compounds and is reasonably [
* ] to enable BMS or such Third Party manufacturer (as appropriate) to
Manufacture such Collaboration Compounds. The costs and expenses incurred by
Exelixis in carrying out such transfer shall be either: (i) treated as
Development Expenses in the event that such expenses relate to a Co-Developed
Product; or (ii) reimbursed one hundred percent (100%) by BMS in the in the
event that such expenses relate to a Royalty-Bearing Product.

(b) BMS and/or its Third Party manufacturer shall use any Information
transferred pursuant to Section 7.3(a) solely for the purpose of Manufacturing
Products containing such Collaboration Compounds for use by Exelixis or BMS
under this Agreement, and for no other purpose.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

47



--------------------------------------------------------------------------------

(c) BMS acknowledges and agrees that Exelixis may condition its agreement to
transfer of any Manufacturing technology or Information to a Third Party
manufacturer on the execution of a confidentiality agreement between such Third
Party manufacturer and Exelixis that contains terms substantially equivalent to
those of Article 11 of this Agreement.

 

8. LICENSES; EXCLUSIVITY

8.1 Licenses to BMS. Subject to the terms of this Agreement:

(a) Research. Exelixis hereby grants to BMS a non-exclusive, worldwide,
royalty-free license (without the right to sublicense except with prior written
consent of Exelixis) under the Exelixis Licensed Patents and the Exelixis
Licensed Know-How solely to [ * ] in accordance [ * ].

(b) Clinical Development and Commercialization.

(i) Exelixis hereby grants to BMS a co-exclusive, revenue-bearing license under
the Exelixis Licensed Patents and the Exelixis Licensed Know-How to clinically
develop, make, use, sell, offer for sale and import Co-Promotion Products in the
U.S.

(ii) Exelixis hereby grants to BMS an exclusive, royalty-bearing license under
the Exelixis Licensed Patents and the Exelixis Licensed Know-How to clinically
develop, make, use, sell, offer for sale and import (A) Royalty-Bearing Products
in the U.S. and (B) Products in the Royalty Territory.

(c) Sublicensing. The licenses granted to BMS in Sections 8.1(a) and 8.1(b)(i)
are, subject to Section 8.5(b), sublicensable solely with the prior written
consent of Exelixis, which consent shall not be unreasonably withheld. The
license granted to BMS in Section 8.1(b)(ii) shall be freely sublicensable by
BMS.

(d) Exelixis Retained Rights. Exelixis retains all rights to use the Exelixis
Licensed Know-How and Exelixis Patents except those expressly granted to BMS on
an exclusive basis under the terms of this Agreement. In addition,
notwithstanding the exclusive licenses granted to BMS pursuant to
Section 8.1(b), Exelixis retains the right under the Exelixis Licensed Patents
and the Exelixis Licensed Know-How to make, have made, use, and test
Collaboration Compounds solely for internal research purposes.

8.2 Licenses to Exelixis.

(a) Research. Subject to the terms of this Agreement, BMS hereby grants to
Exelixis a non-exclusive, worldwide, royalty-free license under the BMS Licensed
Know-How and BMS Patents, solely to perform its obligations with respect to
Screening Programs, Lead Op Programs and Collaboration Programs, as contemplated
by Article 3.

(b) Clinical Development and Commercialization. Subject to the terms of this
Agreement, BMS hereby grants to Exelixis a co-exclusive, revenue-bearing license
under the BMS Licensed Patents and the BMS Licensed Know-How to clinically
develop, make, use, sell, offer for sale and import Co-Promotion Products in the
U.S.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

48



--------------------------------------------------------------------------------

(c) Other Licenses. In the event that BMS declines to exercise its
Co-Development Option with respect to a Collaboration Program that was a
Provisional Collaboration Program, then BMS shall grant to Exelixis:

(i) a non-exclusive, worldwide, fully paid-up, sublicensable license under all
Patents and Information that: (A) [ * ], in each case, to use and practice such
Patents and Information for any purpose; and

(ii) a worldwide, fully paid-up, sublicensable license under all Patents and
Information that: (A) [ * ] to continue to develop, make, use, sell, offer for
sale and import Products comprising the applicable Collaboration Compound(s).
The license described in this Section 8.2(c)(ii) shall be non-exclusive, except
that it shall be exclusive with respect to the manufacture, use and sale of such
Collaboration Compound(s), and shall be limited to the use and practice of such
Patents and Information for the development, manufacture, use, sale, offer for
sale or import of the applicable Collaboration Compound(s).

(d) Sublicensing. The licenses granted to Exelixis in Sections 8.2(a) and 8.2(b)
are, subject to Section 8.5(b), sublicensable solely with the prior written
consent of BMS, which consent shall not be unreasonably withheld. The license
granted to Exelixis in Section 8.2(c)(i) shall be freely sublicensable solely in
connection with the development, manufacture, use, sale, offer for sale or
import of a pharmaceutical product discovered or created by Exelixis, and the
license granted to Exelixis in Section 8.2(c)(ii) shall be freely sublicensable
solely in connection with the development, manufacture, use, sale, offer for
sale or import of the applicable Collaboration Compound.

(e) BMS Retained Rights. BMS retains all rights to use the BMS Licensed Know-How
and BMS Patents except those expressly granted to Exelixis on an exclusive basis
under the terms of this Agreement.

8.3 Mutual Covenants.

(a) BMS hereby covenants that BMS shall not (and shall ensure that any of its
permitted sublicensees shall not) use any Exelixis Licensed Know-How or Exelixis
Licensed Patents for a purpose other than that expressly permitted in
Section 8.1.

(b) Exelixis hereby covenants that Exelixis shall not (and shall ensure that any
of its permitted sublicensees shall not) use any BMS Licensed Know-How or BMS
Patents for a purpose other than that expressly permitted in Section 8.2.

8.4 No Additional Licenses. Except as expressly provided in Sections 8.1, 8.2,
and Article 12, nothing in this Agreement grants either Party any right, title
or interest in and to the intellectual property rights of the other Party
(either expressly or by implication or estoppel).

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

49



--------------------------------------------------------------------------------

8.5 Sublicensing.

(a) In General. Each Party shall provide the other Party with the name of each
permitted sublicensee of its rights under this Article 8 and a copy of the
applicable sublicense agreement; provided that each Party may redact
confidential or proprietary terms from such copy, including financial terms. The
sublicensing Party shall remain responsible for each permitted sublicensee’s
compliance with the applicable terms and conditions of this Agreement.

(b) Right of First Refusal for Sublicense of Co-Promotion Rights. During the
Term, should Exelixis decide to sublicense its rights under Section 8.2(b) to
any Third Party, or should BMS decide to sublicense its rights under
Section 8.1(b) to any Third Party, then the Party desiring to grant such
sublicense (the “Sublicensing Party”) shall promptly notify the other Party (the
“Other Party”) in writing. The Other Party shall have a first and exclusive
right of negotiation to obtain from the Sublicensing Party such sublicense on
commercially reasonable terms. If the Other Party exercises this right by so
notifying the Sublicensing Party in writing within [ * ] receipt of the
Sublicensing Party’s notice, the Parties shall negotiate in good faith for [ * ]
(the “Negotiation Period”) from the date the Sublicensing Party receives such
notice from the Other Party to arrive at commercially reasonable terms
(including any applicable royalty rate or other consideration) of an agreement
for such a sublicense. If mutual agreement is not reached during the Negotiation
Period, then the Sublicensing Party shall be free to pursue a Third Party
sublicensee, subject to Section 8.2(d); provided, however, that the Sublicensing
Party may not grant a sublicense to such Third Party on terms more favorable to
such Third Party (taking into consideration the overall aggregate of economic
factors) than those which the Sublicensing Party last offered to the Other
Party; and provided further that in the event that no such sublicense to a Third
Party occurs for a period of [ * ] subsequent to the expiration of the
Negotiation Period described above, then the terms of this Section 8.5(b) shall
once again apply to any proposed sublicense by the Sublicensing Party (i.e., as
if the Negotiation Period had never occurred).

8.6 Exclusivity. The Collaboration will be exclusive with respect to the
research, development, manufacture, and commercialization of [ * ] that are
intended to [ * ] the targets that are part of the Collaboration, as described
below.

(a) Screening Targets. Following the designation of a target as a Screening
Target and until such time as such Screening Target becomes a Rejected Screening
Target (in which case the terms of Section 8.6(b) shall apply) or a Lead Op
Candidate (in which case the terms of Section 8.6(c) shall apply), [ * ] conduct
(directly or indirectly, and either with or without a bona fide collaborator), [
* ] such Screening Target.

(b) Rejected Screening Targets. [ * ] conduct (directly or indirectly, and
either with or without a bona fide collaborator) programs outside the scope of
this Collaboration to identify, optimize, develop and commercialize compounds
that [ * ] Rejected Screening Target [ * ], except as follows. If: (i) [ * ],
then [ * ] the Collaboration, directly or indirectly and either with or without
a bona fide collaborator, in programs: (A) that are intended to research,
develop and/or commercialize compounds that [ * ]; or (B) where such program’s
compounds [ * ], in either case ((A) or (B)) [ * ] Rejected Screening Target.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

50



--------------------------------------------------------------------------------

(c) Lead Op Candidates. Subsequent to the designation of a target as a Lead Op
Candidate and until such time as such Lead Op Candidate becomes a [ * ] (in
which case the terms of Section 8.6(d) shall apply) or a Rejected Lead Op
Candidate (in which case the terms of Section 8.6(e) shall apply), [ * ]
(directly or indirectly, and either with or without a bona fide collaborator)
outside the scope of this Collaboration any programs: (A) that are intended to
identify, optimize, develop and commercialize compounds that [ * ] such Lead Op
Candidate; or (B) (i) [ * ] as such Lead Op Candidate [ * ], and (ii) [ * ] such
program’s compounds [ * ] the same Identified Target(s) as such Lead Op
Candidate [ * ].

(d) Lead Op Targets. Following the designation of a Lead Op Program’s Identified
Target(s) and until such time as such Identified Target(s) become Collaboration
Target(s) (in which case the terms of Section 8.6(f) shall apply), [ * ]
(directly or indirectly, and either with or without a bona fide collaborator)
outside the scope of this Collaboration any programs: (i) that are intended to
identify, optimize, develop and commercialize compounds that [ * ]; or
(ii) (I) [ * ] Lead Op Target [ * ], and (II) [ * ] such program’s compounds [ *
] Lead Op Target [ * ].

(e) Rejected Lead Op Targets. Each Party shall be free to conduct (directly or
indirectly, and either with or without a bona fide collaborator) outside the
scope of this Collaboration programs to identify, optimize, develop and
commercialize compounds that [ * ] a Rejected Lead Op Target without any further
obligation to the other Party, except as follows. If: (i) [ * ] the
Collaboration (directly or indirectly, and either with or without a bona fide
collaborator), in any programs: (A) that are intended to research, develop
and/or commercialize compounds that [ * ]; or (B) where [ * ], in either case
((A) or (B)) [ * ] after the designation of such Rejected Lead Op Target.

(f) Collaboration Targets.

(i) Prior to Commercialization. Subsequent to [ * ] and until the initial
Commercialization of a Product within the Collaboration Program to which such
Identified Target(s) relates ([ * ] with respect to such Collaboration Program,
in which case this clause (i) [ * ], [ * ] (directly or indirectly, and either
with or without a bona fide collaborator ) outside the scope of this
Collaboration any programs: (I) that are intended to identify, optimize, develop
and commercialize compounds that [ * ] such Identified Target(s); or (II) (x) [
* ], and (y) [ * ] such program’s compounds [ * ] Identified Target(s) [ * ]
where the [ * ].

(1) [ * ] Termination of a Collaboration Program. Upon either (A) the [ * ]
termination of a Provisional Collaboration Program or a Collaboration Program [
* ]; (B) the [ * ] pursuant to Section [ * ]; or (C) the[ * ] pursuant to
Section [ * ]; [ * ] (directly or indirectly, and either with or without a bona
fide collaborator) outside the scope of this Collaboration programs to identify,
optimize, develop and commercialize compounds that [ * ] (subject, where
applicable, to [ * ]).

(2) [ * ] Termination of a Provisional Collaboration Program. In the event that
a [ * ] is discontinued prior to [ * ] and where: (A) [ * ] (directly or
indirectly, and either with or without a bona fide collaborator) outside the
scope of this Collaboration any programs to identify, optimize, develop and
commercialize compounds that [ * ] Identified Targets [ * ] after the
termination of the Provisional Collaboration Program.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

51



--------------------------------------------------------------------------------

(ii) Subsequent to Commercialization. Subsequent to the initial
Commercialization of a Product within the Collaboration Program to which
Identified Targets relate [ * ]), [ * ] (directly or indirectly, and either with
or without a bona fide collaborator ) outside the scope of this Collaboration
any programs to identify, optimize and develop compounds that [ * ] such
Identified Targets [ * ], subject to the following terms and conditions:

(1) Commercial Launch of [ * ]. [ * ] commercialize [ * ] the Collaboration, [ *
] such Identified Targets; or (B) where [ * ] (any such product, a “[ * ]”), [ *
] within such Collaboration Program; or (Y) [ * ] within such Collaboration
Program.

(2) [ * ]. In the event of any [ * ] that is permitted under
Section 8.6(f)(ii)(1), the Party [ * ] the other Party [ * ]: (A) [ * ]
subsequent to [ * ] within such Collaboration Program and [ * ].

(iii) Upon Conclusion of the Research Term. Upon the end of the Research Term as
set forth in Section 3.10, either Party shall be free to conduct (directly or
indirectly, and either with or without a bona fide collaborator) outside the
scope of this Collaboration any programs to identify, optimize, develop and
commercialize compounds that [ * ] that exist as of the end of the Research
Term.

(g) [ * ]. Notwithstanding anything to the contrary set forth in this Article 8,
if a Party is engaged in research of a program [ * ], and compounds in such
program [ * ] Collaboration Program, such Party shall [ * ]. For clarity, the
exclusivity associated with a Lead Op Program, Provisional Collaboration Program
or a Collaboration Program containing multiple Identified Targets [ * ] Lead Op
Program, Provisional Collaboration Program or Collaboration Program.

(h) Not Applicable to [ * ]. The restrictions in this Section 8.6 shall not
apply with respect to either Party for compounds that are [ * ].

(i) [ * ]. In the event that, [ * ], a Party is either (A) [ * ] (directly or
indirectly, and either with or without a bona fide collaborator) outside the
scope of this Collaboration any programs [ * ] that: (1) that are intended to
identify, optimize, develop and commercialize compounds that [ * ] Identified
Target(s) as a Lead Op Program, a Provisional Collaboration Program or a
Collaboration Program; or (2) where the conducting Party [ * ] Identified
Target(s) as a Lead Op Program, a Provisional Collaboration Program or a
Collaboration Program [ * ] ([ * ]); or (B) commercializing [ * ], then the
following terms and conditions shall apply:

(i) In the event that a Party controls [ * ], such Party [ * ] (or Lead Op
Programs, Provisional Collaboration Programs or Collaboration Programs, as
applicable) using [ * ]; and (b) [ * ], either:

(1)(A) in the case of [ * ], or (B) in the case of [ * ];

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

52



--------------------------------------------------------------------------------

(2) [ * ]; or

(3) [ * ];

and in any case ((1), (2) or (3) above), provide written notice to the other
Party of its decision with respect to subsection (b) above and use Diligent
Efforts to effect such decision as soon as practicable but in any case no later
than [ * ] subsequent to such written notice.

(ii) In the event that a Party [ * ], where the [ * ], solely with respect to [
* ], either:

(1)(A) in the case of [ * ], or (B) in the case of [ * ]; or

(2) [ * ];

and in either case ((1) or (2) above), provide written notice to the other Party
of its decision with respect to this Section 8.6(i)((ii) and use Diligent
Efforts to effect such decision as soon as practicable but in any case no later
than [ * ] subsequent to such written notice.

(iii) In the event that a Party [ * ], where the [ * ], the terms of
Section 8.6(f)(ii)(2) shall apply as if [ * ].

 

9. COMPENSATION

9.1 Upfront Payment. BMS shall pay Exelixis a one-time fee of sixty million
dollars ($60,000,000) within [ * ] after the Effective Date. Such fee shall be
noncreditable and nonrefundable.

9.2 Achievement Payments. For each Collaboration Compound selected by BMS
pursuant to Section 3.7 (up to a maximum of three (3) such Collaboration
Compounds selected), BMS shall pay Exelixis twenty million dollars ($20,000,000)
million within [ * ] of Exelixis’ receipt of written notice describing such
selection. Each such payment shall be noncreditable and nonrefundable.

9.3 Profit Sharing the U.S. The terms and conditions of this Section 9.3 shall
govern each Party’s rights and obligations with respect to Operating Profits (or
Losses) relating to each Co-Promotion Product in the U.S. For clarity, Exelixis
shall have no right to share Operating Profits, and, except as set forth in
Section 9.4(a)(iii) below, no obligation to bear any Operating Losses, in each
case pursuant to this Section 9.3, with respect to (x) any Product in the U.S.
other than a Co-Promotion Product; or (y) any Product in the Royalty Territory,
and in each case Exelixis shall instead be entitled to receive from BMS
royalties pursuant to Section 9.6.

(a) Basic Concept. The Parties shall share equally all Operating Profits and all
Operating Losses (as applicable) for each Co-Promotion Product in the U.S.
Specifically, the Net Sales of Co-Promotion Product in the U.S. shall be
allocated first to reimburse each Party for

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

53



--------------------------------------------------------------------------------

fifty percent (50%) of its Allowable Expenses for Co-Promotion Product in the
U.S., and any remaining sums, shall be Operating Profit or Operating Loss (as
applicable), which shall be shared fifty percent (50%) by each Party. The JFC
will determine future financial flows regarding the sharing of Operating Profits
and Allowable Expenses consistent with the first sentence of this Section 9.3(a)
and with each partner’s then existing tax and transfer pricing policies.

(b) [ * ]. If Exelixis elects [ * ] Co-Promotion Product (a “[ * ]”), then,
solely during the period in which BMS is actually promoting the Co-Promotion
Product [ * ], BMS shall receive [ * ] (such [ * ], the “[ * ]”) of Operating
Profits (or Losses) for such Co-Promoted Product (resulting in [ * ] for such
Co-Promoted Product [ * ] during such period). The Parties agree that the
Co-Promotion Agreement shall contain a mechanism by which the Parties shall [ *
]. The Co-Promotion Agreement shall also contain a mechanism, similar to that
described in Section 9.12(b), for arbitrating any disputes if the Parties are
unable to mutually agree on [ * ] Co-Promotion Product.

(c) Commercialization Overruns. If the Allowable Expenses for Commercialization
activities exceed the amounts budgeted for all such activities in the applicable
Annual Commercialization Plan (and taking into account any amendments to such
Annual Commercialization Plan and Budget that may be approved during a calendar
year) by more than [ * ] (calculated for all costs incurred over such calendar
year for all budgeted activities), such excess Allowable Expenses (each, a
“Commercialization Overrun”) shall be borne by [ * ] and such excess Allowable
Expenses shall be [ * ]. Notwithstanding the foregoing, in the event and to the
extent that such Commercialization Overrun was [ * ], or did not [ * ], then
such Commercialization Overrun shall be [ * ], as the case may be.

9.4 Calculation and Payment of Profit or Loss Share.

(a) Reports and Payments in General. With respect to a Co-Promotion Product, or
a Co-Developed Product for which Exelixis has not yet elected whether to
exercise its Co-Promotion Option, each Party shall report to the other Party,
within [ * ] after the end of each quarter, with regard to Net Sales and
Allowable Expenses incurred by such Party (including any Allowable Expenses
incurred by a Party prior to Regulatory Approval of such Product) for such
Product during such quarter in the U.S. Each such report shall specify in
reasonable detail all deductions allowed in the calculation of such Net Sales
and all expenses included in Allowable Expenses, and, if requested by a Party,
any invoices or other supporting documentation for any payments to a Third Party
that individually exceed [ * ] (or such other amount approved by the JFC) shall
be promptly provided. Within [ * ] after the end of each quarter (or for the
last quarter in a year, [ * ] after the end of such quarter), the Parties shall
reconcile all Net Sales and Allowable Expenses to ascertain whether there is an
Operating Profit or an Operating Loss and payments shall be made as set forth in
paragraphs (i) and (ii) below, as applicable.

(i) If there is an Operating Profit for such quarter, then BMS shall reimburse
Exelixis for Allowable Expenses incurred by Exelixis in such quarter and shall
pay to Exelixis, subject to Section 4.6(e) and 9.3(b), an amount equal to fifty
percent (50%) of the Operating Profit for such quarter; or

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

54



--------------------------------------------------------------------------------

(ii) If there is an Operating Loss for such quarter, then the Party that has
borne less than its share of the Operating Loss in such quarter shall make a
reconciling payment to the other Party to assure that each Party bears its share
of such Operating Loss during such quarter.

(iii) In the event that Exelixis has borne Allowable Expenses, or has made
reconciling payments to BMS relating to Allowable Expenses pursuant to clause
(ii) above, with respect to a Co-Developed Product for which Exelixis does not
elect to Co-Promote, then BMS shall reimburse Exelixis for such Allowable
Expenses during the calendar quarter in which Exelixis elects not to Co-Promote
such Product.

(b) Last Calendar Quarter. No separate payment shall be made for the last
quarter in any year. Instead, at the end of each such year, a final
reconciliation shall be conducted by comparing the share of Operating Profit (or
Loss) to which a Party is otherwise entitled for such year pursuant to
Section 9.3 against the sum of all amounts (if any) previously paid or retained
by such Party for prior quarters during such year, and the Parties shall make
reconciling payments to one another no later than [ * ] after the end of such
quarter, if and as necessary to ensure that each Party receives for such year
its share of Operating Profits and bears its share of Operating Losses in
accordance with Section 9.3.

9.5 Milestone Payments to Exelixis.

(a) For each Royalty-Bearing Product, BMS shall make the milestone payments set
forth below to Exelixis within [ * ] after the first achievement of each
indicated event by BMS or any of its Affiliates or sublicensees with respect to
such Royalty-Bearing Product. All milestone payments made by BMS to Exelixis
hereunder shall be noncreditable and nonrefundable.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

55



--------------------------------------------------------------------------------

Event

  

Milestone Payment

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

[ * ]

   [ * ]

--------------------------------------------------------------------------------

*

[ * ].

(b) Milestone Payment Restrictions. Each milestone payment set forth in
Section 9.5(a) shall be paid [ * ].

(c) Milestone Payments with Respect to Program Backups. Milestone payments for a
Program Backup within a Collaboration Program shall [ * ] such Collaboration
Program has [ * ] and, in such event, will be payable [ * ]. For clarity, in the
event that a [ * ] development milestones set forth above, and [ * ], then:
(i) such [ * ] milestones shall be due and payable with respect to such Program
Backup [ * ]; and (ii) in the event that the [ * ] that were paid with respect
to the [ * ], such milestones shall be [ * ] (or [ * ], if applicable) has [ * ]
and will be payable [ * ].

(d) Where milestones are payable for the achievement of [ * ] with respect to a
Royalty-Bearing Product, such [ * ] such milestone payment [ * ].

9.6 Royalty Payments to Exelixis.

(a) Sales of Products in the Royalty Territory. For each Product, BMS shall pay
to Exelixis royalties on Net Sales of such Product by BMS (or its Affiliates or
sublicensees) in the Royalty Territory at a royalty rate determined by aggregate
Net Sales in the Royalty Territory of such Product in a calendar year as
follows:

 

Calendar year Net Sales of Product in Royalty Territory

  

Royalty Rate

First $[ * ]

   [ * ]%

Portion above $[ * ] and up to and including $[ * ]

   [ * ]%

Portion above $[ * ]

   [ * ]%

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

56



--------------------------------------------------------------------------------

For clarity, Net Sales shall be [ * ]. All royalty payments made by BMS to
Exelixis hereunder shall be noncreditable and nonrefundable, except in the event
that an audit pursuant to Section 9.19 confirms that BMS had overpaid royalties
to Exelixis, in which case such overpayment shall be credited against future
royalties due to Exelixis (or, in the event that such audit takes place
subsequent to the Royalty Term, such overpayment shall be refunded to BMS).

(b) Sales of Royalty-Bearing Products in the United States. For each
Royalty-Bearing Product during the applicable Royalty Term, BMS shall pay to
Exelixis royalties on Net Sales in the U.S. of such Royalty-Bearing Product by
BMS (or its Affiliates or sublicensees) at a royalty rate determined by
aggregate Net Sales in the U.S. of such Royalty-Bearing Product in a calendar
year as follows:

(i) If Exelixis elected not to co-Develop such Royalty-Bearing Product by
failing to “opt-in” pursuant to Section 3.7(c) or if Exelixis opted-out of the
Development of such Royalty-Bearing Product prior to [ * ] with respect to such
Royalty-Bearing Product:

 

Calendar year, Net Sales of Royalty-Bearing Product in the U.S.

  

Royalty Rate

First $[ * ]

   [ * ]%

Portion above $[ * ] and up to and including $[ * ]

   [ * ]%

Portion above $[ * ]

   [ * ]%

(ii) If Exelixis opted-out of the Development of such Royalty-Bearing Product
after [ * ] but prior to [ * ] with respect to such Royalty-Bearing Product:

 

Calendar year, Net Sales of Royalty-Bearing Product in the U.S.

  

Royalty Rate

First $[ * ]

   [ * ]%

Portion above $[ * ] and up to and including $[ * ]

   [ * ]%

Portion above $[ * ]

   [ * ]%

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

57



--------------------------------------------------------------------------------

(iii) If Exelixis opted-out of the Development of such Royalty-Bearing Product
after [ * ] but prior to the completion of [ * ] with respect to such
Royalty-Bearing Product or prior to [ * ] for such Royalty-Bearing Product:

 

Calendar year, Net Sales of Royalty-Bearing Product in the U.S.

  

Royalty Rate

First $[ * ]

   [ * ]%

Portion above $[ * ] and up to and including $[ * ]

   [ * ]%

Portion above $[ * ] and up to and including $[ * ]

   [ * ]%

Portion above $[ * ]

   [ * ]%

(iv) If Exelixis opted-out of the Development of such Royalty-Bearing Product
after [ * ] or [ * ] with respect to such Royalty-Bearing Product:

 

Calendar year, Net Sales of Royalty-Bearing Product in the U.S.

  

Royalty Rate

First $[ * ]

   [ * ]%

Portion above $[ * ] and up to and including $[ * ]

   [ * ]%

Portion above $[ * ] and up to and including $[ * ]

   [ * ]%

Portion above $[ * ]

   [ * ]%

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

58



--------------------------------------------------------------------------------

9.7 Third Party Royalties for Products in the Royalty Territory and
Royalty-Bearing Products in the U.S.

(a) [ * ] Third Party milestones and royalties owed with respect to either a
Product in the Royalty Territory or a Royalty-Bearing Product in the U.S., on
intellectual property that: (i) [ * ]; or (ii) is intellectual property that:
(A) [ * ] from a Third Party prior to the Effective Date and [ * ]; and (B) [ *
]. Subject to Section 9.7(b) and Section 9.8, [ * ] Third Party milestones and
royalties owed on intellectual property in connection with the development and
commercialization of a Product [ * ]; provided that each Party shall bear all
Third Party royalties arising from any infringing activities by such Party prior
to the Effective Date.

(b) BMS may deduct from the royalties it would otherwise owe to Exelixis
pursuant to Section 9.6 for a particular Product, an amount equal to [ * ] of
all royalties and other payments payable to a Third Party in consideration for
rights [ * ] for the manufacture, use or sale of such Product, up to a maximum
deduction of [ * ] royalties due Exelixis for such Product.

9.8 [ * ]. During the applicable Royalty Term for a particular Royalty-Bearing
Product, if any Third Parties are: (a) [ * ] in any given country in any year;
and (b) such [ * ] in such country for such year are, [ * ]:

(i) [ * ], but [ * ] of the [ * ] in such country, then [ * ]; or

(ii) [ * ], [ * ].

9.9 Limitation on Deductions. Notwithstanding anything to the contrary in this
Agreement, the operation of Section 9.7 and Section 9.8 for a given Product,
whether singularly or in combination with each other, shall not [ * ].

9.10 Quarterly Payments and Reports. All royalties due under Section 9.6 shall
be paid quarterly, on a country-by-country basis, within [ * ] end of the
relevant quarter for which royalties are due. BMS shall provide to Exelixis
within [ * ] after the end of each quarter a report that summarizes the Net
Sales of a Royalty-Bearing Product during such quarter, provided that to the
extent additional information is reasonably required by Exelixis to comply with
its obligations to any of its licensors, the Parties shall work together in good
faith to timely compile and produce such additional information. Such reports
shall also include detailed information regarding the calculation of royalties
due pursuant to Section 9.6, including allowable deductions in the calculation
of Net Sales of each Royalty-Bearing Product on which royalties are paid, and,
to the extent Section 9.8 is applicable, the calculation of sales and market
share (by volume) of Generic Products.

9.11 Term of Royalties. Exelixis’ right to receive royalties under Section 9.6
shall expire on a country-by-country and Royalty-Bearing
Product-by-Royalty-Bearing Product basis upon the later of: (a) [ * ]; or (b) [
* ] (the “Royalty Term”). Upon the expiration of the Royalty Term with respect
to a Royalty-Bearing-Product in a country, BMS shall have a fully-paid-up
perpetual license under Section 8.1 for the making, using, selling, offering for
sale and importing of such Royalty-Bearing-Product in such country.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

59



--------------------------------------------------------------------------------

9.12 Sales of [ * ] Product Against [ * ].

(a) In General. The Parties recognize that the exclusivity provisions set forth
in Section 8.6 may allow for situations where a Party is [ * ] and such product
[ * ] (each such product, a “[ * ]”). If a Party asks the JEC to determine
whether [ * ], the JEC shall determine whether [ * ] using [ * ] (or any other [
* ] reasonably acceptable to the Parties). If such [ * ] are [ * ] then the JEC
shall determine if the [ * ] of such [ * ] is due to the [ * ] or if such [ * ]
is due to the [ * ]. If the [ * ] of such [ * ], then the JEC shall determine
the extent to which sales of such [ * ]. The Party commercializing such [ * ]
at: (i) a [ * ] (as determined by the JEC); and (ii) (A) in the case of BMS [ *
], and (B) in the case of Exelixis [ * ]. [ * ] would be [ * ].

(b) Disputes. If the JEC cannot agree: (i) whether [ * ]; (ii) on the [ * ];
(iii) whether such [ * ]; (iv) if the [ * ] is due to the [ * ] (or a
combination thereof); (v) the degree to [ * ]; or (vi) on the [ * ] as if such
Party were [ * ] with respect to any [ * ] Product in the U.S., then, in each
case, at the election of either Party, such dispute must be finally resolved
through binding arbitration by JAMS in accordance with its Streamlined
Arbitration Rules and Procedures in effect at the time the failure arises,
except as modified in this Agreement and applying the substantive law specified
in Section 15.2. Either Party may initiate arbitration under this
Section 9.12(b) by written notice to the other Party of its intention to
arbitrate, and such notice shall specify in reasonable detail the nature of the
dispute. For each arbitration: (A) each Party shall submit to the arbitrator its
proposal for resolving such dispute, with such proposal based on the applicable
commercial and scientific factors discussed by the JEC; (B) the arbitrator shall
select the proposal that is the most commercially and scientifically reasonable;
and (C) such proposal shall become the applicable JEC determination.
Notwithstanding anything to the contrary, the arbitrators will not have the
ability to change the terms of either Party’s proposal. The award of the
arbitrator shall be final and judgment upon such an award may be entered in any
competent court or application may be made to any competent court for judicial
acceptance of such an award and order of enforcement. The arbitration
proceedings shall be conducted at such location as shall be determined by the
Arbitrator. The Parties agree that they shall share equally the cost of the
arbitration filing and hearing fees, and the cost of the arbitrator. Each Party
shall bear its own attorneys’ fees and associated costs and expenses.

9.13 Payment Method. All payments due under this Agreement to Exelixis shall be
made by bank wire transfer in immediately available funds to an account
designated by Exelixis. All payments hereunder shall be made in Dollars.

9.14 Taxes. Exelixis shall pay any and all taxes levied on account of all
payments it receives under this Agreement. If laws or regulations require that
taxes be withheld, BMS shall: (a) deduct those taxes from the remittable
payment; (b) pay the taxes to the proper taxing authority; and (c) send evidence
of the obligation together with proof of tax payment to Exelixis within [ * ]
following that tax payment. The JFC shall discuss appropriate mechanisms for
minimizing such taxes to the extent possible in compliance with applicable law.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

60



--------------------------------------------------------------------------------

9.15 Blocked Currency. In each country where the local currency is blocked and
cannot be removed from the country, royalties accrued in that country shall be
paid to Exelixis in Dollars based on the Dollar reported sales for the quarter
(translated for such country per Statement of Financial Standards No. 52),
unless otherwise mutually agreed.

9.16 Sublicenses. In the event BMS grants any permitted licenses or sublicenses
to Third Parties to sell Products that are subject to royalty payments under
Section 9.6, BMS shall have the responsibility to account for and report sales
of any Product by a licensee or a sublicensee on the same basis as if such sales
were Net Sales by BMS. BMS shall pay to Exelixis (or cause the licensee or
sublicensee to pay to Exelixis, with BMS remaining responsible for any failure
of the licensee or sublicensee to pay amounts when due under this Agreement):
(a) royalties on such sales as if such sales of the licensee or sublicensee were
Net Sales of BMS or any of its Affiliates; and (b) milestones payments pursuant
to Section 9.5 based on the achievement by such licensee or sublicensee of any
milestone event contemplated in such Sections as if such milestone event had
been achieved by BMS or any of its Affiliates hereunder.

9.17 Foreign Exchange. Conversion of sales recorded in local currencies to
Dollars shall be performed in a manner consistent with BMS’ normal practices
used to prepare its audited financial statements for internal and external
reporting purposes, which uses a widely accepted source of published exchange
rates.

9.18 Records. Each Party shall keep (and shall ensure that its Affiliates and
sublicensees shall keep) such records as are required to determine, in a manner
consistent with GAAP and this Agreement, the sums or credits due under this
Agreement, including Development Costs, Allowable Expenses and Net Sales. All
such books, records and accounts shall be retained by such Party until the later
of (a) [ * ] after the end of the period to which such books, records and
accounts pertain and (b) the [ * ] (or any extensions thereof), or for such
longer period as may be required by applicable law. Each Party shall require its
sublicensees to provide to it a report detailing the foregoing expenses and
calculations incurred or made by such sublicensee, which report shall be made
available to the other Party in connection with any audit conducted by such
other Party pursuant to this Section 9.18.

9.19 Audits. Each Party shall have the right to have an independent certified
public accountant, reasonably acceptable to the audited Party, to have access
during normal business hours, and upon reasonable prior written notice, to
examine only those records of the audited Party (and its Affiliates and
sublicensees) as may be reasonably necessary to determine, with respect to any
calendar year ending not more than [ * ] prior to such Party’s request, the
correctness or completeness of any report or payment made under this Agreement.
The foregoing right of review may be exercised [ * ]. Results of any such
examination shall be (a) limited to information relating to the Products,
(b) made available to both Parties and (c) subject to Article 11. The Party
requesting the audit shall bear the full cost of the performance of any such
audit, unless such audit discloses a variance to the detriment of the auditing
Party of more than [ * ] from the amount of the original report, royalty or
payment calculation, in which case the audited Party shall bear the full cost of
the performance of such audit. The results of such audit shall be [ * ].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

61



--------------------------------------------------------------------------------

9.20 Interest. Any payments or portions thereof due hereunder that are not paid
on the date such payments are due under this Agreement shall bear interest at a
rate equal to the lesser of: (a) [ * ] Rate as published by Citibank, N.A., New
York, New York, or any successor thereto, at 12:01 a.m. on the first day of each
quarter in which such payments are overdue; or (b) the maximum rate permitted by
law, in each case calculated on the number of days such payment is delinquent,
compounded monthly.

9.21 Non-Monetary Consideration. Neither Party shall sell a Product for any
consideration other than cash except on terms specified in the then approved
Annual Commercialization Plan. In the event a Party receives any non-monetary
consideration in connection with the sale of a Product, such Party’s payment
obligations under this Article 9 shall be based on the fair market value of such
other consideration. In such case, the selling Party shall disclose the terms of
such arrangement to the other Party and the Parties shall endeavor in good faith
to agree on such fair market value.

9.22 Cross Border Transactions.

(a) In General. The Parties recognize that in certain territories, and in
particular in free trade regions, customers or other Third Parties may import
Product(s) purchased in one country for commercial sale or use in another. If
Exelixis asks the JEC to determine whether Products purchased outside the U.S.
are being imported into the U.S. for such purpose, the JEC shall determine the
level that such importation is occurring using data obtained from a source
reasonably acceptable to Exelixis and BMS. If such importation is [ * ] (i.e., [
* ], for [ * ]) then the JEC shall [ * ].

(b) Disputes. If the JEC cannot agree whether such importation has [ * ], then,
at the election of either Party, such dispute must be finally resolved through
binding arbitration by JAMS in accordance with its Streamlined Arbitration Rules
and Procedures in effect at the time the failure arises, except as modified in
this Agreement and applying the substantive law specified in Section 15.2.
Either Party may initiate arbitration under this Section 9.22(b) by written
notice to the other Party of its intention to arbitrate, and such notice shall
specify in reasonable detail the nature of the dispute. For each arbitration:
(i) each Party shall submit to the arbitrator its proposal for resolving such
dispute (i.e., the final form of the equitable mechanism to adjust the
compensation of the Parties hereunder to offset the economic effect of cross
border transactions described in Section 9.22(a)), such proposal based on the
applicable business factors discussed by the JEC; (ii) the arbitrator shall
select the proposal that is the most commercially reasonable; and (iii) such
proposal shall become such equitable mechanism. Notwithstanding anything to the
contrary, the arbitrators will not have the ability to change the terms of
either Party’s proposal. The award of the arbitrator shall be final and judgment
upon such an award may be entered in any competent court or application may be
made to any competent court for judicial acceptance of such an award and order
of enforcement. The arbitration proceedings shall be conducted in such location
as shall be determined by the arbitrator. The Parties agree that they shall
share equally the cost of the arbitration filing and hearing fees, and the cost
of the arbitrator. Each Party shall bear its own attorneys’ fees and associated
costs and expenses.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

62



--------------------------------------------------------------------------------

9.23 Payments to or Reports by Affiliates. Any payment required under any
provision of this Agreement to be made to either Party or any report required to
be made by any Party shall be made to or by an Affiliate of that Party if
designated in writing by that Party as the appropriate recipient or reporting
entity.

 

10. INTELLECTUAL PROPERTY

10.1 Ownership.

(a) The inventorship of all Sole Inventions and Joint Inventions shall be
determined under the U.S. patent laws.

(b) Each Party shall own the entire right, title and interest in and to any and
all of its Sole Inventions, and Patents claiming only such Sole Inventions (and
no Joint Inventions) (“Sole Invention Patents”). BMS and Exelixis shall be joint
owners in and to any and all Joint Inventions and Patents claiming such Joint
Inventions (“Joint Invention Patents”). BMS and Exelixis as joint owners each
shall have the right to exploit and to grant licenses under such Joint
Inventions, and where exercise of such rights require, under the laws of a
country, the consent of the other Party, with the consent of the other Party
(such consent to not be unreasonably withheld, delayed or conditioned) unless
otherwise specified in this Agreement.

(c) All employees, agents and contractors of each Party shall be under written
obligation to assign any inventions and related intellectual property to the
Party for whom they are employed or are providing services.

(d) The Parties acknowledge and agree that this Agreement shall be deemed to be
a “Joint Research Agreement” as defined under 35 U.S.C. 103(c).

10.2 Disclosure. Subject to Section 3.6, Each Party shall submit a written
report to the JRC no less frequently than within [ * ] end of each [ * ]
describing any Sole Invention or Joint Invention arising during the prior [ * ]
in the course of the Collaboration or thereafter in accordance with this
Agreement which it believes may be patentable or at such earlier time as may be
necessary to preserve patentability of such invention. Each Party shall provide
to the other Party such assistance and execute such documents as are reasonably
necessary to permit the filing and prosecution of such patent application to be
filed on such Sole Invention or Joint Invention, or the issuance, maintenance or
extension of any resulting Patent.

10.3 Patent Prosecution and Maintenance; Abandonment.

(a) Prosecution Prior to BMS’ Exercise of its Co-Development Option. Prior to
BMS’ exercise of its Co-Development Option for a given Collaboration Program,
Exelixis shall (1) prepare, file, prosecute and maintain (including conducting
any interferences, reexaminations, reissues, oppositions, or requests for patent
term extension relating thereto), all Exelixis Licensed Patents (other than
Joint Patents) in [ * ] (the “Primary Prosecution Countries”), and (2) make a
corresponding PCT filing (designating all countries) no later than twelve
(12) months subsequent to initial filing, and a corresponding EPO application
(designating all EPO countries/extension countries). no later than thirty
(30) months subsequent

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

63



--------------------------------------------------------------------------------

to initial filing, [ * ]; provided that such responsibilities shall be [ * ],
and provided further that, in each case, [ * ]. If BMS requests that Exelixis
prepare, file, prosecute or maintain an Exelixis Licensed Patent in a country
other than a Primary Prosecution Country, BMS shall [ * ] Exelixis in connection
with preparing, filing, prosecuting or maintaining such Exelixis Licensed Patent
in such non-Primary Prosecution Country. Exelixis shall: (i) keep [ * ] as to
the status of filing, prosecution, maintenance and extension of such Exelixis
Licensed Patents, such that there is reasonable time to review, comment upon and
approve (as set forth in this Section 10.3(a)) any documents intended for
submission to any patent office; (ii) furnish to [ * ] copies of documents
relevant to any such filing, prosecution, maintenance and extension including
copies of any Patent Office, foreign associate, and outside counsel
correspondence; and (iii) reasonably [ * ] on documents filed with any patent
office with respect to Exelixis Licensed Patent claims that Cover Collaboration
Compounds or Products. For the purpose of this Section 10.3(a), such [ * ] shall
only have the right to review any such documents provided by Exelixis if such [
* ] agrees in writing [ * ] or other structural information disclosed in such
documents [ * ].

(b) Prosecution After BMS’ Exercise of its Co-Development Option.

(i) Filing, Prosecution and Maintenance of Invention Patents Controlled by
Exelixis. Subject to Sections 10.3(b)(ii) and (v) below, [ * ] shall be
responsible for the preparation, filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of all
Joint Invention Patents, Sole Invention Patents Controlled by Exelixis, and
Exelixis Licensed Patents that in each case are co-owned, or co-exclusively or
exclusively licensed to BMS under Section 8.1 (the “Exelixis Prosecuted
Patents”), provided that such responsibilities shall be carried out by [ * ],
and provided further that, in each case, [ * ]. [ * ], or its [ * ], shall
provide [ * ] with an update of the filing, prosecution and maintenance status
for each of the Exelixis Prosecuted Patents on a periodic basis, and shall use
commercially reasonable efforts to consult with and cooperate with [ * ] with
respect to the filing, prosecution and maintenance of the Exelixis Prosecuted
Patents, including [ * ] of proposed filings to allow BMS a reasonable
opportunity for review and comment before such filings are due. [ * ] shall
provide to [ * ] copies of any papers relating to the filing, prosecution and
maintenance of the Exelixis Prosecuted Patents promptly upon their being filed
and received.

(ii) Abandonment. In no event shall [ * ] knowingly permit any of the Exelixis
Prosecuted Patents to be abandoned in any country, or elect not to file a new
patent application claiming priority to a patent application within the Exelixis
Prosecuted Patents either before such patent application’s issuance or within
the time period required for the filing of an international (i.e., Patent
Cooperation Treaty), regional (including European Patent Office) or national
application, without [ * ] written consent (such consent to not be unreasonably
withheld, delayed or conditioned) or [ * ] otherwise first being given an
opportunity to assume full responsibility [ * ] for the continued prosecution
and maintenance of such Exelixis Prosecuted Patents or the filing of such new
patent application. Accordingly, [ * ], shall provide [ * ] with notice of the
allowance and expected issuance date of any patent within the Exelixis
Prosecuted Patents, or any of the aforementioned filing deadlines, and [ * ]
shall provide [ * ] with prompt notice as to whether [ * ] desires [ * ] to file
such new patent application. In the event that [ * ] decides either: (A) not to
continue the prosecution or maintenance of a patent application or

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

64



--------------------------------------------------------------------------------

patent within the Exelixis Prosecuted Patents in any country; or (B) not to file
such new patent application requested to be filed by [ * ], [ * ] shall provide
[ * ] with notice of this decision at least [ * ] prior to any pending lapse or
abandonment thereof, and [ * ] shall thereafter have the right to assume
responsibility for the filing, prosecution and maintenance of such patent or
patent application. In the event that [ * ] assumes such responsibility for such
filing, prosecution and maintenance, [ * ] shall have the right to transfer the
responsibility for such filing, prosecution and maintenance of such patent
applications and patents to patent counsel (outside or internal) selected by [ *
], and [ * ] shall cooperate as reasonably requested by [ * ] to facilitate
control of such filing, prosecution and maintenance by [ * ]. In the case where
[ * ] takes over the filing, prosecution or maintenance of any patent or patent
application as set forth above, [ * ] to [ * ] in any way with respect to its
handling of, or the results obtained from, the filing, prosecution, issuance,
extension or maintenance of any such application or any resulting patent or any
failure by it to so file, prosecute, extend or maintain. In addition, [ * ]
shall, [ * ], provide such assistance and execute such documents as are
reasonably necessary to continue or permit the filing, prosecution or
maintenance of such patent or patent application or the issuance, maintenance or
extension of any resulting patent or permit enforcement of such patent
application or any such patent, including assignment of same to [ * ] in
accordance with Section 10.3(f).

(iii) Filing, Prosecution and Maintenance of Sole Invention Patents Controlled
by BMS. In accordance with this Section 10.3(a)(iii), BMS shall be responsible
for the filing, prosecution (including any interferences, reissue proceedings
and reexaminations) and maintenance of all Sole Invention Patents Controlled by
BMS.

(iv) Patent Term Extension. Exelixis and BMS shall each cooperate with each
another and shall use commercially reasonable efforts in obtaining patent term
extension (including any pediatric exclusivity extensions as may be available)
or supplemental protection certificates or their equivalents in any country with
respect to patent rights covering the Products. If elections with respect to
obtaining such patent term extensions are to be made, BMS shall have the right
to make the election to seek patent term extension or supplemental protection.

(v) Exelixis Right to Separate Claims. To the extent that any Sole Invention
Patent of Exelixis contains claims that cover compounds that are not
Collaboration Compounds, Exelixis shall have the right to separate any claims
that cover such compounds and to file such claims in a separate application
(e.g., a continuation, continuation-in-part, or divisional application).
Exelixis shall notify BMS in writing prior to separating such claims, and such
separation shall be at Exelixis’ sole expense.

(c) Payment of Prosecution Costs. BMS shall bear the out-of-pocket expenses
(including reasonable fees for any outside counsel, but not Exelixis’ inside
counsel fees) associated with the filing, prosecution (including any
interferences, reissue proceedings and reexaminations) and maintenance of: (X) [
* ]; and (Y) the [ * ], provided that:

(i) if Exelixis or a Third Party licensee of Exelixis is practicing (A) a
particular [ * ], or (B) a particular [ * ], or (C) a particular [ * ] (where
expressly permitted by

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

65



--------------------------------------------------------------------------------

this Agreement), and such Invention is covered by a Patent for which BMS would
otherwise bear the out-of-pocket patent expenses pursuant to Section 10.3(c)
above, then, subject to Section 10.3(c)(ii) below, Exelixis shall provide
written notice to BMS and the Parties shall mutually agree on the percentage of
such expenses that each Party shall bear (which, in the absence of any other
agreement between the Parties, shall be [ * ]); and

(ii) if any [ * ] covered by clause (b) above is part of a patent application or
patent that covers other inventions that are not subject to clause (b) above and
that are not [ * ], then the Parties shall mutually agree upon an appropriate
allocation of the expenses so that BMS does not bear any portion of the [ * ]
attributable to such other inventions.

(d) Exelixis and BMS shall mutually agree on the percentage of expenses that
each Party shall bear with respect to Joint Inventions for which the cost of
filing, prosecuting or maintaining such Joint Invention is not the
responsibility of a Party under Sections 10.3(c) hereof (which, in the absence
of any other agreement between the Parties, shall be divided [ * ]).

(e) Non-payment of Expenses.

(i) If a Party elects not to pay its share of any expenses with respect to a
Patent covering a Joint Invention in a given country under any of Sections
10.3(c) or (d) (each, a “Joint Patent”), such Party shall inform the other Party
in writing not less than [ * ] before any relevant deadline (or, in the event of
a shorter period in which to respond to a patent office, as soon as reasonably
practicable), and, if the other Party assumes the expenses associated with the
Joint Patent, then the assuming Party [ * ] and the other Party shall [ * ].

(ii) If a Party is the assignee or owner of a Patent (other than a Joint Patent)
that is licensed to the other Party under any of Sections 8.1 or 8.2, and such
owning Party elects not to pay its share of expenses pursuant to Sections
10.3(c) or 10.3(d) in a given country, such owning Party shall inform the other
Party in writing not less than [ * ] before any relevant deadline (or, in the
event of a shorter period in which to respond to a patent office, as soon as
reasonably practicable). If the other Party assumes the expenses associated with
the Patent in such country, then the assuming Party [ * ] and the owning Party
shall [ * ].

(iii) If a Party is the licensee of a Patent (other than a Joint Patent) under
any of Sections 8.1 or 8.2, and such Party elects not to pay its share of
expenses pursuant to Sections 10.3(c) or 10.3(d) in a given country, such Party
shall inform the other Party in writing not less than [ * ] before any relevant
deadline (or, in the event of a shorter period in which to respond to a patent
office, as soon as reasonably practicable) (such Patent(s) in such countries, as
identified in such notice, being a “[ * ] Right”), and [ * ] under such Sections
8.1 or 8.2, as applicable, with respect to the relevant Patent in such country,
provided that [ * ]. It is also understood that such licensee shall be offered
the opportunity to assume its share of the responsibility for the costs of
filing, prosecution and maintenance of any Patent(s) claiming priority directly
or indirectly from any such [ * ] Right, and that where such expenses are
assumed by such licensee, it shall be afforded all the rights and licenses as
provided under this Agreement for the licensed Patents (other than the [ * ]
Right) with respect to such Patent(s) claiming priority directly or indirectly
from any such [ * ] Right.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

66



--------------------------------------------------------------------------------

(f) Notwithstanding Sections 10.3(c), (d) and (e), , any costs incurred by the
Parties associated with the filing, prosecution (including any interferences,
reissue proceedings and reexaminations) and maintenance of a U.S. Patent in the
Exelixis Prosecuted Patents or the BMS Licensed Patents shall, solely to the
extent such Patent claims the use, manufacture, or sale of a Co-Promoted
Product, shall be included as an element of Allowable Expenses.

(g) Each Party shall provide to the other Party, on a [ * ] basis, a patent
report that includes the serial number, docket number and status of each Patent
for which, pursuant to Section 10.3(b), such Party has the right to direct the
filing, prosecution and maintenance and which covers a Sole Invention (in the
case of [ * ]) or Joint Invention. The Parties through their patent counsel
shall discuss as appropriate (but not more than [ * ]) ways in which to allocate
such out-of-pocket expenses in an appropriate, cost-effective manner consistent
with the purposes of this Agreement and Exelixis’ obligations to Third Parties.

10.4 Enforcement of Patent Rights.

(a) Enforcement of Exelixis Sole Patents.

(i) Enforcement by BMS. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement, by a Third Party of a
Patent claiming a Sole Invention of Exelixis that claims the composition of
matter (including formulation), manufacture or use of one or more Products that
is being Developed or Commercialized using Diligent Efforts and which is
co-exclusively or exclusively licensed to BMS under Section 8.1 (for purposes of
this Section 10.4(a)(i) only, an “Exelixis Sole Patent”), such Party shall
notify the other Party promptly, and following such notification, the Parties
shall confer. Each Party shall provide the same level of disclosure to the other
Party’s in-house counsel concerning suspected infringement of an Exelixis Sole
Patent as such Party would provide with respect to suspected infringement of its
own issued Patent or an exclusively licensed issued Patent claiming a product it
is developing or commercializing independent of this Agreement. Where such
suspected infringement involves such Third Party’s development, manufacture, use
or sale of a small molecule product directed against a target in a Collaboration
Program, [ * ] shall have the right, but shall not be obligated, to bring an
infringement action against any such Third Party or to defend such proceedings
at its own expense, in its own name and entirely under its own direction and
control. [ * ] shall reasonably assist [ * ] (at [ * ]’ expense) in such actions
or proceedings if so requested, and shall lend its name to such actions or
proceedings if requested by [ * ] or required by law, and [ * ] shall hold [ * ]
harmless from any liability incurred by [ * ] arising out of any such
proceedings or actions at [ * ] request. [ * ] shall have the right to
participate and be represented in any such suit by its own counsel at its own
expense. No settlement of any such action or defense which restricts the scope,
or adversely affects the enforceability, of any such [ * ] Sole Patent may be
entered into by [ * ] without the prior consent of [ * ] (such consent to not be
unreasonably withheld, delayed or conditioned).

(ii) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 10.4(a)(i) and so
notifies [ * ], or where [ * ] (or any other party other than [ * ] who is
licensed under such [ * ] Sole Patent) otherwise desires to bring an action or
to defend any proceeding directly involving an [ * ] Sole

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

67



--------------------------------------------------------------------------------

Patent, then [ * ] may bring such action or defend such proceeding at its own
expense, in its own name and entirely under its own direction and control;
provided that [ * ] must confer with [ * ] with respect to any such action or
proceeding and obtain the prior written consent of [ * ] to commence such action
or proceeding, such consent not to be unreasonably withheld, delayed or
conditioned; provided further, that with respect to any [ * ] Sole Patent that
is a Patent listed or listable in the FDA’s Orange Book (or foreign
equivalent(s) of such Patent or the FDA’s Orange Book) by [ * ] (a “Listable
Patent”), if [ * ] fails to consent to any such action or proceeding, the
Royalty Term for any Product that is claimed in such [ * ] Sole Patent shall in
no event be diminished by any failure to enforce such [ * ] Sole Patent. [ * ]
shall reasonably assist [ * ] (at [ * ]’ expense) in any action or proceeding
being prosecuted or defended by [ * ], if so requested by [ * ] or required by
law, and [ * ] shall hold [ * ] harmless from any liability incurred by [ * ]
arising out of any such proceedings or actions. [ * ] shall have the right to
participate and be represented in any such suit by its own counsel at its own
expense. No settlement of any such action or defense which restricts the scope,
or adversely affects the enforceability, of a Listed Patent with respect to
small molecules, may be entered into by [ * ] without the prior consent of [ * ]
(such consent to not be unreasonably withheld, delayed or conditioned).

(b) Enforcement of Joint Patents.

(i) Joint Product Patents.

(1) Enforcement by [ * ]. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement of a Patent claiming a
Joint Invention that pertains to the composition of matter (including
formulation), manufacture or use of one or more Products that is being developed
or commercialized using Diligent Efforts and which is co-exclusively or
exclusively licensed to BMS under Section 8.1 (a “Joint Product Patent”), such
Party shall notify the other Party promptly, and following such notification,
the Parties shall confer. Each Party shall provide the same level of disclosure
to the other Party’s in-house counsel concerning suspected infringement of a
Joint Product Patent as such Party would provide with respect to suspected
infringement of its own issued Patent or an exclusively licensed issued Patent
claiming a product it is developing or commercializing independent of this
Agreement. [ * ] shall have the right, but shall not be obligated, to bring an
infringement action or to defend such proceedings at its own expense, in its own
name and entirely under its own direction and control. [ * ] shall reasonably
assist [ * ] (at [ * ]’ expense) in such actions or proceedings if so requested,
and shall lend its name to such actions or proceedings if requested by [ * ] or
required by law, and [ * ] shall hold [ * ] harmless from any liability incurred
by [ * ] arising out of any such proceedings or actions. [ * ] shall have the
right to participate and be represented in any such suit by its own counsel at
its own expense. No settlement of any such action or defense which restricts the
scope or affects the enforceability of a Joint Product Patent may be entered
into by [ * ] without the prior consent of [ * ] (such consent to not be
unreasonably withheld, delayed or conditioned).

(2) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 10.4(b)(i)(1) and
so notifies [ * ], or for any other enforcement by [ * ] of a Joint Product
Patent which is co-exclusively or exclusively licensed to [ * ] under
Section 8.1, then [ * ] may bring such action or defend such

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

68



--------------------------------------------------------------------------------

proceeding at its own expense, in its own name and entirely under its own
direction and control; provided that [ * ] must confer with [ * ] with respect
to any such action or proceeding and obtain the prior written consent of [ * ]
to commence such action or proceeding, such consent not to be unreasonably
withheld, delayed or conditioned; provided further, that with respect to any
Joint Product Patent that is a Listable Patent, if [ * ] fails to consent to any
such action or proceeding, the Royalty Term for any Product that is claimed in
such Joint Product Patent shall in no event be diminished by any failure to
enforce such Joint Product Patent. [ * ] shall reasonably assist [ * ] (at [ *
]’ expense) in any action or proceeding being prosecuted or defended by [ * ],
if so requested by [ * ] or required by law, and [ * ] shall hold [ * ] harmless
from any liability incurred by [ * ] arising out of any such proceedings or
actions. [ * ] shall have the right to participate and be represented in any
such suit by its own counsel at its own expense. No settlement of any such
action or defense which restricts the scope or affects the enforceability of a
Joint Product Patent may be entered into by [ * ] without the prior consent of [
* ] (such consent to not be unreasonably withheld, delayed or conditioned).

(ii) Other Joint Patents.

(1) Enforcement by [ * ]. In the event that management or in-house counsel for
either Party becomes aware of a suspected infringement of a Patent that claims a
Joint Invention but is not a Joint Product Patent (an “Other Joint Patent”),
such Party shall notify the other Party promptly, and following such
notification, the Parties shall confer. Each Party shall provide the same level
of disclosure to the other Party’s in-house counsel concerning suspected
infringement of an Other Joint Patent as such Party would provide with respect
to suspected infringement of its own issued Patent or an exclusively licensed
issued Patent claiming a product it is developing or commercializing independent
of this Agreement. [ * ] shall have the right, but shall not be obligated, to
prosecute an infringement action or to defend such proceedings at its own
expense, in its own name and entirely under its own direction and control. [ * ]
shall reasonably assist [ * ] (at [ * ]’ expense) in such actions or proceedings
if so requested, and shall lend its name to such actions or proceedings if
requested by [ * ] or required by law, and [ * ] shall hold [ * ] harmless from
any liability incurred by [ * ] arising out of any such proceedings or actions.
[ * ] shall have the right to participate and be represented in any such suit by
its own counsel at its own expense. No settlement of any such action or defense
which restricts the scope or affects the enforceability of an Other Joint Patent
may be entered into by [ * ] without the prior consent of [ * ] (such consent to
not be unreasonably withheld, delayed or conditioned).

(2) Enforcement by [ * ]. If [ * ] elects not to bring any action for
infringement or to defend any proceeding described in Section 10.4(b)(ii)(1) and
so notifies [ * ], then [ * ] may bring such action or defend such proceeding at
its own expense, in its own name and entirely under its own direction and
control; provided that [ * ] must confer with [ * ] with respect to any such
action or proceeding and obtain the prior written consent of [ * ] to commence
such action or proceeding, such consent not to be unreasonably withheld, delayed
or conditioned; provided further, that with respect to any Other Joint Patent
that is a Listable Patent, if [ * ] fails to consent to any such action or
proceeding, the Royalty Term for any Product that is claimed in such Other Joint
Patent shall in no event be diminished by any failure to enforce such Other
Joint Patent. [ * ] shall reasonably assist [ * ] (at [ * ]’ expense) in any
action or

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

69



--------------------------------------------------------------------------------

proceeding being prosecuted or defended by [ * ], if so requested by [ * ] or
required by law, and [ * ] shall hold [ * ] harmless from any liability incurred
by [ * ] arising out of any such proceedings or actions. [ * ] shall have the
right to participate and be represented in any such suit by its own counsel at
its own expense. No settlement of any such action or defense which restricts the
scope or affects the enforceability of an Other Joint Patent may be entered into
by [ * ] without the prior consent of [ * ] (such consent to not be unreasonably
withheld, delayed or conditioned).

(c) General Provisions Relating to Enforcement of Patents.

(i) Withdrawal. If either Party brings such an action or defends such a
proceeding under this Section 10.4 and subsequently ceases to pursue or
withdraws from such action or proceeding, it shall promptly notify the other
Party and the other Party may substitute itself for the withdrawing Party under
the terms of this Section 10.4 (including such prior written consent as provided
for under this Section 10.4) at its own expense.

(ii) Recoveries. In the event either Party exercises the rights conferred in
this Section 10.4 and recovers any damages or other sums in such action, suit or
proceeding or in settlement thereof, such damages or other sums recovered shall
first be applied to all out-of-pocket costs and expenses incurred by the Parties
in connection therewith, including attorneys fees. If such recovery is
insufficient to cover all such costs and expenses of both Parties, it shall be
shared in proportion to the total such costs and expenses incurred by each
Party. If after such reimbursement any funds shall remain from such damages or
other sums recovered, such funds shall be [ * ].

(iii) Patent Enforcement in the U.S. Notwithstanding any cost allocations set
forth in Sections 10.4(a) and (b), and notwithstanding the allocation of
recoveries set forth in Section 10.4(c)(ii): (A) any costs incurred by either
Party in connection with actions taken under this Section 10.4 against suspected
infringement by a Third Party in the U.S. that involves such Third Party’s
development, manufacture, use or sale of a small molecule product reasonably
likely to materially affect sales of a Co-Promoted Product shall constitute
Patent Costs and shall be [ * ]; and (B) any recoveries received by either Party
in connection with such actions shall, [ * ].

(d) Data Exclusivity and Orange Book Listings. With respect to data exclusivity
periods (such as those periods listed in the FDA’s Orange Book (including any
available pediatric extensions) or periods under national implementations of
Article 10.1(a)(iii) of Directive 2001/EC/83, and all international
equivalents), BMS shall use commercially reasonable efforts consistent with its
obligations under applicable law (including any applicable consent order) to
seek, maintain and enforce all such data exclusivity periods available for the
Products. With respect to filings in the FDA Orange Book (and foreign
equivalents) for issued patents for a Product, upon request by BMS (and at BMS’
expense), Exelixis shall provide reasonable cooperation to BMS in filing and
maintaining such Orange Book (and foreign equivalent) listings.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

70



--------------------------------------------------------------------------------

(e) No Action in Violation of Law. Neither Party shall be required to take any
action pursuant to this Section 10.4 that such Party reasonably determines in
its sole judgment and discretion conflicts with or violates any court or
government order or decree applicable to such Party.

(f) Notification of Patent Certification. [ * ] shall notify and provide [ * ]
with copies of any allegations of alleged patent invalidity, unenforceability or
non-infringement of an Patent licensed to [ * ] hereunder pursuant to a
Paragraph IV Patent Certification by a third party filing an Abbreviated New
Drug Application, an application under §505(b)(2) or other similar patent
certification by a third party, and any foreign equivalent thereof. Such
notification and copies shall be provided to [ * ] by [ * ] as soon as
practicable and at least within [ * ] after [ * ] receives such certification,
and shall be sent by facsimile and overnight courier to the address set forth
below:

[ * ]

10.5 Defense of Third Party Claims. If a claim is brought by a Third Party that
any activity related to work performed by a Party under the Collaboration
infringes the intellectual property rights of such Third Party, each Party shall
give prompt written notice to the other Party of such claim, and following such
notification, the Parties shall confer on how to respond.

10.6 Copyright Registrations. Copyrights and copyright registrations on
copyrightable subject matter shall be filed, prosecuted, defended, and
maintained, and the Parties shall have the right to pursue infringers of any
copyrights owned or Controlled by it, in substantially the same manner as the
Parties have allocated such responsibilities, and the expenses therefor, for
patent rights under this Article 10.

 

11. CONFIDENTIALITY

11.1 Nondisclosure of Confidential Information. All Information disclosed by one
Party to the other Party pursuant to this Agreement, and, subject to
Section 11.6, Information that is generated in furtherance of the Collaboration
pursuant to this Agreement with respect to Collaboration Compounds or Products
(for so long as such Collaboration Compound or Product is not removed from the
Collaboration), shall be “Confidential Information” for all purposes hereunder.
The Parties agree that during the term of this Agreement and for a period of [ *
] thereafter, a Party receiving Confidential Information of the other Party
shall: (a) use Diligent Efforts to maintain in confidence such Confidential
Information (but not less than those efforts as such Party uses to maintain in
confidence its own proprietary industrial information of similar kind and value)
and not to disclose such Confidential Information to any Third Party without
prior written consent of the other Party (such consent to not be unreasonably
withheld, delayed or conditioned), except for disclosures made in confidence to
any Third Party under terms consistent with this Agreement and made in
furtherance of this Agreement or of rights granted to a Party hereunder; and
(b) not use such other Party’s Confidential Information for any purpose except
those permitted by this Agreement (it being understood that this Section 11.1
shall not create or imply any rights or licenses not expressly granted under
Article 8 hereof).

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

71



--------------------------------------------------------------------------------

11.2 Exceptions. The obligations in Section 11.1 shall not apply with respect to
any portion of the Confidential Information that the receiving Party can show by
competent written proof:

(a) Subject to the last sentence in Section 11.1, is publicly disclosed by the
disclosing Party, either before or after it is disclosed to the receiving Party
hereunder; or

(b) Was known to the receiving Party or any of its Affiliates, without
obligation to keep it confidential, prior to disclosure by the disclosing Party;
or

(c) Is subsequently disclosed to the receiving Party or any of its Affiliates by
a Third Party lawfully in possession thereof and without obligation to keep it
confidential; or

(d) Is published by a Third Party or otherwise becomes publicly available or
enters the public domain, either before or after it is disclosed to the
receiving Party, and is not directly or indirectly supplied by the receiving
Party in violation of this Agreement; or

(e) Has been independently developed by employees or contractors of the
receiving Party or any of its Affiliates without the aid, application or use of
the disclosing Party’s Confidential Information.

11.3 Authorized Disclosure. A Party may disclose the Confidential Information
belonging to the other Party to the extent such disclosure is reasonably
necessary in the following instances; provided that notice of any such
disclosure shall be provided as soon as practicable to the other Party:

(a) Filing or prosecuting Patents relating to Sole Inventions, Joint Inventions
or Products, in each case pursuant to activities under this Agreement;

(b) Regulatory filings;

(c) Prosecuting or defending litigation;

(d) Complying with applicable governmental laws and regulations; and

(e) Disclosure, in connection with the performance of this Agreement, to
Affiliates, potential collaborators, partners, and actual and potential
licensees (including potential co-marketing and co-promotion contractors,
research contractors and manufacturing contractors), research collaborators,
potential investment bankers, investors, lenders, and investors, employees,
consultants, or agents, in each case to the extent permitted by this Agreement,
each of whom prior to disclosure must be bound by similar obligations of
confidentiality and non-use at least equivalent in scope to those set forth in
this Article 11.

The Parties acknowledge that the terms of this Agreement shall be treated as
Confidential Information of both Parties. Such terms may be disclosed by a Party
to individuals or entities covered by Section 11.3(e) above, each of whom prior
to disclosure must be bound by similar obligations of confidentiality and
non-use at least equivalent in scope to those set forth in this

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

72



--------------------------------------------------------------------------------

Article 11. In addition, a copy of this Agreement may be filed by either Party
with the Securities and Exchange Commission in connection with any public
offering of such Party’s securities or as otherwise necessary under applicable
law or regulations. In connection with any such filing, such Party shall
endeavor to obtain confidential treatment of economic, competitively sensitive,
and trade secret information.

In any event, the Parties agree to take all reasonable action to avoid
disclosure of Confidential Information except as permitted hereunder.

11.4 Termination of Prior Agreements. This Agreement supersedes the Confidential
Disclosure Agreement between Exelixis and BMS effective as of September 22,
2005, and amended on November 9, 2005 and November 10, 2006 (such confidential
disclosure agreement, as amended, the “Prior CDA”). All Information exchanged
between the Parties under the Prior CDA shall be deemed Confidential Information
and shall be subject to the terms of this Article 11.

11.5 Publicity. The Parties agree that the public announcement of the execution
of this Agreement shall be substantially in the form of the press release
attached as Exhibit 11.5. Any other publication, news release or other public
announcement relating to this Agreement or to the performance hereunder, shall
first be reviewed and approved by both Parties; provided, however, that any
disclosure which is required by law, including disclosures required by the U.S.
Securities and Exchange Commission or made pursuant to the requirements of the
national securities exchange or other stock market on which such Party’s
securities are traded, as advised by the disclosing Party’s counsel may be made
without the prior consent of the other Party, although the other Party shall be
given prompt notice of any such legally required disclosure and to the extent
practicable shall provide the other Party an opportunity to comment on the
proposed disclosure.

11.6 Publications.

(a) [ * ] shall publish or present the results of studies performed in
connection with Provisional Collaboration Programs prior to [ * ]. Subsequent to
[ * ], publication decisions regarding the results of studies performed in
connection with Co-Developed Products shall be made by the JDC or JCC, as
appropriate, and, in all cases, in accordance with [ * ] with respect to the
disclosure of [ * ].

(b) Subject to paragraph (a) above and Section 11.3, each Party agrees to
provide the other Party the opportunity to review any proposed disclosure which
contains Confidential Information of the other Party and would or may constitute
an oral, written or electronic public disclosure if made (including the full
content of proposed abstracts, manuscripts or presentations) which relate to any
Inventions, or which otherwise may contain Confidential Information, at least [
* ] prior to its intended submission for publication and agrees, upon request,
not to submit any such abstract or manuscript for publication until the other
Party is given a reasonable period of time to secure patent protection for any
material in such publication which it believes to be patentable. Both Parties
understand that a reasonable commercial strategy may require delay of
publication of information or filing of patent

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

73



--------------------------------------------------------------------------------

applications. The Parties agree to review and consider delay of publication and
filing of patent applications under certain circumstances. The JRC, JDC or JCC
(or the Parties), as appropriate, shall review such requests and recommend
subsequent action. Subject to paragraph (a) above and Section 11.3, neither
Party shall have the right to publish or present Confidential Information of the
other Party which is subject to Section 11.1. Nothing contained in this
Section 11.6 shall prohibit the inclusion of Confidential Information of the
non-filing Party necessary for a patent application, provided the non-filing
Party is given a reasonable opportunity to review the extent and necessity for
its Confidential Information to be included prior to submission of such patent
application related to the Collaboration. Any disputes between the Parties
regarding delaying a publication or presentation to permit the filing of a
patent application shall be referred to the JRC, JDC or JCC (or the Parties), as
appropriate.

 

12. TERM AND TERMINATION

12.1 Term. This Agreement shall become effective on the Effective Date and shall
remain in effect until terminated in accordance with Sections 12.2 or 12.3 or by
mutual written agreement, or until the expiration of all payment obligations
under Article 9 (the “Term”).

12.2 BMS’ Right to Terminate With respect to [ * ] pursuant to the terms of this
Agreement, BMS shall have the right to terminate this Agreement [ * ] upon:
(a) [ * ], in the event that such termination is [ * ] or (b) [ * ], in the
event that such termination is [ * ]. In any termination under this
Section 12.2, BMS shall remain responsible for its share of all Development
Costs and Allowable Expenses during the applicable [ * ] or [ * ] period.

12.3 Termination for Material Breach.

(a) If either Party believes that the other is in material breach of this
Agreement (including any material breach of a representation or warranty made in
this Agreement), then the non-breaching Party may deliver notice of such breach
to the other Party. In such notice the non-breaching Party shall identify the
actions or conduct that such Party would consider to be an acceptable cure of
such breach. For all breaches other than a failure to make a payment set forth
in Article 9, the allegedly breaching Party shall have [ * ] to cure such
breach. For any breach arising from a failure to make a payment set forth in
Article 9, the allegedly breaching Party shall have [ * ] to cure such breach.

(b) Subject to Section 12.3(c), if the Party receiving notice of breach fails to
cure such breach within the [ * ] or [ * ] period (as applicable), or the Party
providing the notice reasonably determines that the proposed corrective plan or
the actions being taken to carry it out is not commercially practicable, the
Party originally delivering the notice may terminate this Agreement upon [ * ]
advance written notice, provided, that if the breach applies only to a given
Product or to a given country, the non-breaching Party may only terminate the
breaching Party’s rights with respect to such Product or such country.

(c) If a Party gives notice of termination under Section 12.3(a) and the other
Party [ * ], or if a Party determines under Section 12.3(b) that [ * ], then the
issues of: (i) [ * ]; or (ii) [ * ], shall in any case [ * ]. If [ * ] it is [ *
], then such termination shall be [ * ] if the

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

74



--------------------------------------------------------------------------------

breaching Party fails thereafter to cure such breach in accordance with the [ *
] within the time period set forth in Section 12.3(a) for the applicable breach
following such [ * ]. If as a result of such [ * ] it is [ * ], then [ * ].

12.4 Survival; Effect of Termination.

(a) In the event of termination of this Agreement, the following provisions of
this Agreement shall survive: [ * ].

(b) In any event, termination of this Agreement shall not relieve the Parties of
any liability which accrued hereunder prior to the effective date of such
termination nor preclude either Party from pursuing all rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement nor prejudice either Party’s right to obtain performance of any
obligation.

12.5 Licenses and Payments on Termination.

(a) Termination by BMS (Section 12.2). Subject to Section 12.5(e), if BMS
terminates this Agreement pursuant to Section 12.2 with respect to a particular
Product in any country, then the license granted to BMS under Section 8.1 shall
automatically terminate solely with respect to such Product in such country, and
BMS shall, and hereby does, grant to Exelixis a royalty-free license, with the
right to grant sublicenses, under the BMS Licensed Patents and BMS Licensed
Know-How to clinically develop, make, use, sell, offer for sale and import such
Product in such country. The license described in this Section 12.5(a) shall be
non-exclusive, except that it shall be exclusive with respect to the
manufacture, use and sale of such Products.

(b) Termination by Exelixis (Section 12.3). If this Agreement terminates
pursuant to Section 12.3 with respect to a particular Product in any country,
and BMS is the breaching Party, then the license granted to BMS under
Section 8.1 shall automatically terminate solely with respect to such Product in
such country, and BMS shall, and hereby does, grant to Exelixis a license, with
the right to grant sublicenses, under the BMS Licensed Patents and BMS Licensed
Know-How to clinically develop, make, use, sell, offer for sale and import such
Product in such country or Major Territory. The license described in this
Section 12.5(b) shall be non-exclusive, except that it shall be exclusive with
respect to the manufacture, use and sale of such Product. For Products [ * ]
prior to termination, the license described in this Section 12.5(b) shall be
fully-paid and royalty-free. For Products [ * ] prior to termination and that
are covered by a Valid Claim of an Exelixis Licensed Patent or BMS Licensed
Patent that, in either case, covers the Product or the manufacture, use or sale
of such Product, the license described in this Section 12.5(b) shall bear a
royalty of [ * ] of Exelixis’ Net Sales of such Product. For Products [ * ]
prior to termination and that are covered by a Valid Claim of an Exelixis
Licensed Patent or BMS Licensed Patent that, in either case, covers the Product
or the manufacture, use or sale of such Product, the license described in this
Section 12.5(b) shall bear a royalty of [ * ] of Exelixis’ Net Sales of such
Product. BMS’ right to receive royalties under this Section 12.5(b) shall expire
on a country-by-country and Product-by-Product basis upon the later of: (i) [ *
]; or (ii) [ * ], in either case, [ * ].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

75



--------------------------------------------------------------------------------

(c) Termination by BMS (Section 12.3). If this Agreement terminates pursuant to
Section 12.3 with respect to a particular Product in any country, and Exelixis
is the breaching Party, then the license granted to Exelixis under Section 8.2
shall automatically terminate solely with respect to such Product in such
country, and Exelixis shall, and hereby does, grant to BMS a license, with the
right to grant sublicenses, under the Exelixis Licensed Patents and Exelixis
Licensed Know-How to clinically develop, make, use, sell, offer for sale and
import such Product in such country or Major Territory. The license described in
this Section 12.5(c) shall be non-exclusive, except that it shall be exclusive
with respect to the manufacture, use and sale of such Product. For Products [ *
] prior to termination, the license described in this Section 12.5(c) shall be
fully-paid and royalty-free. For Products [ * ] prior to termination and that
are covered by a Valid Claim of an Exelixis Licensed Patent or BMS Licensed
Patent that, in either case, covers the Product or the manufacture, use or sale
of such Product, the license described in this Section 12.5(c) shall bear a
royalty of [ * ] of BMS’ Net Sales of such Product. For Products [ * ] prior to
termination and that are covered by a Valid Claim of an Exelixis Licensed Patent
or BMS Licensed Patent that, in either case, covers the Product or the
manufacture, use or sale of such Product, the license described in this
Section 12.5(c) shall bear a royalty of [ * ] of BMS’ Net Sales of such Product.
Exelixis’ right to receive royalties under this Section 12.5(c) shall expire on
a country-by-country and Product-by-Product basis upon the later of: (i) [ * ];
or (ii) [ * ], in either case, [ * ].

(d) Transfers Related to Licenses. For each license granted under Sections
12.5(a) – 12.5(c), the licensing Party shall transfer via assignment, license or
sublicense to the licensee Party: (i) all Information reasonably necessary for
the development and commercialization of the Product to which such license
relates; (ii) [ * ] that specifically relate to such Product and that are in the
name of the licensing Party; (iii) [ * ] that specifically relate to such
Product; (iv) [ * ] by the licensing Party that specifically relate to such
Product; and (v) supplies of such Product (including any intermediates, retained
samples and reference standards), that, in each case ((i) through (v)) are
existing and in the Control of the licensing Party. Any such transfer(s) shall
be [ * ] licensee Party.

(e) Exception for Termination for Safety Reasons. The license granted to [ * ]
under Section 12.5(a) shall be of no force or effect with respect to any given
Product where [ * ] termination of Development and/or Commercialization of such
Product was due to [ * ]. For purposes of this Section 12.5(e), “[ * ]” means it
is [ * ]’ or [ * ] there [ * ]: (i) [ * ]; or (ii) the [ * ], such as during [ *
] a Product. Notwithstanding anything to the contrary, this Section 12.5(e)
shall not prevent [ * ] from using its license in Section 12.5(a) to [ * ] that
was terminated for [ * ]. [ * ] shall provide [ * ] with all relevant data for
such [ * ] but [ * ] to [ * ] any [ * ] relating to such [ * ].

(f) Additional Effects of Termination.

(i) In the event of any termination pursuant to Section 12.2, [ * ]: (i) all
Information relating to the Product, and all [ * ] with respect to Product in [
* ] name; (ii) all [ * ] related to the Product, to the extent that they may be
[ * ]; (iii) all [ * ]related to the Product; and (iv) all supplies of Product
(including any intermediates, retained samples and reference standards) that in
each case are in [ * ] Control and that relate to the Product. [ * ] shall take
such other actions and execute such other instruments, assignments and documents
as may be necessary to effect the transfer of rights hereunder to Exelixis.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

76



--------------------------------------------------------------------------------

(ii) In the event of any termination pursuant to Section 12.3, the breaching
Party shall transfer and assign to the non-breaching Party: (i) all Information
relating to the Product, and all [ * ] with respect to Product in the breaching
Party’s name; (ii) all [ * ] related to the Product, to the extent that they may
be [ * ]; (iii) all [ * ] related to the Product; and (iv) all supplies of
Product (including any intermediates, retained samples and reference standards)
that in each case are in the breaching Party’s Control and that relate to the
Product. The breaching Party shall take such other actions and execute such
other instruments, assignments and documents as may be necessary to effect the
transfer of rights hereunder to the non-breaching Party.

 

13. REPRESENTATIONS AND WARRANTIES AND COVENANTS

13.1 Mutual Authority. Exelixis and BMS each represents and warrants to the
other as of the Execution Date that: (a) it has the authority and right to enter
into and perform this Agreement, (b) this Agreement is a legal and valid
obligation binding upon it and is enforceable in accordance with its terms,
subject to applicable limitations on such enforcement based on bankruptcy laws
and other debtors’ rights, and (c) its execution, delivery and performance of
this Agreement shall not conflict in any material fashion with the terms of any
other agreement or instrument to which it is or becomes a party or by which it
is or becomes bound, nor violate any law or regulation of any court,
governmental body or administrative or other agency having authority over it.

13.2 Rights in Technology.

(a) During the term of this Agreement, each Party shall use commercially
reasonable efforts to maintain (but without an obligation to renew) and not to
breach any agreements with Third Parties that provide a grant of rights from
such Third Party to a Party that are Controlled by such Party and are licensed
or become subject to a license from such Party to the other Party under Article
8. Each Party agrees to provide promptly the other Party with notice of any such
alleged breach or obligation to renew. As of the Execution Date, each Party is
in compliance in all material respects with any aforementioned agreements with
Third Parties.

(b) Each Party represents and warrants that it: (i) has the ability to grant the
licenses contained in or required by this Agreement; and (ii) is not currently
subject to any agreement with any Third Party or to any outstanding order,
judgment or decree of any court or administrative agency that restricts it in
any way from granting to the other Party such licenses or the right to exercise
its rights hereunder.

(c) Each Party represents and warrants that: (i) it has not granted, and
covenants that it shall not grant after the Execution Date and during the term
of this Agreement, any right, license or interest in or to, or an option to
acquire any of the foregoing with respect to, the intellectual property rights
licensed to the other Party hereunder (including the Exelixis Licensed Patents
and the BMS Licensed Patents, as the case may be) that is in conflict with the

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

77



--------------------------------------------------------------------------------

rights (including the rights set forth in Article 10) or licenses granted or to
be granted (including any conditional license rights) to the other Party under
this Agreement; and (ii) it has not granted any lien, security interest or other
encumbrance (excluding any licenses) with respect to any of the intellectual
property rights licensed to the other Party hereunder that would prevent it from
performing its obligations under this Agreement, or permitted such a lien,
security interest or other encumbrance (excluding any permitted licenses) to
attach to the intellectual property rights licensed to the other Party
hereunder.

13.3 Performance by Affiliates. The Parties recognize that each may perform some
or all of its obligations under this Agreement through Affiliates; provided,
however, that each Party shall remain responsible and be guarantor of the
performance by its Affiliates and shall cause its Affiliates to comply with the
provisions of this Agreement in connection with such performance. In particular,
if any Affiliate of a Party participates under this Agreement with respect to
Collaboration Compounds: (a) the restrictions of this Agreement which apply to
the activities of a Party with respect to Collaboration Compounds shall apply
equally to the activities of such Affiliate; and (b) the Party affiliated with
such Affiliate shall assure, and hereby guarantees, that any intellectual
property developed by such Affiliate shall be governed by the provisions of this
Agreement (and subject to the licenses set forth in Article 8) as if such
intellectual property had been developed by the Party.

13.4 Third Party Rights. Each Party represents and warrants to the other Party
that, to its Knowledge as of the Execution Date, its performance of work under
the Collaboration as contemplated by this Agreement shall not infringe the valid
patent, trade secret or other intellectual property rights of any Third Party.
Each Party represents and warrants to the other Party that, to its Knowledge as
of the Execution Date, it will not violate a contractual or fiduciary obligation
owed to such Third Party (including misappropriation of trade secrets) by
performing its work under the Collaboration as contemplated by this Agreement.

13.5 Notice of Infringement or Misappropriation. Each Party represents and
warrants to the other Party that, as of the Execution Date, it has received no
notice of infringement or misappropriation of any alleged rights asserted by any
Third Party in relation to any technology that such Party intends, as of the
Execution Date, to use in connection with the Collaboration.

13.6 HSR Act Filing; Effective Date. The Parties shall each, prior to or as
promptly as practicable after the Execution Date of this Agreement, file or
cause to be filed with the U.S. Federal Trade Commission and the U.S. Department
of Justice and any relevant foreign governmental authority any notifications
required to be filed under the HSR Act and any applicable foreign equivalent
thereof with respect to the transactions contemplated hereby; provided that the
Parties shall each file the notifications required to be filed under the HSR Act
no later than [ * ] after the Execution Date of this Agreement. Each Party shall
be responsible for its own costs in connection with such filing, except that BMS
shall be [ * ]. The Parties shall use commercially reasonable efforts to respond
promptly to any requests for additional information made by either of such
agencies, and to cause the waiting periods under the HSR Act and any applicable
foreign equivalent thereof to terminate or expire at the earliest possible date
after the date of filing. Each Party shall use its commercially reasonable
efforts to ensure

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

78



--------------------------------------------------------------------------------

that its representations and warranties set forth in this Agreement remain true
and correct at and as of the Effective Date as if such representations and
warranties were made at and as of the Effective Date. Notwithstanding anything
in this Agreement to the contrary, this Agreement (other than Article 11 and
this Section 13.6) [ * ] under the HSR Act in the U.S., the expiration or
earlier termination of any applicable waiting period under the antitrust or
competition laws of any other jurisdiction, and the approval or clearance of the
transactions contemplated by this Agreement in any jurisdiction requiring
advance approval or clearance (the “Effective Date”).

 

14. INDEMNIFICATION AND LIMITATION OF LIABILITY

14.1 Mutual Indemnification. Subject to Section 14.4, each Party hereby agrees
to indemnify, defend and hold harmless the other Party, its Affiliates, and
their respective directors, employees and agents from and against any and all
Third Party suits, claims, actions, demands, liabilities, expenses and/or
losses, including reasonable legal expenses and reasonable attorneys’ fees
(“Losses”) to the extent such Losses result from any: (a) breach of warranty by
the indemnifying Party contained in the Agreement; (b) breach of the Agreement
or applicable law by such indemnifying Party; (c) negligence or willful
misconduct of the indemnifying Party, its Affiliates or (sub)licensees, or their
respective directors, employees and agents in the performance of the Agreement;
and/or (d) breach of a contractual or fiduciary obligation owed by it to a Third
Party (including misappropriation of trade secrets).

14.2 Indemnification by BMS. Subject to Section 14.4, BMS hereby agrees to
indemnify, defend and hold harmless Exelixis and its directors, employees and
agents from and against any and all Losses to the extent such Losses result from
[ * ] by BMS or its Affiliates, agents or sublicensees, except to the extent
such Losses result from any: (a) breach of warranty by Exelixis contained in the
Agreement; (b) breach of the Agreement or applicable law by Exelixis;
(c) negligence or willful misconduct by Exelixis, its Affiliates or
(sub)licensees, or their respective directors, employees and agents in the
performance of the Agreement; and/or (d) breach of a contractual or fiduciary
obligation owed by Exelixis to a Third Party (including misappropriation of
trade secrets).

14.3 Certain Losses. Any Losses resulting from [ * ] by a Party or its
Affiliates, agents or sublicensees with respect to which neither Party owes an
indemnification obligation under Section 14.1 shall be [ * ], if incurred prior
to [ * ] to which such Loss relates; or (b) [ * ], if incurred after such [ * ]
to which such Loss relates.

14.4 Conditions to Indemnification. As used herein, “Indemnitee” shall mean a
party entitled to indemnification under the terms of Sections 14.1 or 14.2. A
condition precedent to each Indemnitee’s right to seek indemnification under
such Sections 14.1 or 14.2 is that such Indemnitee shall:

(a) inform the indemnifying Party under such applicable Section of a Loss as
soon as reasonably practicable after it receives notice of the Loss;

(b) if the indemnifying Party acknowledges that such Loss falls within the scope
of its indemnification obligations hereunder, permit the indemnifying Party to
assume

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

79



--------------------------------------------------------------------------------

direction and control of the defense, litigation, settlement, appeal or other
disposition of the Loss (including the right to settle the claim solely for
monetary consideration); provided, that the indemnifying Party shall seek the
prior written consent (such consent to not be unreasonably withheld, delayed or
conditioned) of any such Indemnitee as to any settlement which would materially
diminish or materially adversely affect the scope, exclusivity or duration of
any Patents licensed under this Agreement, would require any payment by such
Indemnitee, would require an admission of legal wrongdoing in any way on the
part of an Indemnitee, or would effect an amendment of this Agreement; and

(c) fully cooperate (including providing access to and copies of pertinent
records and making available for testimony relevant individuals subject to its
control) as reasonably requested by, and at the expense of, the indemnifying
Party in the defense of the Loss.

Provided that an Indemnitee has complied with all of the conditions described in
subsections (a) – (c), as applicable, the indemnifying Party shall provide
attorneys reasonably acceptable to the Indemnitee to defend against any such
Loss. Subject to the foregoing, an Indemnitee may participate in any proceedings
involving such Loss using attorneys of the Indemnitee’s choice and at the
Indemnitee’s expense. In no event may an Indemnitee settle or compromise any
Loss for which the Indemnitee intends to seek indemnification from the
indemnifying Party hereunder without the prior written consent of the
indemnifying Party (such consent to not be unreasonably withheld, delayed or
conditioned), or the indemnification provided under such Section 14.1 or 14.2 as
to such Loss shall be null and void.

14.5 Limitation of Liability. EXCEPT FOR AMOUNTS PAYABLE TO THIRD PARTIES BY A
PARTY FOR WHICH IT SEEKS REIMBURSEMENT OR INDEMNIFICATION PROTECTION FROM THE
OTHER PARTY PURSUANT TO SECTIONS 14.1 AND 14.2, AND EXCEPT FOR BREACH OF SECTION
11.1 HEREOF, IN NO EVENT SHALL EITHER PARTY, ITS DIRECTORS, OFFICERS, EMPLOYEES,
AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT, INCIDENTAL,
SPECIAL, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES, WHETHER BASED UPON A
CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT LIABILITY OR OTHER
TORT, OR OTHERWISE, ARISING OUT OF THE AGREEMENT, UNLESS SUCH DAMAGES ARE DUE TO
THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE LIABLE PARTY (INCLUDING GROSS
NEGLIGENCE OR WILLFUL BREACH WITH RESPECT TO A PARTY’S REPRESENTATIONS AND
WARRANTIES IN ARTICLE 13).

14.6 Collaboration Disclaimer. EXCEPT AS PROVIDED IN ARTICLE 13 ABOVE, BMS
EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND, EXPRESS OR
IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF
THIRD PARTIES WITH RESPECT TO ANY COMPOUNDS OR INFORMATION (AND ANY PATENT
RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY BMS AS PART OF THE
COLLABORATION OR OTHERWISE MADE AVAILABLE TO

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

80



--------------------------------------------------------------------------------

EXELIXIS PURSUANT TO THE TERMS OF THE AGREEMENT. EXCEPT AS PROVIDED IN ARTICLE
13 ABOVE, EXELIXIS EXPRESSLY DISCLAIMS ANY AND ALL OTHER WARRANTIES OF ANY KIND,
EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, AND NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY
RIGHTS OF THIRD PARTIES WITH RESPECT TO ANY COMPOUNDS OR INFORMATION (AND ANY
PATENT RIGHTS OBTAINED THEREON) IDENTIFIED, MADE OR GENERATED BY EXELIXIS AS
PART OF THE COLLABORATION OR OTHERWISE MADE AVAILABLE TO BMS PURSUANT TO THE
TERMS OF THE AGREEMENT.

 

15. MISCELLANEOUS

15.1 Dispute Resolution. Unless otherwise set forth in this Agreement and
excluding in particular any dispute described in Section 15.3 (which will be
handled exclusively in accordance with Section 15.3), any dispute over matters
within the authority of the JEC pursuant to Article 2 (which will be handled
exclusively in accordance with Section 2.7(c)), and any dispute handled pursuant
to Section 3.6(c)(iii), Section 8.5(b)(i), Section 9.12(b) or Section 9.22(b),
in the event of any dispute, controversy or claim arising out of, relating to or
in connection with any provision of the Agreement, the Parties shall try to
settle their differences amicably between themselves first, by referring the
disputed matter to the Party’s respective Executive Officers. Either Party may
initiate such informal dispute resolution by sending written notice of the
dispute to the other Party, and, within [ * ] after such notice, such Executive
Officers shall meet for attempted resolution by good faith negotiations. If such
Executive Officers are unable to resolve such dispute within [ * ] of their
first meeting for such negotiations, either Party may seek to have such dispute
resolved in any U.S. federal or state court of competent jurisdiction and
appropriate venue, provided, that if such suit includes a Third Party claimant
or defendant, and jurisdiction and venue with respect to such Third Party
appropriately resides outside the U.S., then in any other jurisdiction or venue
permitted by applicable law.

15.2 Governing Law. Resolution of all disputes, controversies or claims arising
out of, relating to or in connection with the Agreement or the performance,
enforcement, breach or termination of the Agreement and any remedies relating
thereto, shall be governed by and construed under the substantive laws of the
State of Delaware, without regard to conflicts of law rules.

15.3 Patents and Trademarks; Equitable Relief.

(a) Any dispute, controversy or claim arising out of, relating to or in
connection with: (i) the scope, validity, enforceability or infringement of any
Patent rights covering the research, development, manufacture, use or sale of
any Product; or (ii) any trademark rights related to any Product, shall in each
case be submitted to a court of competent jurisdiction in the territory in which
such Patent or trademark rights were granted or arose.

(b) Any dispute, controversy or claim arising out of, relating to or in
connection with the need to seek preliminary or injunctive measures or other
equitable relief

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

81



--------------------------------------------------------------------------------

(e.g., in the event of a potential or actual breach of the confidentiality and
non-use provisions in Article 11) need not be resolved through the procedure
described in Section 15.1 but may be immediately brought in a court of competent
jurisdiction.

15.4 Entire Agreement; Amendments. This Agreement sets forth the complete, final
and exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto and
supersedes and terminates all prior agreements and understandings between the
Parties. There are no covenants, promises, agreements, warranties,
representations, conditions or understandings, either oral or written, between
the Parties other than as are set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement shall be binding
upon the Parties unless reduced to writing and signed by an authorized officer
of each Party.

15.5 Export Control. This Agreement is made subject to any restrictions
concerning the export of products or technical information from the U.S. or
other countries which may be imposed upon or related to Exelixis or BMS from
time to time. Each Party agrees that it shall not export, directly or
indirectly, any technical information acquired from the other Party under this
Agreement or any products using such technical information to a location or in a
manner that at the time of export requires an export license or other
governmental approval, without first obtaining the written consent to do so from
the appropriate agency or other governmental entity.

15.6 Bankruptcy.

(a) All rights and licenses granted under or pursuant to this Agreement,
including amendments hereto, by each Party to the other Party are, for all
purposes of Section 365(n) of Title 11 of the U.S. Code (“Title 11”), licenses
of rights to intellectual property as defined in Title 11. Each Party agrees
during the term of this Agreement to create and maintain current copies or, if
not amenable to copying, detailed descriptions or other appropriate embodiments,
to the extent feasible, of all such intellectual property. If a case is
commenced by or against either Party (the “Bankrupt Party”) under Title 11,
then, unless and until this Agreement is rejected as provided in Title 11, the
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including a Title 11 Trustee) shall, at the election of
the Bankrupt Party made within sixty (60) days after the commencement of the
case (or, if no such election is made, immediately upon the request of the
non-Bankrupt Party) either (i) perform all of the obligations provided in this
Agreement to be performed by the Bankrupt Party including, where applicable,
providing to the non-Bankrupt Party portions of such intellectual property
(including embodiments thereof) held by the Bankrupt Party and such successors
and assigns or otherwise available to them or (ii) provide to the non-Bankrupt
Party all such intellectual property (including all embodiments thereof) held by
the Bankrupt Party and such successors and assigns or otherwise available to
them.

(b) If a Title 11 case is commenced by or against the Bankrupt Party and this
Agreement is rejected as provided in Title 11 and the non-Bankrupt Party elects
to retain its rights hereunder as provided in Title 11, then the Bankrupt Party
(in any capacity, including debtor-in-possession) and its successors and assigns
(including a Title 11 Trustee) shall provide to the non-Bankrupt Party all such
intellectual property (including all embodiments thereof) held

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

82



--------------------------------------------------------------------------------

by the Bankrupt Party and such successors and assigns or otherwise available to
them immediately upon the non-Bankrupt Party’s written request therefor.
Whenever the Bankrupt Party or any of its successors or assigns provides to the
non-Bankrupt Party any of the intellectual property licensed hereunder (or any
embodiment thereof) pursuant to this Section 15.6, the non-Bankrupt Party shall
have the right to perform the obligations of the Bankrupt Party hereunder with
respect to such intellectual property, but neither such provision nor such
performance by the non-Bankrupt Party shall release the Bankrupt Party from any
such obligation or liability for failing to perform it.

(c) All rights, powers and remedies of the non-Bankrupt Party provided herein
are in addition to and not in substitution for any and all other rights, powers
and remedies now or hereafter existing at law or in equity (including Title 11)
in the event of the commencement of a Title 11 case by or against the Bankrupt
Party. The non-Bankrupt Party, in addition to the rights, power and remedies
expressly provided herein, shall be entitled to exercise all other such rights
and powers and resort to all other such remedies as may now or hereafter exist
at law or in equity (including under Title 11) in such event. The Parties agree
that they intend the foregoing non-Bankrupt Party rights to extend to the
maximum extent permitted by law and any provisions of applicable contracts with
Third Parties, including for purposes of Title 11, (i) the right of access to
any intellectual property (including all embodiments thereof) of the Bankrupt
Party or any Third Party with whom the Bankrupt Party contracts to perform an
obligation of the Bankrupt Party under this Agreement, and, in the case of the
Third Party, which is necessary for the development, registration and
manufacture of licensed products and (ii) the right to contract directly with
any Third Party described in (i) in this sentence to complete the contracted
work. Any intellectual property provided pursuant to the provisions of this
Section 15.6 shall be subject to the licenses set forth elsewhere in this
Agreement and the payment obligations of this Agreement, which shall be deemed
to be royalties for purposes of Title 11.

15.7 Force Majeure. Each Party shall be excused from the performance of its
obligations under this Agreement to the extent that such performance is
prevented by force majeure (defined below) and the nonperforming Party promptly
provides notice of the prevention to the other Party. Such excuse shall be
continued so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition. For
purposes of this Agreement, “force majeure” shall include conditions beyond the
control of the Parties, including an act of God, acts of terrorism, voluntary or
involuntary compliance with any regulation, law or order of any government, war,
civil commotion, labor strike or lock-out, epidemic, failure or default of
public utilities or common carriers, destruction of production facilities or
materials by fire, earthquake, storm or like catastrophe. The payment of
invoices due and owing hereunder shall in no event be delayed by the payer
because of a force majeure affecting the payer.

15.8 Notices. Any notices given under this Agreement shall be in writing,
addressed to the Parties at the following addresses, and delivered by person, by
facsimile (with receipt confirmation), or by FedEx or other reputable courier
service. Any such notice shall be deemed to have been given: (a) as of the day
of personal delivery; (b) one (1) day after the date sent by facsimile service;
or (c) on the day of successful delivery to the other Party confirmed by the
courier service. Unless otherwise specified in writing, the mailing addresses of
the Parties shall be as described below.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

83



--------------------------------------------------------------------------------

For Exelixis:

  Exelixis, Inc.   170 Harbor Way   P.O. Box 511   South San Francisco, CA 94083
  Attention: SVP, Patents and Licensing

With a copy to:

  Cooley Godward Kronish LLP   Five Palo Alto Square   3000 El Camino Real  
Palo Alto, CA 94306   Attention: Robert L. Jones, Esq.

For BMS:

  Bristol-Myers Squibb Company   P.O. Box 4000   Route 206 and Province Line
Road   Princeton, NJ 08543-4000   Attention: Senior Vice President, Corporate
and Business Development   Phone: 609-252-3413   Fax: 609-252-6880

With a copy to:

  Bristol-Myers Squibb Company   P.O. Box 4000   Route 206 and Province Line
Road   Princeton, NJ 08543-4000   Attention: Vice President and Senior Counsel,
Corporate and Business Development   Phone: 609-252-5328   Fax: 609-252-4232

Furthermore, a copy of any notices required or given under Article 10 of this
Agreement shall also be addressed to the Vice President and Chief Intellectual
Property Counsel of BMS at the address set forth in Section 10.4(f).

15.9 Maintenance of Records Required by Law or Regulation. Each Party shall keep
and maintain all records required by law or regulation with respect to Products
and shall make copies of such records available to the other Party upon request.

15.10 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
(such consent to not be unreasonably withheld, delayed or conditioned), except a
Party may make such an assignment without the other Party’s consent to an
Affiliate or to a Third Party successor to all or substantially all of the
business of such Party to which this Agreement relates, whether in a

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

84



--------------------------------------------------------------------------------

merger, sale of stock, sale of assets or other transaction; provided that any
such permitted successor or assignee of rights and/or obligations hereunder is
obligated, by reason of operation of law or pursuant to a written agreement with
the other Party, to assume performance of this Agreement or such rights and/or
obligations; and provided, further, that if assigned to an Affiliate, the
assigning Party shall remain jointly and severally responsible for the
performance of this Agreement by such Affiliate. Any permitted assignment shall
be binding on the successors of the assigning Party. Any assignment or attempted
assignment by either Party in violation of the terms of this Section 15.10 shall
be null and void and of no legal effect.

15.11 Electronic Data Interchange. If both Parties elect to facilitate business
activities hereunder by electronically sending and receiving data in agreed
formats (also referred to as Electronic Data Interchange or “EDI”) in
substitution for conventional paper-based documents, the terms and conditions of
this Agreement shall apply to such EDI activities.

15.12 Non-Solicitation of Employees. After the Effective Date and during the
term of this Agreement, each Party agrees that neither it nor any of its
divisions, operating groups or Affiliates shall recruit, solicit or induce any
employee of the other Party directly involved in the activities conducted
pursuant to this Agreement to terminate his or her employment with such other
Party and become employed by or consult for such Party, whether or not such
employee is a full-time employee of such other Party, and whether or not such
employment is pursuant to a written agreement or is at-will. For purposes of the
foregoing, “recruit”, “solicit” or “induce” shall not be deemed to mean:
(a) circumstances where an employee of a Party initiates contact with the other
Party or any of its Affiliates with regard to possible employment; or
(b) general solicitations of employment not specifically targeted at employees
of a Party or any of its Affiliates, including responses to general
advertisements.

15.13 Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

15.14 Severability. If any of the provisions of this Agreement are held to be
invalid or unenforceable by any court of competent jurisdiction from which no
appeal can be or is taken, the provision shall be considered severed from this
Agreement and shall not serve to invalidate any remaining provisions hereof. The
Parties shall make a good faith effort to replace any invalid or unenforceable
provision with a valid and enforceable one such that the objectives contemplated
by the Parties when entering this Agreement may be realized.

15.15 No Waiver. Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, excepting only as to an express written and signed waiver as to a
particular matter for a particular period of time.

15.16 Construction of this Agreement. Except where the context otherwise
requires, wherever used, the use of any gender shall be applicable to all
genders, and the word “or” are used in the inclusive sense. When used in this
Agreement, “including” means “including without limitation”. References to
either Party include the successors and permitted assigns of

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

85



--------------------------------------------------------------------------------

that Party. The headings of this Agreement are for convenience of reference only
and in no way define, describe, extend or limit the scope or intent of this
Agreement or the intent of any provision contained in this Agreement. The
Parties have each consulted counsel of their choice regarding this Agreement,
and, accordingly, no provisions of this Agreement shall be construed against
either Party on the basis that the Party drafted this Agreement or any provision
thereof. If the terms of this Agreement conflict with the terms of any Exhibit,
then the terms of this Agreement shall govern. The official text of this
Agreement and any Exhibits hereto, any notice given or accounts or statements
required by this Agreement, and any dispute proceeding related to or arising
hereunder, shall be in English. In the event of any dispute concerning the
construction or meaning of this Agreement, reference shall be made only to this
Agreement as written in English and not to any other translation into any other
language.

15.17 Counterparts. This Agreement may be executed in two (2) or more
counterparts, each of which shall be an original and all of which shall
constitute together the same document. Counterparts may be signed and delivered
by facsimile, each of which shall be binding when sent.

Signature page follows.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the Effective Date.

 

BRISTOL-MYERS SQUIBB COMPANY     EXELIXIS, INC. By:  

/s/ Elliott Sigal, MD, PhD.

    By:  

/s/ George Scangos

Title:   Chief Scientific Officer     Title:   President and CEO Date:  
December 15, 2006     Date:   December 15, 2006

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

87



--------------------------------------------------------------------------------

Exhibit 3.2

LIST OF INITIAL SCREENING TARGETS

[ * ]

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

Exhibit 3.3

LIST OF INITIAL LEAD OP TARGETS

[ * ]

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------

Exhibit 3.9

FORM OF TARGET STATUS LIST

Instructions for use:

 

  •  

The name of each target will be added to the Target column.

 

  •  

Under the Status column, each target shall be labeled with one of the following:
Screening Target (chosen-awaiting-screening); Screening Target
(screen-in-progress); Rejected Screening Target; Lead Op Candidate; Lead Op
Target; Rejected Lead Op Target; or Collaboration Target.

 

  •  

For the Other Identified Target column, the name of any other target(s) that is
part of the set of Identified Targets will be listed and updated as appropriate.

 

  •  

The applicable Specificity Criteria and Target Potency Threshold will be added
and updated in the appropriate columns.

 

  •  

The applicable dates for adding and withdrawing any target will be added to the
last two columns.

 

TARGET

  

STATUS

  

OTHER
IDENTIFIED
TARGETS

  

SPECIFICITY
CRITERIA

  

TARGET
POTENCY
THRESHOLD

  

DATE
ADDED

  

DATE
WITHDRAWN

                                                                                
                                                                                

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------

Exhibit 6.4(c)

TERMS OF CO-PROMOTION AGREEMENT

Without limiting the generality of either Party’s rights and obligations
contained in the Agreement, the Co-Promotion Agreement shall, in addition to
such other terms as the Parties may agree and as are customary in an agreement
of that type, include the following terms and conditions, unless otherwise
agreed upon by the Parties:

 

Allocation of Sales and Marketing
Responsibilities   

By [ * ] of each year, the JCC shall decide the [ * ]to be performed by both
Parties during the Fiscal year commencing on January 1 of that year for the
promotion of the Product in the U.S. based on indication(s) then available and
expected to be available during the forthcoming year for Commercialization of
the Product in the U.S. The [ * ] shall be reviewed and may be modified or
adjusted during such year if both Parties so agree. (For each year, the [ * ]
for that year.)

 

As a fundamental principle of the Co-Promotion in the U.S., Exelixis shall
perform [ * ] [ * ] in each year. Exelixis may phase-in its required number of
representatives by recruiting, hiring and training such representatives over a
period of [ * ] so long as Exelixis maintains, from the time estimated by the
JDC to be [ * ] prior to anticipated approval as set forth in the then-current
U.S. Commercialization Plan, the greater of (x) [ * ] required total
representatives (determined by the JCC) as Exelixis representatives or (y) [ * ]
Exelixis representatives. [ * ] to make up the difference between the above
minimum requirement and Exelixis’ share of the [ * ] during such [ * ] period,
subject to [ * ] to perform such [ * ] with any costs associated with such
performance by [ * ], (with such approval not to be unreasonably withheld). All
Exelixis sales representatives who will be performing sales calls shall [ * ]
Additionally, all Exelixis sales representatives, prior to being assigned by
Exelixis to a Collaboration Product, [ * ] shall be set forth in the
Co-Promotion Agreement), and [ * ] in accordance with applicable U.S. laws and
regulations. All sales representatives shall be [ * ] relevant to the Product.

 

Pre-approval, BMS shall provide initial sales training on the Product for the
Exelixis sales representatives who will be performing sales calls in the U.S.
Following such initial training, any subsequent training of Exelixis sales
representatives shall be made available by [ * ] on the Product.

 

With respect to marketing activities in the Profit-Share markets, the Parties
shall work via the JCC to discuss positioning, branding, core messaging,
distribution channel strategy, development strategy, competitive strategy,
target selection, opinion leader development and investor and press relations.

Co-Promotion
Agreement   

The Co-Promotion Agreement will be negotiated [ * ]. The parties recognize that
a [ * ]. The Co-Promotion agreement shall be limited to commercialization in the
Profit Share Market and shall be consistent with the Agreement and rights
granted to the JCC, JDC, JFC and JEC in the Agreement.

 

In the Co-Promotion Agreement, the Parties shall jointly establish detailing
thresholds, measures of sales performance consistent with internal company
metrics and Net Sales and through a well established third party sales reporting
entity, value of each detail for profit calculation purposes, and shortfall
provisions (e.g., [ * ], etc.) in the definitive Co-Promotion Agreement. The
Parties shall decide in the Co-Promotion agreement on the general [ * ] for each
Party to [ * ].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------

Breach   

The Parties shall jointly establish standards and consequences for material
breach of the co-promotion obligations (e.g., the threshold of material breach
and remedies therefor, including without limitation the possibility of
termination of the breaching Party’s co-promotion right, etc.) set forth in the
definitive Co-Promotion Agreement.

 

Without limiting the foregoing, in the event that a Party does not provide at
least [ * ] for any [ * ] with respect to a Co-Promotion Product, then the other
Party shall have the right to assume all Commercialization responsibilities with
respect to such Co-Promotion Product, and (i) in the case of any such failure by
Exelixis, such Co-Promotion Product shall become a Royalty-Bearing Product (with
royalties payable to Exelixis as set forth in Section 9.6(b)(iv)), or (ii) in
the case of any such failure by BMS, Exelixis will pay to BMS royalties on net
sales of such Product in the U.S. at the rates set forth in Section 9.6(b)(iv).
The preceding remedy for a Party’s failure to provide [ * ], and such failure [
* ] Agreement.

Use of Contractors    Only during the first [ * ] post [ * ], in order to reach
Exelixis’ [ * ] threshold of representatives. Also, if such other Party [ * ],
then a contract sales organization may be used and the expenses incurred by such
other Party for such activities shall be [ * ].

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------

Exhibit 10.37

Exhibit 11.5

Press Release

 

LOGO [g23330img001.jpg]    LOGO [g23330img002.jpg]

For Immediate Release

 

Contact:       Charles Butler     MEDIA:   Jeff Macdonald Director,      
Bristol-Myers Squibb Corporate Communications       (212) 546-4824 Exelixis,
Inc.       jeffrey.macdonald@bms.com (650) 837-7277       cbutler@exelixis.com  
  INVESTORS:   John Elicker       Bristol-Myers Squibb       (212) 546-3775    
  john.elicker@bms.com

EXELIXIS AND BRISTOL-MYERS SQUIBB SIGN NEW COLLABORATION AGREEMENT TO DISCOVER
AND DEVELOP NOVEL ONCOLOGY COMPOUNDS

South San Francisco, CA and New York, NY – December 18, 2006 – Exelixis, Inc.
(Nasdaq:EXEL) and Bristol-Myers Squibb Company (NYSE:BMY) today announced a
worldwide collaboration to discover, develop and commercialize novel targeted
therapies for the treatment of cancer.

Under the collaboration, which will become effective upon antitrust clearance,
Exelixis will deploy its drug discovery platform and be fully responsible for
the identification and pre-clinical development of small molecule drug
candidates directed against mutually selected targets. Bristol-Myers Squibb will
have the right to select up to three Investigational New Drug (INDs) candidates
against three different targets. Following selection by BMS, Bristol-Myers
Squibb will lead all global activities, although the parties will co-develop and
co-commercialize the programs in the United States.

Under the terms of the agreement, Bristol-Myers Squibb will pay to Exelixis an
upfront payment of $60 million in cash. Exelixis will also receive $20 million
for each of up to three different drug candidates selected by Bristol-Myers
Squibb at IND. The parties plan to equally share development costs, commercial
profits and co-promotion responsibilities in the United States. Exelixis will
also receive royalties on product sales outside of the United States. For each
program selected by BMS, Exelixis may opt out of the co-development or
co-promotion in the United States, in which case Exelixis would receive
milestones and royalties in lieu of a U.S. profit share.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

 



--------------------------------------------------------------------------------

“We are very pleased to collaborate with BMS on the discovery and development of
novel treatments for cancer.” said George A. Scangos, Ph.D., president and chief
executive officer of Exelixis. “This collaboration will capitalize on the power
of Exelixis’ drug discovery engine and on the breadth and depth of BMS’
expertise in oncology. We have had excellent, productive collaborations with BMS
in oncology since 2000, and I am confident that this new collaboration will
build on the excellent relationship between the companies and on the knowledge
that we have generated during those years.”

“Bristol-Myers Squibb is dedicated to addressing areas of serious medical need,
and oncology remains one of the cornerstones of our research and development
efforts,” said Francis Cuss, M.D., senior vice president of Drug Discovery for
Bristol-Myers Squibb. “We have a long-standing and productive history of
collaboration with Exelixis and are pleased to expand our partnership to include
the discovery and development of novel, targeted oncology therapies.”

About Exelixis

Exelixis, Inc. is a development-stage biotechnology company dedicated to the
discovery and development of novel small molecule therapeutics for the treatment
of cancer and other serious diseases. The company is leveraging its fully
integrated drug discovery platform to fuel the growth of its development
pipeline, which is primarily focused on cancer. For more information, please
visit the company’s web site at www.exelixis.com.

ABOUT BRISTOL-MYERS SQUIBB

Bristol-Myers Squibb is a global pharmaceutical and related health care products
company whose mission is to extend and enhance human life. Visit Bristol-Myers
Squibb on the World Wide Web at www.bms.com.

Exelixis Forward-Looking Statement

This press release contains forward-looking statements, including, without
limitation, all statements related to the discovery, development and
commercialization of therapies targeting the treatment of cancer under the
collaboration as well as related costs and payments, including milestones,
profits and royalties. Words such as “believes,” “anticipates,” “plans,”
“expects,” “intends,” “will,” and similar expressions are intended to identify
forward-looking statements. These forward-looking statements are based upon
Exelixis’ current expectations. Forward-looking statements involve risks and
uncertainties and past performance is not indicative of future results.
Exelixis’ actual results and the timing of events could differ materially from
those anticipated in such forward-looking statements as a result of these risks
and uncertainties, which include, without limitation, the risk that products
candidates that appeared promising in early research do not demonstrate safety
or efficacy in clinical trials; the ability of the company to advance
preclinical compounds into clinical development; the uncertainty of the FDA
approval process; and the therapeutic and commercial value of the company’s
compounds. These and other risk factors are discussed under “Risk Factors” and
elsewhere in Exelixis’ quarterly report on Form 10-Q for the quarter ended
September 30, 2006 and other filings with the Securities and Exchange
Commission. Exelixis expressly disclaims any obligation or undertaking to
release publicly any updates or revisions to any forward-looking statements
contained herein to reflect any change in the company’s expectations with regard
thereto or any change in events, conditions or circumstances on which any such
statements are based.

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

2



--------------------------------------------------------------------------------

Bristol-Myers Squibb Forward-Looking Statement

This press release contains “forward-looking statements” as that term is defined
in the Private Securities Litigation Reform Act of 1995, regarding the
development and commercialization of products. Such forward-looking statements
are based on current expectations and involve inherent risks and uncertainties,
including factors that could delay, divert or change any of them, and could
cause actual outcomes and results to differ materially from current
expectations. No forward-looking statement can be guaranteed. Among other risks,
there can be no guarantee that the research collaboration agreement described in
this release will result in the discovery, development and commercialization of
products. Forward-looking statements in the press release should be evaluated
together with the many uncertainties that affect Bristol-Myers Squibb’s
business, particularly those identified in the cautionary factors discussion in
Bristol-Myers Squibb’s Annual Report on Form 10-K for the year ended
December 31, 2005, its Quarterly Reports on Form 10-Q, and Current Reports on
Form 8-K. Bristol-Myers Squibb undertakes no obligation to publicly update any
forward-looking statement, whether as a result of new information, future
events, or otherwise.

###

 

--------------------------------------------------------------------------------

[ * ] =  Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.

3